Exhibit 10.2

Hudson Hotel

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of the 6th day of
October, 2006, between HENRY HUDSON SENIOR MEZZ LLC, a Delaware limited
liability company, having an address at c/o Morgans Group LLC, 475 Tenth Avenue,
New York, New York 10018 (“Borrower”) and WACHOVIA BANK, NATIONAL ASSOCIATION,
having an address at Commercial Real Estate Services, 8739 Research Drive URP 4,
NC 1075, Charlotte, North Carolina  28262 (“Lender”).

W I T N E S S E T H:

WHEREAS, Henry Hudson Holdings LLC, a Delaware limited liability company
(“Owner”) is the owner, respectively, of the fee and leasehold estates in the
premises described in Exhibit A attached hereto and all buildings, foundations,
structures, and improvements of any kind or nature now or hereafter located
thereon which premises are commonly known as the Hudson Hotel located in New
York, New York (the “Premises”);

WHEREAS, Borrower is the present owner and holder directly or indirectly of one
hundred percent (100%) of the equity in Owner;

WHEREAS, Owner delivered a promissory note (the “ Mortgage Note”) to Wachovia
Bank, National Association (“Mortgage Lender”) which evidences a loan (the
“Mortgage Loan”) in the original principal amount of $217,000,000 which is
secured by certain mortgages which were amended and consolidated pursuant to
that certain Agreement of Consolidation and Modification of Mortgage, Security
Agreement, Assignment of Rents and Fixture Filing dated as of the date hereof by
and between Mortgage Lender, as lender, and Owner, as borrower, encumbering the
Premises (the “Mortgage”);

WHEREAS, Lender has agreed to make a loan (the “Loan”) to Borrower, which Loan,
together with interest thereon, shall be evidenced by and payable in accordance
with the provisions of the promissory note issued by Borrower, as maker, to
Lender, as holder (the “Note”, and together with this Agreement and all other
documents executed and delivered now or hereafter in connection with the making
of the Loan, collectively, the “Loan Documents”) in the original principal
amount of $32,500,000.00 (the “Loan Amount” and together with interest and all
other sums which may or shall become due under the Note or this Agreement or the
other Loan Documents being hereinafter collectively referred to as the “Debt”);
and

WHEREAS, Lender is willing to make the Loan to Borrower only if Borrower grants
and assigns to Lender, as security for the payment of the Debt and the
observance and performance by Borrower of all of the terms, covenants and
provisions of the Note and the other Loan Documents on the part of Borrower to
be observed and performed, a security interest in the Collateral (hereinafter
defined) in the manner hereinafter set forth;

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt of which is hereby acknowledged, Borrower
hereby represents and warrants to and covenants and agrees with Lender as
follows:


--------------------------------------------------------------------------------





ARTICLE I.  DEFINITIONS


SECTION 1.01.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN THAT ARE NOT
OTHERWISE DEFINED SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED THERETO IN THE
DEFINITIONS LIST ON EXHIBIT C ATTACHED HERETO AND IF NOT DEFINED THEREIN SHALL
HAVE THE MEANING SET FORTH IN THE MORTGAGE.  ANY REFERENCES TO DEFINED TERMS OR
PROVISIONS OF THE MORTGAGE INCORPORATED BY REFERENCE IN THE LOAN DOCUMENTS SHALL
SURVIVE THE REPAYMENT OF THE MORTGAGE LOAN AND TERMINATION OF THE MORTGAGE
UNLESS EXPRESSLY AGREED TO THE CONTRARY BY THE PARTIES HERETO.  ALL CITATIONS TO
THE MORTGAGE IN THIS AGREEMENT SHALL REFER TO THE MORTGAGE AS IT EXISTS AS OF
THE DATE OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN THE EVENT THE CITED
PROVISION IS AMENDED AND SUCH AMENDMENT IS APPROVED IN WRITING BY LENDER, THEN
SUCH CITATION SHALL BE TO THE AMENDED PROVISION.  ALL REFERENCES TO SECTIONS AND
SCHEDULES ARE TO SECTIONS AND SCHEDULES IN OR TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


ARTICLE II.  REPRESENTATIONS, COVENANTS AND
WARRANTIES OF BORROWER


SECTION 2.01.  PLEDGE OF COLLATERAL.  (A)  AS SECURITY FOR THE DUE AND PUNCTUAL
PAYMENT AND PERFORMANCE OF ALL OF THE DEBT (WHETHER AT STATED MATURITY, BY
REQUIRED PREPAYMENT, DECLARATION, ACCELERATION, DEMAND OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION, THE PAYMENT OF AMOUNTS THAT WOULD BECOME DUE BUT FOR THE
OPERATION OF THE AUTOMATIC STAY UNDER SECTION 362(A) OF THE BANKRUPTCY CODE, 11
U.S.C. §362(A), WHETHER ALLOWED OR ALLOWABLE AS CLAIMS), BORROWER HEREBY
(I) PLEDGES, TRANSFERS, HYPOTHECATES AND ASSIGNS TO LENDER THE COLLATERAL IN
WHICH BORROWER NOW OR HEREAFTER HAS RIGHTS, AND (II) GRANTS TO LENDER A
CONTINUING FIRST PRIORITY LIEN ON AND SECURITY INTEREST IN AND TO ALL OF THE
BORROWER’S RIGHTS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN THE COLLATERAL. 
THE INCLUSION OF PROCEEDS IN THE DEFINITION OF “COLLATERAL” DOES NOT AUTHORIZE
BORROWER TO SELL, DISPOSE OF OR OTHERWISE USE THE COLLATERAL IN ANY MANNER NOT
SPECIFICALLY AUTHORIZED HEREBY.  LENDER IS HEREBY AUTHORIZED:  (I) TO TRANSFER
TO THE ACCOUNT OF LENDER OR ITS DESIGNEE ANY PLEDGED INTERESTS WHETHER IN THE
POSSESSION OF, OR REGISTERED IN THE NAME OF, THE DEPOSITORY TRUST COMPANY (THE
“DTC”) OR OTHER CLEARING CORPORATION OR HELD OTHERWISE; (II) TO TRANSFER TO THE
ACCOUNT OF LENDER OR ITS DESIGNEE WITH ANY FEDERAL RESERVE BANK ANY PLEDGED
INTERESTS HELD IN BOOK ENTRY FORM WITH ANY SUCH FEDERAL RESERVE BANK; AND
(III) TO EXCHANGE CERTIFICATES REPRESENTING OR EVIDENCING THE PLEDGED INTERESTS
FOR CERTIFICATES OF SMALLER OR LARGER DENOMINATIONS.  TO THE EXTENT THAT THE
PLEDGED INTERESTS HAVE NOT ALREADY BEEN TRANSFERRED TO LENDER OR ITS DESIGNEE IN
A MANNER SUFFICIENT TO PERFECT LENDER’S SECURITY INTEREST THEREIN, BORROWER
SHALL PROMPTLY DELIVER OR CAUSE TO BE DELIVERED TO LENDER ALL CERTIFICATES OR
INSTRUMENTS EVIDENCING THE PLEDGED INTERESTS, TOGETHER WITH DULY EXECUTED
TRANSFER POWERS OR OTHER APPROPRIATE ENDORSEMENTS.  WITH RESPECT TO ANY
COLLATERAL IN THE POSSESSION OF OR REGISTERED IN THE NAME OF A CUSTODIAN BANK OR
NOMINEE THEREFOR, OR ANY COLLATERAL REPRESENTED BY ENTRIES ON THE BOOKS OF ANY
SECURITIES INTERMEDIARY, BORROWER AGREES TO CAUSE SUCH CUSTODIAN BANK OR NOMINEE
EITHER TO ENTER INTO AN AGREEMENT WITH LENDER SATISFACTORY TO LENDER IN FORM AND
CONTENT CONFIRMING THAT THE COLLATERAL IS HELD FOR THE ACCOUNT OF LENDER, OR AT
THE DISCRETION OF LENDER AND SUBJECT TO THE WRITTEN INSTRUCTIONS OF LENDER,
DELIVER ANY SUCH COLLATERAL TO LENDER AND/OR CAUSE ANY SUCH COLLATERAL TO BE PUT
IN BEARER FORM, REGISTERED IN THE NAME OF LENDER OR ITS NOMINEE, OR TRANSFERRED
TO THE ACCOUNT OF LENDER WITH ANY FEDERAL RESERVE BANK, DTC, OR OTHER CLEARING
CORPORATION.  WITH RESPECT TO ANY COLLATERAL HELD IN AN ACCOUNT MAINTAINED BY
LENDER AS SECURITIES INTERMEDIARY, BORROWER HEREBY GIVES NOTICE TO LENDER OF
LENDER’S SECURITY INTEREST IN

2


--------------------------------------------------------------------------------





SUCH COLLATERAL.  IN ADDITION, BORROWER AGREES THAT IN THE EVENT THAT ANY
COLLATERAL IS HELD BY LENDER IN A FIDUCIARY CAPACITY FOR OR ON BEHALF OF
BORROWER AS THE BENEFICIAL OWNER THEREOF, ANY AGREEMENTS EXECUTED BY BORROWER IN
CONNECTION THEREWITH ARE HEREBY AMENDED TO AUTHORIZE AND DIRECT THE PLEDGE,
HYPOTHECATION AND/OR TRANSFER OF SUCH COLLATERAL TO LENDER, AS LENDER, BY
LENDER, AS FIDUCIARY, IN ACCORDANCE WITH THE TERMS, COVENANTS AND CONDITIONS OF
THIS AGREEMENT.  THE RIGHTS GRANTED TO LENDER PURSUANT TO THIS AGREEMENT ARE IN
ADDITION TO THE RIGHTS GRANTED TO LENDER PURSUANT TO ANY SUCH AGREEMENTS.  IN
CASE OF CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THOSE OF ANY OTHER
SUCH AGREEMENT, THE PROVISIONS HEREOF SHALL PREVAIL.  IN THE EVENT THAT BORROWER
PURCHASES OR OTHERWISE ACQUIRES OR OBTAINS ANY ADDITIONAL EQUITY INTERESTS IN
ANY CORPORATION, LLC OR PARTNERSHIP, OR ANY RIGHTS, OR OPTIONS, SUBSCRIPTIONS OR
WARRANTS TO ACQUIRE SUCH EQUITY INTERESTS, ALL SUCH EQUITY INTERESTS, RIGHTS,
OPTIONS, SUBSCRIPTIONS OR WARRANTS SHALL AUTOMATICALLY BE DEEMED TO BE A PART OF
THE COLLATERAL PLEDGED BY BORROWER.  IF ANY SUCH EQUITY INTERESTS ARE TO BE
EVIDENCED BY A CERTIFICATE, SUCH ADDITIONAL CERTIFICATES SHALL BE PROMPTLY
DELIVERED TO LENDER, TOGETHER WITH POWERS RELATED THERETO, OR OTHER INSTRUMENTS
APPROPRIATE TO A CERTIFICATE REPRESENTING AN EQUITY INTEREST, DULY EXECUTED IN
BLANK.  BORROWER SHALL DELIVER TO LENDER ALL SUBSCRIPTIONS, WARRANTS, OPTIONS
AND ALL SUCH OTHER RIGHTS, AND UPON DELIVERY TO LENDER, LENDER SHALL HOLD SUCH
SUBSCRIPTIONS, WARRANTS, OPTIONS AND OTHER RIGHTS AS ADDITIONAL COLLATERAL
PLEDGED TO SECURE THE DEBT; PROVIDED, HOWEVER, THAT IF LENDER DETERMINES, IN ITS
SOLE DISCRETION, THAT THE VALUE OF ANY SUCH SUBSCRIPTIONS, WARRANTS, OPTIONS OR
OTHER RIGHTS SHALL TERMINATE, EXPIRE OR BE MATERIALLY REDUCED IN VALUE BY
HOLDING THE SAME AS COLLATERAL, LENDER SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION), IN ITS SOLE DISCRETION, TO SELL OR EXERCISE THE SAME, AND IF
EXERCISED, THEN THE MONIES DISBURSED BY LENDER IN CONNECTION THEREWITH SHALL
BECOME PART OF THE DEBT AND ALL OF THE STOCK, SECURITIES, EVIDENCES OF
INDEBTEDNESS AND OTHER ITEMS SO ACQUIRED SHALL BE TITLED IN THE NAME OF BORROWER
AND SHALL BECOME PART OF THE COLLATERAL.


(B)           BORROWER HEREBY AUTHORIZES LENDER TO FILE ANY FINANCING
STATEMENTS, AND AMENDMENTS TO FINANCING STATEMENTS, IN ANY JURISDICTIONS AND
WITH ANY FILING OFFICES AS LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, ARE
NECESSARY OR ADVISABLE TO PERFECT THE SECURITY INTEREST GRANTED TO LENDER
HEREUNDER. SUCH FINANCING STATEMENTS MAY DESCRIBE THE COLLATERAL IN THE SAME
MANNER AS DESCRIBED IN THIS AGREEMENT OR MAY CONTAIN AN INDICATION OR
DESCRIPTION OF COLLATERAL THAT DESCRIBES SUCH PROPERTY IN ANY OTHER MANNER
LENDER SO CHOOSES, INCLUDING, WITHOUT LIMITATION, DESCRIBING SUCH PROPERTY AS
“ALL ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED” OR “ALL PERSONAL PROPERTY,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED”.


SECTION 2.02.  REPRESENTATIONS OF BORROWER.  BORROWER REPRESENTS AND WARRANTS TO
LENDER:


(A)           ORGANIZATION AND AUTHORITY.  BORROWER (I) IS A LIMITED LIABILITY
COMPANY, GENERAL PARTNERSHIP, LIMITED PARTNERSHIP OR CORPORATION, AS THE CASE
MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS FORMATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY
AND ALL NECESSARY LICENSES AND PERMITS TO ENTER INTO THE TRANSACTIONS
CONTEMPLATED BY THE NOTE AND THIS AGREEMENT AND TO CARRY ON ITS BUSINESS AS NOW
CONDUCTED AND AS PRESENTLY PROPOSED TO BE CONDUCTED AND (III) IS DULY QUALIFIED,
AUTHORIZED TO DO BUSINESS AND IN GOOD STANDING IN EACH JURISDICTION WHERE THE
CONDUCT OF ITS BUSINESS OR THE NATURE OF ITS ACTIVITIES MAKES SUCH QUALIFICATION
NECESSARY.  IF BORROWER IS A LIMITED LIABILITY COMPANY, LIMITED PARTNERSHIP OR
GENERAL PARTNERSHIP, EACH GENERAL PARTNER OR MANAGING MEMBER, AS APPLICABLE, OF
BORROWER WHICH IS A CORPORATION IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION.

3


--------------------------------------------------------------------------------





(B)           POWER.  BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER HAS FULL
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM, AS APPLICABLE, THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, TO RECEIVE THE BORROWINGS THEREUNDER, TO
EXECUTE AND DELIVER THE NOTE AND TO GRANT TO LENDER A FIRST PRIORITY, PERFECTED
AND CONTINUING LIEN ON AND SECURITY INTEREST IN THE COLLATERAL.


(C)           AUTHORIZATION OF BORROWING.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY, THE MAKING OF
THE BORROWINGS THEREUNDER, THE EXECUTION AND DELIVERY OF THE NOTE, THE GRANT OF
THE LIEN AND SECURITY INTEREST ON AND IN THE COLLATERAL PURSUANT TO THE LOAN
DOCUMENTS TO WHICH BORROWER IS A PARTY AND THE CONSUMMATION OF THE LOAN ARE
WITHIN THE POWERS OF BORROWER AND HAVE BEEN DULY AUTHORIZED BY BORROWER AND, IF
APPLICABLE, THE GENERAL PARTNERS, BY ALL REQUISITE ACTION (AND BORROWER HEREBY
REPRESENTS THAT NO APPROVAL OR ACTION OF ANY MEMBER, LIMITED PARTNER OR
SHAREHOLDER, AS APPLICABLE, OF BORROWER, WHICH HAS NOT BEEN RECEIVED OR TAKEN,
IS REQUIRED TO AUTHORIZE ANY OF THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY)
AND WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF BORROWER,
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEMENT MAY BE STAYED OR LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN PROCEEDINGS AT LAW OR IN EQUITY) AND
WILL NOT (I) VIOLATE ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS, OR, TO ITS
KNOWLEDGE, ANY LAW, JUDGMENT, ORDER, RULE OR REGULATION OF ANY COURT,
ARBITRATION PANEL OR OTHER GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, OR OTHER
PERSON AFFECTING OR BINDING UPON BORROWER OR THE COLLATERAL, OR (II) VIOLATE ANY
PROVISION OF ANY INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, CONTRACT OR
OTHER INSTRUMENT TO WHICH BORROWER OR, IF APPLICABLE, ANY GENERAL PARTNER IS A
PARTY OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTY, ASSETS OR REVENUES ARE
BOUND, OR BE IN CONFLICT WITH, RESULT IN AN ACCELERATION OF ANY OBLIGATION OR A
BREACH OF OR CONSTITUTE (WITH NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT OR
REQUIRE ANY PAYMENT OR PREPAYMENT UNDER, ANY SUCH INDENTURE, AGREEMENT,
MORTGAGE, DEED OF TRUST, CONTRACT OR OTHER INSTRUMENT, OR (III) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, EXCEPT THOSE IN FAVOR OF LENDER AS PROVIDED
IN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


(D)           CONSENT.  NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL
PARTNER, IS REQUIRED TO OBTAIN ANY CONSENT, APPROVAL OR AUTHORIZATION FROM, OR
TO FILE ANY DECLARATION OR STATEMENT WITH, ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH OR AS A CONDITION TO THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS WHICH HAS NOT BEEN SO
OBTAINED OR FILED.


(E)           INTEREST RATE.  TO BORROWER’S KNOWLEDGE, THE RATE OF INTEREST PAID
UNDER THE NOTE AND THE METHOD AND MANNER OF THE CALCULATION THEREOF DO NOT
VIOLATE ANY USURY OR OTHER LAW OR APPLICABLE LEGAL REQUIREMENT.


(F)            OTHER AGREEMENTS.  BORROWER IS NOT A PARTY TO OR OTHERWISE BOUND
BY ANY AGREEMENTS OR INSTRUMENTS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER NOR, IF
APPLICABLE, ANY GENERAL PARTNER, IS IN VIOLATION OF ITS ORGANIZATIONAL DOCUMENTS
OR OTHER RESTRICTION OR ANY AGREEMENT OR INSTRUMENT BY WHICH IT IS BOUND, OR ANY
JUDGMENT, DECREE, WRIT, INJUNCTION, ORDER OR AWARD OF ANY ARBITRATOR, COURT OR
GOVERNMENTAL AUTHORITY, OR ANY LEGAL REQUIREMENT, IN EACH CASE, APPLICABLE TO
BORROWER OR THE COLLATERAL, EXCEPT FOR SUCH VIOLATIONS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

4


--------------------------------------------------------------------------------





(G)           MAINTENANCE OF EXISTENCE. (I)  BORROWER IS FAMILIAR WITH THE
CRITERIA OF THE RATING AGENCY REQUIRED TO QUALIFY AS A SPECIAL-PURPOSE
BANKRUPTCY-REMOTE ENTITY AND BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER
AT ALL TIMES SINCE THEIR FORMATION HAVE BEEN DULY FORMED AND EXISTING AT ALL
TIMES AND AT ALL TIMES HAS PRESERVED AND SHALL PRESERVE AND HAS KEPT AND SHALL
KEEP IN FULL FORCE AND EFFECT THEIR EXISTENCE AS A SINGLE PURPOSE ENTITY.

(II)           BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, AT ALL TIMES
SINCE THEIR ORGANIZATION HAVE COMPLIED, AND WILL CONTINUE TO COMPLY, WITH THE
PROVISIONS OF ITS CERTIFICATE OF LIMITED PARTNERSHIP AND AGREEMENT OF LIMITED
PARTNERSHIP OR CERTIFICATE OF INCORPORATION AND BY-LAWS OR ARTICLES OF
ORGANIZATION, CERTIFICATE OF FORMATION AND OPERATING AGREEMENT, AS APPLICABLE,
AND THE LAWS OF ITS JURISDICTION OF ORGANIZATION RELATING TO PARTNERSHIPS,
CORPORATIONS OR LIMITED LIABILITY COMPANIES, AS APPLICABLE.

(III)          BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER HAVE DONE OR
CAUSED TO BE DONE AND WILL DO ALL THINGS NECESSARY TO OBSERVE ORGANIZATIONAL
FORMALITIES AND PRESERVE THEIR EXISTENCE AND BORROWER AND, IF APPLICABLE, EACH
GENERAL PARTNER WILL NOT AMEND, MODIFY OR OTHERWISE CHANGE THE CERTIFICATE OF
LIMITED PARTNERSHIP AND AGREEMENT OF LIMITED PARTNERSHIP OR CERTIFICATE OF
INCORPORATION AND BY-LAWS OR ARTICLES OF ORGANIZATION, CERTIFICATE OF FORMATION
AND OPERATING AGREEMENT, AS APPLICABLE, OR OTHER ORGANIZATIONAL DOCUMENTS OF
BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER EXCEPT FOR IMMATERIAL
AMENDMENTS WHICH DO NOT MODIFY THE SINGLE PURPOSE ENTITY PROVISIONS.

(IV)          BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE AT ALL
TIMES ACCURATELY MAINTAINED, AND WILL CONTINUE TO ACCURATELY MAINTAIN, THEIR
RESPECTIVE FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER PARTNERSHIP,
COMPANY OR CORPORATE DOCUMENTS SEPARATE FROM THOSE OF ANY OTHER PERSON AND
BORROWER, HAVE FILED AND WILL FILE ITS OWN TAX RETURNS OR, IF BORROWER AND/OR,
IF APPLICABLE, GENERAL PARTNER IS PART OF A CONSOLIDATED GROUP FOR PURPOSES OF
FILING TAX RETURNS, BORROWER AND, GENERAL PARTNER, AS APPLICABLE, HAS BEEN SHOWN
AND WILL BE SHOWN AS SEPARATE MEMBERS OF SUCH GROUP.  BORROWER AND, IF
APPLICABLE, EACH GENERAL PARTNER HAVE NOT AT ANY TIME SINCE THEIR FORMATION
COMMINGLED, AND WILL NOT COMMINGLE, THEIR RESPECTIVE ASSETS WITH THOSE OF ANY
OTHER PERSON AND EACH HAS MAINTAINED AND WILL MAINTAIN THEIR ASSETS IN SUCH A
MANNER SUCH THAT IT WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR
IDENTIFY THEIR INDIVIDUAL ASSETS FROM THOSE OF ANY OTHER PERSON.  BORROWER AND,
IF APPLICABLE, EACH GENERAL PARTNER HAS NOT PERMITTED AND WILL NOT PERMIT ANY
AFFILIATE INDEPENDENT ACCESS TO THEIR BANK ACCOUNTS.  BORROWER AND, IF
APPLICABLE, EACH GENERAL PARTNER HAVE AT ALL TIMES SINCE THEIR FORMATION
ACCURATELY MAINTAINED AND UTILIZED, AND WILL CONTINUE TO ACCURATELY MAINTAIN AND
UTILIZE, THEIR OWN SEPARATE BANK ACCOUNTS, PAYROLL AND SEPARATE BOOKS OF
ACCOUNT, STATIONERY, INVOICES AND CHECKS.

(V)           BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE AT ALL
TIMES PAID, AND WILL CONTINUE TO PAY, THEIR OWN LIABILITIES FROM THEIR OWN
SEPARATE ASSETS AND EACH HAS ALLOCATED AND CHARGED AND SHALL EACH ALLOCATE AND
CHARGE FAIRLY AND REASONABLY ANY OVERHEAD WHICH BORROWER AND, IF APPLICABLE, ANY
GENERAL PARTNER, SHARES WITH ANY OTHER PERSON, INCLUDING, WITHOUT LIMITATION,
FOR OFFICE SPACE AND SERVICES PERFORMED BY ANY EMPLOYEE OF ANOTHER PERSON.

5


--------------------------------------------------------------------------------




(VI)          BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE AT ALL
TIMES IDENTIFIED THEMSELVES, AND WILL CONTINUE TO IDENTIFY THEMSELVES, IN ALL
DEALINGS WITH THE PUBLIC, UNDER THEIR OWN NAMES AND AS SEPARATE AND DISTINCT
ENTITIES AND SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING THEIR STATUS AS
SEPARATE AND DISTINCT ENTITIES.  BORROWER AND, IF APPLICABLE, EACH GENERAL
PARTNER, HAVE NOT AT ANY TIME IDENTIFIED THEMSELVES, AND WILL NOT IDENTIFY
THEMSELVES, AS BEING A DIVISION OF ANY OTHER PERSON.

(VII)         BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE BEEN AT
ALL TIMES, AND WILL CONTINUE TO BE, ADEQUATELY CAPITALIZED IN LIGHT OF THE
NATURE OF THEIR RESPECTIVE BUSINESSES.

(VIII)        BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, (A) HAVE NOT
OWNED, DO NOT OWN AND WILL NOT OWN ANY ASSETS OR PROPERTY OTHER THAN THE
COLLATERAL, AND, WITH RESPECT TO GENERAL PARTNER, IF APPLICABLE, ITS INTEREST IN
BORROWER, (B) HAVE NOT ENGAGED AND WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN
THE OWNERSHIP, MANAGEMENT AND OPERATION OF THE COLLATERAL, OR WITH RESPECT TO
GENERAL PARTNER, IF APPLICABLE, ITS INTEREST IN BORROWER, (C) HAVE NOT INCURRED
AND WILL NOT INCUR ANY DEBT, SECURED OR UNSECURED, DIRECT OR CONTINGENT
(INCLUDING GUARANTEEING ANY OBLIGATION), OTHER THAN IN CONNECTION WITH THE LOAN,
(D) HAVE NOT PLEDGED (OTHER THAN PLEDGES IN CONNECTION WITH LOANS WHICH HAVE
BEEN PAID IN FULL PRIOR TO ENTERING INTO THE LOAN) AND WILL NOT PLEDGE THEIR
ASSETS FOR THE BENEFIT OF ANY OTHER PERSON, AND (E) HAVE NOT MADE AND WILL NOT
MAKE ANY LOANS OR ADVANCES TO ANY PERSON (INCLUDING ANY AFFILIATE).

(IX)           NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL PARTNER WILL
CHANGE ITS NAME OR PRINCIPAL PLACE OF BUSINESS UNLESS THIRTY (30) DAYS PRIOR
WRITTEN NOTICE THEREOF IS PROVIDED TO LENDER.

(X)            NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL PARTNER HAS, AND
NEITHER OF SUCH PERSONS WILL HAVE, ANY SUBSIDIARIES OTHER THAN, WITH RESPECT TO
BORROWER, OWNER.

(XI)           BORROWER HAS PRESERVED AND MAINTAINED AND WILL PRESERVE AND
MAINTAIN ITS EXISTENCE AS A DELAWARE LIMITED LIABILITY COMPANY AND ALL MATERIAL
RIGHTS, PRIVILEGES, TRADE NAMES, IF ANY, AND FRANCHISES.

(XII)          NEITHER BORROWER, NOR, IF APPLICABLE, ANY GENERAL PARTNER, WILL
MERGE OR CONSOLIDATE WITH, OR SELL ALL OR SUBSTANTIALLY ALL OF ITS RESPECTIVE
ASSETS TO ANY PERSON, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION).  NEITHER BORROWER, NOR, IF APPLICABLE,
ANY GENERAL PARTNER HAS ACQUIRED NOR WILL ACQUIRE ANY BUSINESS OR ASSETS FROM,
OR CAPITAL STOCK OR OTHER OWNERSHIP INTEREST OF, OR BE A PARTY TO ANY
ACQUISITION OF, ANY PERSON.

(XIII)         BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE NOT AT
ANY TIME SINCE THEIR FORMATION ASSUMED, GUARANTEED OR HELD THEMSELVES OUT TO BE
RESPONSIBLE FOR, AND WILL NOT ASSUME, GUARANTEE OR HOLD THEMSELVES OUT TO BE
RESPONSIBLE FOR THE LIABILITIES OR THE DECISIONS OR ACTIONS RESPECTING THE DAILY
BUSINESS AFFAIRS OF THEIR PARTNERS, SHAREHOLDERS OR MEMBERS OR ANY PREDECESSOR
COMPANY, CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, ANY AFFILIATES, OR ANY
OTHER PERSONS OTHER THAN IN CONNECTION WITH THE LOAN.

6


--------------------------------------------------------------------------------




BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE NOT AT ANY TIME SINCE
THEIR FORMATION ACQUIRED, AND WILL NOT ACQUIRE, OBLIGATIONS OR SECURITIES OF ITS
PARTNERS OR SHAREHOLDERS, MEMBERS OR ANY PREDECESSOR COMPANY, CORPORATION OR
PARTNERSHIP, EACH AS APPLICABLE, OR ANY AFFILIATES (OTHER THAN, WITH RESPECT TO
GENERAL PARTNER, ITS INTEREST IN BORROWER).  BORROWER AND, IF APPLICABLE, EACH
GENERAL PARTNER, HAVE NOT AT ANY TIME SINCE THEIR FORMATION MADE, AND WILL NOT
MAKE, LOANS TO ITS PARTNERS, MEMBERS OR SHAREHOLDERS OR ANY PREDECESSOR COMPANY,
CORPORATION OR PARTNERSHIP, EACH AS APPLICABLE, OR ANY AFFILIATES OF ANY OF SUCH
PERSONS.  BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE NO KNOWN
CONTINGENT LIABILITIES NOR DO THEY HAVE ANY MATERIAL FINANCIAL LIABILITIES UNDER
ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH SUCH PERSON IS A PARTY OR BY WHICH IT IS OTHERWISE BOUND
OTHER THAN UNDER THE LOAN DOCUMENTS.

(XIV)        BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, HAVE NOT AT ANY
TIME SINCE THEIR FORMATION ENTERED INTO AND WAS NOT A PARTY TO, AND, WILL NOT
ENTER INTO OR BE A PARTY TO, ANY TRANSACTION WITH ITS AFFILIATES, MEMBERS,
PARTNERS OR SHAREHOLDERS, AS APPLICABLE, OR ANY AFFILIATES THEREOF EXCEPT IN THE
ORDINARY COURSE OF BUSINESS OF SUCH PERSON ON TERMS WHICH ARE NO LESS FAVORABLE
TO SUCH PERSON THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION
WITH AN UNRELATED THIRD PARTY.

(XV)         IF BORROWER IS A LIMITED PARTNERSHIP OR A LIMITED LIABILITY
COMPANY, THE GENERAL PARTNER SHALL BE A CORPORATION OR LIMITED LIABILITY COMPANY
WHOSE SOLE ASSET IS ITS INTEREST IN BORROWER AND THE GENERAL PARTNER WILL AT ALL
TIMES COMPLY, AND WILL CAUSE BORROWER TO COMPLY WITH EACH OF THE
REPRESENTATIONS, WARRANTIES, AND COVENANTS CONTAINED IN THIS SECTION 2.02(G) AS
IF SUCH REPRESENTATION, WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH GENERAL
PARTNER.

(XVI)        BORROWER SHALL AT ALL TIMES CAUSE THERE TO BE AT LEAST TWO (2) DULY
APPOINTED MEMBERS OF BORROWER’S BOARD OF DIRECTORS OR BOARD OF MANAGERS OR OTHER
GOVERNING BOARD OR BODY, AS APPLICABLE (EACH AN “INDEPENDENT DIRECTOR”), OF, IF
BORROWER IS A CORPORATION, BORROWER, IF BORROWER IS A LIMITED PARTNERSHIP, OF
THE GENERAL PARTNER, AND IF BORROWER IS A LIMITED LIABILITY COMPANY, OF THE
GENERAL PARTNER OR OF BORROWER, REASONABLY SATISFACTORY TO LENDER WHO SHALL NOT
HAVE BEEN AT THE TIME OF SUCH INDIVIDUAL’S APPOINTMENT, AND MAY NOT BE OR HAVE
BEEN AT ANY TIME (A) A SHAREHOLDER, OFFICER, DIRECTOR, ATTORNEY, COUNSEL,
PARTNER, MEMBER OR EMPLOYEE OF BORROWER OR ANY OF THE FOREGOING PERSONS OR
AFFILIATES THEREOF, (B) A CUSTOMER OR CREDITOR OF, OR SUPPLIER OR SERVICE
PROVIDER TO BORROWER OR ANY OF ITS SHAREHOLDERS, PARTNERS, MEMBERS OR THEIR
AFFILIATES, (C) A MEMBER OF THE IMMEDIATE FAMILY OF ANY PERSON REFERRED TO IN
(A) OR (B) ABOVE OR (D) A PERSON CONTROLLING, CONTROLLED BY OR UNDER COMMON
CONTROL WITH ANY PERSON REFERRED TO IN (A) THROUGH (C) ABOVE.  A NATURAL PERSON
WHO OTHERWISE SATISFIES THE FOREGOING DEFINITION EXCEPT FOR BEING THE
INDEPENDENT DIRECTOR OF A SINGLE PURPOSE ENTITY AFFILIATED WITH BORROWER OR
GENERAL PARTNER SHALL NOT BE DISQUALIFIED FROM SERVING AS AN INDEPENDENT
DIRECTOR IF SUCH INDIVIDUAL IS AT THE TIME OF INITIAL APPOINTMENT, OR AT ANY
TIME WHILE SERVING AS THE INDEPENDENT DIRECTOR, AN INDEPENDENT DIRECTOR OF A
SINGLE PURPOSE ENTITY AFFILIATED WITH BORROWER OR GENERAL PARTNER IF SUCH
INDIVIDUAL IS AN INDEPENDENT DIRECTOR PROVIDED BY A NATIONALLY-RECOGNIZED
COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS.

7


--------------------------------------------------------------------------------




(XVII)       BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER, SHALL NOT CAUSE
OR PERMIT THE BOARD OF DIRECTORS OR BOARD OF MANAGERS OR OTHER GOVERNING BOARD
OR BODY, AS APPLICABLE, OF BORROWER OR, IF APPLICABLE, EACH GENERAL PARTNER, TO
TAKE ANY ACTION WHICH, UNDER THE TERMS OF ANY CERTIFICATE OF INCORPORATION,
BY-LAWS, CERTIFICATE OF FORMATION, OPERATING AGREEMENT OR ARTICLES OF
ORGANIZATION WITH RESPECT TO ANY COMMON STOCK, REQUIRES A VOTE OF THE BOARD OF
DIRECTORS OF BORROWER, OR, IF APPLICABLE, THE GENERAL PARTNER, UNLESS AT THE
TIME OF SUCH ACTION THERE SHALL BE AT LEAST TWO (2) MEMBERS, WITH RESPECT TO
BORROWER, WHO IS OR ARE INDEPENDENT DIRECTORS.

(XVIII)      BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER HAS PAID AND
SHALL PAY THE SALARIES OF THEIR OWN EMPLOYEES AND HAS MAINTAINED AND SHALL
MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES IN LIGHT OF THEIR CONTEMPLATED
BUSINESS OPERATIONS.

(XIX)         BORROWER SHALL, AND SHALL CAUSE ITS AFFILIATES TO, CONDUCT THEIR
BUSINESS SO THAT THE ASSUMPTIONS MADE WITH RESPECT TO BORROWER AND, IF
APPLICABLE, EACH GENERAL PARTNER, IN THAT CERTAIN OPINION LETTER RELATING TO
SUBSTANTIVE NON-CONSOLIDATION DATED THE DATE HEREOF (THE “INSOLVENCY OPINION”)
DELIVERED IN CONNECTION WITH THE LOAN SHALL BE TRUE AND CORRECT IN ALL RESPECTS.

Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower is a Delaware limited liability company which satisfies the
single purpose bankruptcy remote entity requirements of each Rating Agency for a
single member limited liability company, the foregoing provisions of this
Section 2.02(g) shall not apply to the General Partner.


(H)           NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  BORROWER IS NOT IN DEFAULT IN THE PAYMENT
OR PERFORMANCE OF ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT.


(I)            CONSENTS AND APPROVALS.  BORROWER AND, IF APPLICABLE, EACH
GENERAL PARTNER, HAVE OBTAINED OR MADE ALL NECESSARY (I) CONSENTS, APPROVALS AND
AUTHORIZATIONS, AND REGISTRATIONS AND FILINGS OF OR WITH ALL GOVERNMENTAL
AUTHORITIES AND (II) CONSENTS, APPROVALS, WAIVERS AND NOTIFICATIONS OF PARTNERS,
STOCKHOLDERS, MEMBERS, CREDITORS, LESSORS AND OTHER NONGOVERNMENTAL PERSONS, IN
EACH CASE, WHICH ARE REQUIRED TO BE OBTAINED OR MADE BY BORROWER OR, IF
APPLICABLE, THE GENERAL PARTNER, IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF, AND THE PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER, THE LOAN
DOCUMENTS.


(J)            INVESTMENT COMPANY ACT STATUS, ETC.  BORROWER IS NOT (I) AN
“INVESTMENT COMPANY,” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, (II) A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED, OR (III)
SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO
RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.

8


--------------------------------------------------------------------------------





(K)           COMPLIANCE WITH LAW.  BORROWER IS AND SHALL REMAIN IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS TO WHICH IT OR THE
COLLATERAL ARE SUBJECT, INCLUDING, WITHOUT LIMITATION, ERISA.


(L)            TRANSACTION BROKERAGE FEES.  BORROWER HAS NOT DEALT WITH ANY
FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  BORROWER
HEREBY AGREES TO INDEMNIFY AND HOLD LENDER HARMLESS FOR, FROM AND AGAINST ANY
AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND IN ANY WAY RELATING
TO OR ARISING FROM (I) A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF
BORROWER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN OR (II) ANY
BREACH OF THE FOREGOING REPRESENTATION.  THE PROVISIONS OF THIS SUBSECTION (L)
SHALL SURVIVE THE REPAYMENT OF THE DEBT.


(M)          FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATIONS T, U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH
SUCH REGULATIONS T, U OR X OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS,
OR FOR ANY PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS.


(N)           PENDING LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS
PENDING OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED AGAINST OR AFFECTING
BORROWER, THE PREMISES OR THE COLLATERAL IN ANY COURT OR BEFORE ANY GOVERNMENTAL
AUTHORITY WHICH IF ADVERSELY DETERMINED EITHER INDIVIDUALLY OR COLLECTIVELY HAS
OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(O)           SOLVENCY; NO BANKRUPTCY.  BORROWER AND, IF APPLICABLE, THE GENERAL
PARTNER, (I) IS AND HAS AT ALL TIMES BEEN SOLVENT AND WILL REMAIN SOLVENT
IMMEDIATELY UPON THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS AND (II) IS FREE FROM BANKRUPTCY, REORGANIZATION OR ARRANGEMENT
PROCEEDINGS OR A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS AND IS NOT
CONTEMPLATING THE FILING OF A PETITION UNDER ANY STATE OR FEDERAL BANKRUPTCY OR
INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF SUCH PERSON’S
ASSETS OR PROPERTY AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING THE
FILING OF ANY SUCH PETITION AGAINST IT OR, IF APPLICABLE, THE GENERAL PARTNER. 
NONE OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL BE OR HAVE BEEN MADE WITH AN
INTENT TO HINDER, DELAY OR DEFRAUD ANY PRESENT OR FUTURE CREDITORS OF BORROWER
AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  BORROWER’S ASSETS DO NOT, AND IMMEDIATELY
UPON CONSUMMATION OF THE TRANSACTION CONTEMPLATED IN THE LOAN DOCUMENTS WILL
NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS AS
PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER DOES NOT INTEND
TO, NOR BELIEVES THAT IT WILL, INCUR DEBTS AND LIABILITIES BEYOND ITS ABILITY TO
PAY SUCH DEBTS AS THEY MAY MATURE.


(P)           USE OF PROCEEDS.  THE PROCEEDS OF THE LOAN SHALL BE APPLIED BY
BORROWER TO, INTER ALIA, (I) SATISFY CERTAIN LOANS PRESENTLY ENCUMBERING ALL OR
A PART OF THE COLLATERAL AND (II) PAY CERTAIN TRANSACTION COSTS INCURRED BY
BORROWER IN CONNECTION WITH THE LOAN.  NO PORTION OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR FAMILY, PERSONAL, AGRICULTURAL OR HOUSEHOLD USE.

9


--------------------------------------------------------------------------------





(Q)           TAX FILINGS.  BORROWER AND, IF APPLICABLE, EACH GENERAL PARTNER,
HAVE FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED AND
HAVE PAID OR MADE ADEQUATE PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND
LOCAL TAXES, CHARGES AND ASSESSMENTS PAYABLE BY BORROWER AND, IF APPLICABLE, THE
GENERAL PARTNERS.  BORROWER AND, IF APPLICABLE, THE GENERAL PARTNERS, BELIEVE
THAT THEIR RESPECTIVE TAX RETURNS PROPERLY REFLECT THE INCOME AND TAXES OF
BORROWER AND SAID GENERAL PARTNER, IF ANY, FOR THE PERIODS COVERED THEREBY,
SUBJECT ONLY TO REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE
OR OTHER APPLICABLE TAX AUTHORITY UPON AUDIT.


(R)            NOT FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN
THE MEANING OF §1445(F)(3) OF THE CODE.


(S)           ERISA.  (I) THE ASSETS OF BORROWER ARE NOT AND WILL NOT BECOME
TREATED AS “PLAN ASSETS”, WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS
PROMULGATED UNDER ERISA.  IF ANY PERSON HAVING A LEGAL OR BENEFICIAL OWNERSHIP
INTEREST IN BORROWER IS USING (OR IS DEEMED UNDER ERISA TO BE USING) “PLAN
ASSETS”, BORROWER WILL QUALIFY AS A “REAL ESTATE OPERATING COMPANY” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(E) AT ALL TIMES THAT THE LOAN IS OUTSTANDING. 
EACH PLAN AND WELFARE PLAN, AND, TO THE KNOWLEDGE OF BORROWER, EACH
MULTIEMPLOYER PLAN, IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, AND HAS BEEN
ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH, ITS TERMS AND THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND ANY OTHER APPLICABLE LEGAL
REQUIREMENT, AND NO EVENT OR CONDITION HAS OCCURRED AND IS CONTINUING AS TO
WHICH BORROWER WOULD BE UNDER AN OBLIGATION TO FURNISH A REPORT TO LENDER UNDER
CLAUSE (II)(A) OF THIS SECTION.  OTHER THAN AN APPLICATION FOR A FAVORABLE
DETERMINATION LETTER WITH RESPECT TO A PLAN, THERE ARE NO PENDING ISSUES OR
CLAIMS BEFORE THE INTERNAL REVENUE SERVICE, THE UNITED STATES DEPARTMENT OF
LABOR OR ANY COURT OF COMPETENT JURISDICTION RELATED TO ANY PLAN OR WELFARE PLAN
UNDER WHICH BORROWER OR ANY ERISA AFFILIATE, DIRECTLY OR INDIRECTLY (THROUGH AN
INDEMNIFICATION AGREEMENT OR OTHERWISE), COULD BE SUBJECT TO ANY MATERIAL RISK
OF LIABILITY UNDER SECTION 409 OR 502(I) OF ERISA OR SECTION 4975 OF THE CODE. 
NO WELFARE PLAN, OTHER THAN A MULTIEMPLOYER PLAN, PROVIDES OR WILL PROVIDE
BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR MEDICAL BENEFITS (WHETHER OR
NOT INSURED) WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF BORROWER OR ANY
ERISA AFFILIATE BEYOND HIS OR HER RETIREMENT OR OTHER TERMINATION OF SERVICE
OTHER THAN (A) COVERAGE MANDATED BY APPLICABLE LAW, (B) DEATH OR DISABILITY
BENEFITS THAT HAVE BEEN FULLY PROVIDED FOR BY FULLY PAID UP INSURANCE OR (C)
SEVERANCE BENEFITS.

(II)           BORROWER WILL FURNISH TO LENDER AS SOON AS POSSIBLE, AND IN ANY
EVENT WITHIN TEN (10) DAYS AFTER BORROWER KNOWS OR HAS REASON TO BELIEVE THAT
ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN,
WELFARE PLAN OR MULTIEMPLOYER PLAN HAS OCCURRED OR EXISTS, AN OFFICER’S
CERTIFICATE SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE
ACTION, IF ANY, THAT BORROWER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH
RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR
GIVEN TO THE PBGC (OR ANY OTHER RELEVANT GOVERNMENTAL AUTHORITY)) BY BORROWER OR
AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION, IF SUCH REPORT OR
NOTICE IS REQUIRED TO BE FILED WITH THE PBGC OR ANY OTHER RELEVANT GOVERNMENTAL
AUTHORITY:

(A)          ANY REPORTABLE EVENT, AS DEFINED IN SECTION 4043 OF ERISA AND THE
REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN, AS TO WHICH PBGC HAS NOT
BY REGULATION WAIVED THE REQUIREMENT OF SECTION 4043(A) OF ERISA THAT IT BE

10


--------------------------------------------------------------------------------




NOTIFIED WITHIN THIRTY (30) DAYS OF THE OCCURRENCE OF SUCH EVENT (PROVIDED THAT
A FAILURE TO MEET THE MINIMUM FUNDING STANDARD OF SECTION 412 OF THE CODE AND OF
SECTION 302 OF ERISA, INCLUDING, WITHOUT LIMITATION, THE FAILURE TO MAKE ON OR
BEFORE ITS DUE DATE A REQUIRED INSTALLMENT UNDER SECTION 412(M) OF THE CODE AND
OF SECTION 302(E) OF ERISA, SHALL BE A REPORTABLE EVENT REGARDLESS OF THE
ISSUANCE OF ANY WAIVERS IN ACCORDANCE WITH SECTION 412(D) OF THE CODE), AND ANY
REQUEST FOR A WAIVER UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

(B)           THE DISTRIBUTION UNDER SECTION 4041 OF ERISA OF A NOTICE OF INTENT
TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY BORROWER OR AN ERISA AFFILIATE TO
TERMINATE ANY PLAN;

(C)           THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA
FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO ADMINISTER, ANY PLAN,
OR THE RECEIPT BY BORROWER OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH RESPECT TO SUCH
MULTIEMPLOYER PLAN;

(D)          THE COMPLETE OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER PLAN (OR
OTHER EMPLOYEE BENEFIT PLAN) BY BORROWER OR ANY ERISA AFFILIATE THAT RESULTS IN
LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA (INCLUDING THE OBLIGATION TO
SATISFY SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT
BY BORROWER OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT
IS IN REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR
THAT IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;

(E)           THE INSTITUTION OF A PROCEEDING BY A FIDUCIARY OF ANY
MULTIEMPLOYER PLAN AGAINST BORROWER OR ANY ERISA AFFILIATE TO ENFORCE SECTION
515 OF ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY (30) DAYS;

(F)           THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT, PURSUANT TO SECTION
401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD RESULT IN THE LOSS OF
TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF BORROWER OR AN
ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF SAID SECTIONS; OR

(G)           THE IMPOSITION OF A LIEN OR A SECURITY INTEREST IN CONNECTION WITH
A PLAN.

(III)          NO LIABILITY UNDER TITLE IV OF ERISA HAS BEEN INCURRED BY
BORROWER OR ANY ERISA AFFILIATE THAT HAS NOT BEEN SATISFIED IN FULL, AND NO
CONDITION EXISTS THAT PRESENTS A MATERIAL RISK TO BORROWER OR ANY ERISA
AFFILIATE OF INCURRING ANY LIABILITY UNDER SUCH TITLE, OTHER THAN LIABILITY FOR
PREMIUMS DUE THE PBGC, WHICH PAYMENTS HAVE BEEN OR WILL BE MADE WHEN DUE.  TO
THE EXTENT THIS REPRESENTATION APPLIES TO SECTIONS 4064, 4069 OR 4204 OF TITLE
IV OF ERISA, IT IS MADE NOT ONLY WITH RESPECT TO THE ERISA PLANS BUT ALSO WITH
RESPECT TO ANY EMPLOYEE BENEFIT PLAN, PROGRAM, AGREEMENT OR

11


--------------------------------------------------------------------------------




ARRANGEMENT SUBJECT TO TITLE IV OF ERISA TO WHICH BORROWER OR ANY ERISA
AFFILIATE MADE, OR WAS REQUIRED TO MAKE, CONTRIBUTIONS DURING THE PAST SIX
YEARS.

(IV)          BORROWER SHALL NOT KNOWINGLY ENGAGE IN OR PERMIT ANY TRANSACTION
IN CONNECTION WITH WHICH BORROWER OR ANY ERISA AFFILIATE COULD BE REASONABLY
SUBJECT TO EITHER A MATERIAL CIVIL PENALTY OR MATERIAL TAX ASSESSED PURSUANT TO
SECTION 502(I) OR 502(L) OF ERISA OR SECTION 4975 OF THE CODE; BORROWER SHALL
NOT PERMIT ANY WELFARE PLAN, OTHER THAN A MULTIEMPLOYER PLAN, TO PROVIDE
BENEFITS, INCLUDING WITHOUT LIMITATION, MEDICAL BENEFITS (WHETHER OR NOT
INSURED), WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE OF BORROWER OR ANY
ERISA AFFILIATE BEYOND HIS OR HER RETIREMENT OR OTHER TERMINATION OF SERVICE
OTHER THAN (A) COVERAGE MANDATED BY APPLICABLE LAW, (B) DEATH OR DISABILITY
BENEFITS THAT HAVE BEEN FULLY PROVIDED FOR BY PAID UP INSURANCE OR OTHERWISE OR
(C) SEVERANCE BENEFITS, PERMIT THE ASSETS OF BORROWER TO BECOME “PLAN ASSETS”,
WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED UNDER ERISA; AND
BORROWER SHALL NOT ADOPT, AMEND (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OR
INCREASE THE AMOUNT OF ANY BENEFIT OR AMOUNT PAYABLE UNDER, OR PERMIT ANY ERISA
AFFILIATE TO ADOPT, AMEND (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) OR
INCREASE THE AMOUNT OF ANY BENEFIT OR AMOUNT PAYABLE UNDER, ANY EMPLOYEE BENEFIT
PLAN (INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE WELFARE BENEFIT PLAN THAT IS
NOT A MULTIEMPLOYER PLAN) OR OTHER PLAN, POLICY OR ARRANGEMENT, EXCEPT FOR
NORMAL INCREASES IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE THAT, IN THE AGGREGATE, DO NOT RESULT IN A MATERIAL INCREASE IN
BENEFITS EXPENSE TO BORROWER OR ANY ERISA AFFILIATE.


(T)            LABOR MATTERS.  BORROWER IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT AND HAS NO EMPLOYEES.


(U)           BORROWER’S LEGAL STATUS.  BORROWER’S EXACT LEGAL NAME THAT IS
INDICATED ON THE SIGNATURE PAGE HERETO, ORGANIZATIONAL IDENTIFICATION NUMBER AND
PLACE OF BUSINESS OR, IF MORE THAN ONE, ITS CHIEF EXECUTIVE OFFICE, AS WELL AS
BORROWER’S MAILING ADDRESS, IF DIFFERENT, WHICH WERE IDENTIFIED BY BORROWER TO
LENDER AND CONTAINED IN THIS AGREEMENT, ARE TRUE, ACCURATE AND COMPLETE. 
BORROWER (I) WILL NOT CHANGE ITS NAME, ITS PLACE OF BUSINESS OR, IF MORE THAN
ONE PLACE OF BUSINESS, ITS CHIEF EXECUTIVE OFFICE, OR ITS MAILING ADDRESS OR
ORGANIZATIONAL IDENTIFICATION NUMBER IF IT HAS ONE WITHOUT GIVING LENDER AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF SUCH CHANGE, (II) IF BORROWER
DOES NOT HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE,
BORROWER SHALL PROMPTLY NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION
NUMBER AND (III) BORROWER WILL NOT CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION
OF ORGANIZATION OR OTHER LEGAL STRUCTURE.


(V)           OWNER’S LEGAL STATUS.  (I)  THE FEE OWNER OF THE PREMISES AND THE
MAKER OF THE MORTGAGE NOTE IS AND SHALL BE OWNER, (II) THERE ARE NO DEFAULTS
EXISTING UNDER THE MORTGAGE LOAN DOCUMENTS, AND, TO THE BEST OF BORROWER’S
KNOWLEDGE, THERE IS NO EVENT WHICH, BUT FOR THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE MORTGAGE LOAN
DOCUMENTS, (III) THE MORTGAGE LOAN DOCUMENTS AND THE PROVISIONS THEREOF HAVE NOT
BEEN AMENDED, MODIFIED OR ALTERED IN ANY MANNER WHATSOEVER, (IV) THE MORTGAGE
CONSTITUTES A VALID AND ENFORCEABLE FIRST LIEN COVERING THE PREMISES SUBJECT
ONLY TO ITEMS SET FORTH AS EXCEPTIONS TO OR SUBORDINATE MATTERS IN THE TITLE
INSURANCE POLICY INSURING THE LIEN OF THE MORTGAGE, NONE OF WHICH, INDIVIDUALLY
OR IN THE AGGREGATE, MATERIALLY INTERFERE WITH THE BENEFITS

12


--------------------------------------------------------------------------------





OF THE SECURITY INTENDED TO BE PROVIDED BY THE MORTGAGE, MATERIALLY AND
ADVERSELY AFFECT THE VALUE OF THE PREMISES, IMPAIR THE USE OR OPERATION OF THE
PREMISES FOR THE USE CURRENTLY BEING MADE THEREOF OR IMPAIR OWNER’S OR
BORROWER’S ABILITY TO PAY ITS OBLIGATIONS IN A TIMELY MANNER (SUCH ITEMS BEING
THE “PERMITTED ENCUMBRANCES”), (V) THE PREMISES ARE IMPROVED AND
INCOME-PRODUCING AND THE IMPROVEMENTS LOCATED THEREON HAVE NOT BEEN DAMAGED BY
FIRE OR OTHER CASUALTY, (VI) NO CONDEMNATION OR OTHER EMINENT DOMAIN PROCEEDINGS
HAVE BEEN COMMENCED WITH RESPECT TO THE PREMISES AND BORROWER HAS NO KNOWLEDGE
THAT ANY SUCH PROCEEDINGS ARE CONTEMPLATED, (VII) BORROWER KNOWS OF NO FACT OR
CIRCUMSTANCE WHICH WOULD AFFECT THE ENFORCEABILITY, VALIDITY OR PRIORITY OF THE
MORTGAGE LOAN DOCUMENTS, OR WHICH WOULD AFFECT THE ABILITY OR WILLINGNESS OF
OWNER AND ANY OTHER PERSON LIABLE UNDER THE MORTGAGE LOAN DOCUMENTS TO CONTINUE
TO PERFORM AND OBSERVE THE TERMS, COVENANTS AND PROVISIONS OF THE MORTGAGE LOAN
DOCUMENTS, (VIII) THE UNPAID PRINCIPAL BALANCE OF THE MORTGAGE NOTE AS OF THE
DATE OF THIS AGREEMENT IS AS SET FORTH ON EXHIBIT B ATTACHED HERETO.


(W)          TITLE.  BORROWER (I) IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS
GOOD AND MARKETABLE TITLE TO, (X) THE EQUITY INTERESTS SET FORTH IN SCHEDULE 1
ATTACHED HERETO AND (Y) ALL OF THE OTHER COLLATERAL OWNED BY BORROWER AS OF THE
DATE HEREOF, AND (II) WILL HAVE GOOD AND MARKETABLE TITLE TO THE EQUITY
INTERESTS AND ALL OTHER COLLATERAL HEREAFTER ACQUIRED, IN ANY CASE, FREE AND
CLEAR OF ALL CLAIMS, LIENS, OPTIONS AND ENCUMBRANCES OF ANY KIND, AND BORROWER
HAS THE RIGHT AND AUTHORITY TO PLEDGE AND ASSIGN ITS PORTION OF THE EQUITY
INTERESTS AND GRANT A SECURITY INTEREST THEREIN AS HEREIN PROVIDED.


(X)            SECURITIES LAWS.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
DO NOT VIOLATE AND DO NOT REQUIRE THAT ANY FILING, REGISTRATION OR OTHER ACT BE
TAKEN WITH RESPECT TO ANY AND ALL LAWS PERTAINING TO THE REGISTRATION OR
TRANSFER OF SECURITIES, INCLUDING WITHOUT LIMITATION THE SECURITIES ACT OF 1933,
AS AMENDED, AND THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, AND ANY AND
ALL RULES AND REGULATIONS PROMULGATED THEREUNDER (COLLECTIVELY, THE “SECURITIES
LAWS”), AS SUCH LAWS ARE AMENDED AND IN EFFECT FROM TIME TO TIME, AND NONE OF
THE EQUITY INTERESTS IN THE PARTNERSHIPS OR LLCS ARE REPRESENTED BY ANY
“CERTIFICATED SECURITY” AS THAT TERM IS DEFINED IN SECTION 8-102 OF THE UCC. 
BORROWER SHALL AT ALL TIMES COMPLY WITH THE SECURITIES LAWS AS THE SAME PERTAIN
TO ALL OR ANY PORTION OF THE COLLATERAL OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  LENDER AGREES NOT TAKE ANY ACTION WITH RESPECT TO THE
COLLATERAL THAT, WITHOUT THE CONSENT OF BORROWER, REQUIRES BORROWER TO FILE A
REGISTRATION STATEMENT WITH THE SEC OR APPLY TO QUALIFY A SALE OF A SECURITY
UNDER THE SECURITIES LAWS OF ANY STATE.


(Y)           OWNERSHIP STRUCTURE.  THE OWNERSHIP CHART ATTACHED HERETO AS
SCHEDULE 2 IS TRUE, CORRECT AND COMPLETE AS OF THE CLOSING DATE. EXCEPT AS SET
FORTH ON SCHEDULE 2, NO OTHER PERSON HAS ANY DIRECT OR INDIRECT INTEREST IN THE
OWNER OR BORROWER.


(Z)            CONTROL OF OWNER.  BORROWER HAS THE POWER AND AUTHORITY AND THE
REQUISITE OWNERSHIP INTERESTS TO CONTROL THE ACTIONS OF THE OWNER AND AT ALL
TIMES DURING THE TERM OF THE LOAN SHALL MAINTAIN THE POWER AND AUTHORITY TO
CONTROL THE ACTIONS OF OWNER.


(AA)         REPRESENTATIONS AND WARRANTIES OF OWNER.  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF OWNER OR ANY AFFILIATE OF OWNER UNDER THE
MORTGAGE LOAN DOCUMENTS ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.

13


--------------------------------------------------------------------------------





(BB)         MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE
AND EFFECT.  THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING UNDER THE
MANAGEMENT AGREEMENT, AND NO EVENT HAS OCCURRED (OTHER THAN PAYMENTS DUE BUT NOT
YET DELINQUENT) THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE A DEFAULT, BREACH OR VIOLATION THEREUNDER, BY EITHER PARTY
THERETO.


(CC)         OPERATING COMPANY STATUS.  BORROWER QUALIFIES AS AN “OPERATING
COMPANY,” AS SUCH TERM IS DEFINED IN THE REGULATION ISSUED BY THE U.S.
DEPARTMENT OF LABOR KNOWN AS THE “PLAN ASSETS REGULATION,” 29 C.F.R. §2510.3-101
AND, AS LONG AS THE LOAN IS OUTSTANDING, BORROWER WILL REMAIN AT ALL TIMES AN
OPERATING COMPANY, AS SO DEFINED.


(DD)         AFFILIATION.  BORROWER IS NOT AN AFFILIATE OF LENDER.


(EE)         INSURANCE.  BORROWER HAS OBTAINED AND DELIVERED, OR HAS CAUSED
OWNER TO OBTAIN AND DELIVER, TO LENDER CERTIFIED COPIES OF ALL INSURANCE
POLICIES REFLECTING THE INSURANCE COVERAGES, AMOUNTS AND OTHER REQUIREMENTS SET
FORTH IN THIS AGREEMENT.  BORROWER HAS NOT, AND TO THE BEST OF BORROWER’S
KNOWLEDGE NO OTHER PERSON HAS, DONE BY ACT OR OMISSION ANYTHING WHICH WOULD
IMPAIR THE COVERAGE OF ANY SUCH POLICY.


(FF)           ABSENCE OF UCC FINANCING STATEMENTS, ETC.  EXCEPT WITH RESPECT TO
THE MORTGAGE LOAN DOCUMENTS AND THE LOAN DOCUMENTS, THERE IS NO FINANCING
STATEMENT, SECURITY AGREEMENT, CHATTEL MORTGAGE, REAL ESTATE MORTGAGE OR OTHER
DOCUMENT FILED OR RECORDED WITH ANY FILING RECORDS, REGISTRY, OR OTHER PUBLIC
OFFICE, THAT PURPORTS TO COVER, AFFECT OR GIVE NOTICE OF ANY PRESENT OR POSSIBLE
FUTURE LIEN ON, OR SECURITY INTEREST OR SECURITY TITLE IN THE INTEREST IN THE
PREMISES OR ANY OF THE COLLATERAL.

(gg)         Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws.   (i) Neither Borrower, General Partner, nor any Person who owns any
equity interest in or Controls Borrower or General Partner currently is
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and
Borrower has implemented procedures, approved by General Partner, to ensure that
no Person who now or hereafter owns an equity interest in Borrower or General
Partner is a Prohibited Person or Controlled by a Prohibited Person, (ii) no
proceeds of the Loan will be used to fund any operations in, finance any
investments or activities in or make any payments to, Prohibited Persons, and
(iii) neither Borrower nor General Partner are in violation of any Legal
Requirements relating to anti-money laundering or anti-terrorism, including,
without limitation, Legal Requirements related to transacting business with
Prohibited Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations, all as amended from time to time.


(HH)         COLLATERAL.  BORROWER (I) REPRESENTS AND WARRANTS TO LENDER THAT
THE COLLATERAL CONSTITUTES A “GENERAL INTANGIBLE” (AS DEFINED IN SECTION
9-102(A)(42) OF THE UCC); AND (II) BORROWER COVENANTS AND AGREES THAT (A) THE
COLLATERAL IS NOT AND WILL NOT BE DEALT IN OR TRADED ON SECURITIES EXCHANGES OR
SECURITIES MARKETS, (B) THE TERMS OF THE COLLATERAL DO NOT AND WILL NOT PROVIDE
THAT THEY ARE SECURITIES GOVERNED BY THE UCC, (C) THE COLLATERAL IS NOT AND WILL
NOT BE INVESTMENT COMPANY SECURITIES WITHIN THE MEANING OF SECTION 8-103 OF THE
UCC AND (D)

14


--------------------------------------------------------------------------------





BORROWER SHALL NOT CAUSE OR PERMIT ANY INTERESTS IN THE COLLATERAL TO BE
CERTIFICATED AND DELIVERED TO ANY PERSON OTHER THAN LENDER.


(II)           LOCKBOX ACCOUNT.

(I)            PURSUANT TO THE IRREVOCABLE DIRECTION LETTER DELIVERED BY
BORROWER TO OWNER ON THE CLOSING DATE, BORROWER SHALL DIRECT OWNER TO CAUSE ALL
REMAINING RENTS TO BE DEPOSITED INTO THE LOCKBOX ACCOUNT;

(II)           NEITHER BORROWER NOR OWNER NOR ANY OTHER PERSON SHALL HAVE ANY
RIGHT, TITLE OR INTEREST IN OR TO ANY REMAINING RENTS FROM AND AFTER THE TIME AT
WHICH THE MORTGAGE LENDER BECOMES OBLIGATED UNDER THE MORTGAGE LOAN DOCUMENTS TO
TRANSFER SUCH REMAINING RENTS TO THE LOCKBOX ACCOUNT (OTHER THAN BORROWER’S
INTEREST IN ANY REMAINING RENTS THAT REMAIN IN THE LOCKBOX ACCOUNT AFTER ALL
DISBURSEMENTS HAVE BEEN MADE IN ACCORDANCE WITH THE PROVISIONS OF THE LOCKBOX
AGREEMENT);

(III)          THERE ARE NO OTHER ACCOUNTS MAINTAINED BY OWNER, BORROWER OR ANY
OTHER PERSON WITH RESPECT TO THE COLLECTION OF RENTS, REVENUES, PROCEEDS OR
OTHER INCOME FROM THE PREMISES OR FOR THE COLLECTION OF RENTS, EXCEPT FOR THE
RENT ACCOUNTS AND THE CENTRAL ACCOUNT AND THE LOCKBOX ACCOUNT; AND

(IV)          SO LONG AS ANY OF THE DEBT SHALL BE OUTSTANDING, NEITHER BORROWER,
OWNER NOR ANY OTHER PERSON SHALL OPEN ANY OTHER ACCOUNTS WITH RESPECT TO THE
COLLECTION OF RENTS, REVENUES, PROCEEDS OR OTHER INCOME FROM THE PREMISES OR FOR
THE COLLECTION OF RENTS.


(JJ)           PERFECTED SECURITY INTEREST.  UPON THE FILING OF THE UCC-1
FINANCING STATEMENTS WITH THE DELAWARE SECRETARY OF STATE, LENDER WILL HAVE A
VALID, AND DULY PERFECTED FIRST PRIORITY, SECURITY INTEREST IN THE COLLATERAL
ENFORCEABLE AS SUCH AGAINST ALL CREDITORS OF BORROWER AND ANY PERSONS PURPORTING
TO PURCHASE ANY PLEDGED INTERESTS AND PROCEEDS FROM BORROWER.


(KK)         FINANCIAL INFORMATION.  ALL FINANCIAL DATA THAT HAS BEEN DELIVERED
BY BORROWER TO LENDER (I) IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, (II) ACCURATELY REPRESENTS THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE PERSONS COVERED THEREBY AS OF THE DATE ON WHICH THE SAME SHALL
HAVE BEEN FURNISHED, AND (III) HAS BEEN PREPARED IN ACCORDANCE WITH GAAP OR THE
UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER ACCOUNTING BASIS AS IS REASONABLY
ACCEPTABLE TO LENDER) THROUGHOUT THE PERIODS COVERED THEREBY.  AS OF THE DATE
HEREOF, NEITHER BORROWER NOR, IF APPLICABLE, ANY GENERAL PARTNER, HAS ANY
CONTINGENT LIABILITY, LIABILITY FOR TAXES OR OTHER UNUSUAL OR FORWARD COMMITMENT
NOT REFLECTED IN SUCH FINANCIAL STATEMENTS DELIVERED TO LENDER.  SINCE THE DATE
OF THE LAST FINANCIAL STATEMENTS DELIVERED BY BORROWER TO LENDER, EXCEPT AS
OTHERWISE DISCLOSED IN SUCH FINANCIAL STATEMENTS OR NOTES THERETO, THERE HAS
BEEN NO CHANGE IN THE ASSETS, LIABILITIES OR FINANCIAL POSITION OF BORROWER NOR,
IF APPLICABLE, ANY GENERAL PARTNER, OR IN THE RESULTS OF OPERATIONS OF BORROWER
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  NEITHER BORROWER NOR, IF
APPLICABLE, ANY GENERAL PARTNER, HAS INCURRED ANY OBLIGATION OR LIABILITY,
CONTINGENT OR OTHERWISE NOT REFLECTED IN SUCH FINANCIAL STATEMENTS WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT.


SECTION 2.03.  FURTHER ACTS, ETC.  BORROWER WILL, AT THE COST OF BORROWER, AND
WITHOUT EXPENSE TO LENDER, DO, EXECUTE, ACKNOWLEDGE AND DELIVER ALL AND EVERY
SUCH FURTHER ACTS, DEEDS,

15


--------------------------------------------------------------------------------





CONVEYANCES, ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS
LENDER SHALL, FROM TIME TO TIME, REASONABLY REQUIRE FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING, AND CONFIRMING UNTO LENDER THE PROPERTY,
SECURITY INTEREST AND RIGHTS HEREBY GIVEN, GRANTED, BARGAINED, SOLD, ALIENATED,
ENFEOFFED, CONVEYED, CONFIRMED, PLEDGED, ASSIGNED AND HYPOTHECATED, OR WHICH
BORROWER MAY BE OR MAY HEREAFTER BECOME BOUND TO CONVEY OR ASSIGN TO LENDER, OR
FOR CARRYING OUT OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS AGREEMENT
OR FOR FILING, REGISTERING OR RECORDING THIS AGREEMENT AND, WITHIN FIVE (5)
BUSINESS DAYS OF WRITTEN DEMAND, WILL EXECUTE AND DELIVER AND HEREBY AUTHORIZES
LENDER TO EXECUTE IN THE NAME OF BORROWER OR WITHOUT THE SIGNATURE OF BORROWER
TO THE EXTENT LENDER MAY LAWFULLY DO SO, ONE OR MORE FINANCING STATEMENTS,
CHATTEL MORTGAGES OR COMPARABLE SECURITY INSTRUMENTS TO EVIDENCE MORE
EFFECTIVELY THE LIEN HEREOF UPON THE COLLATERAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, BORROWER WILL:  (I) IF ANY COLLATERAL SHALL BE
EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT OR CHATTEL PAPER, DELIVER AND
PLEDGE TO LENDER HEREUNDER SUCH NOTE OR INSTRUMENT OR CHATTEL PAPER DULY
INDORSED AND ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT,
ALL IN FORM AND SUBSTANCE SATISFACTORY TO LENDER; (II) EXECUTE OR AUTHENTICATE
AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, AND
SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE NECESSARY OR DESIRABLE AND AS
LENDER MAY REQUEST, IN ORDER TO PERFECT AND PRESERVE THE SECURITY INTEREST
GRANTED OR PURPORTED TO BE GRANTED BY BORROWER HEREUNDER; (III) TAKE ALL ACTION
NECESSARY TO ENSURE THAT LENDER HAS CONTROL OF ANY COLLATERAL CONSISTING OF
DEPOSIT ACCOUNTS, ELECTRONIC CHATTEL PAPER, INVESTMENT PROPERTY AND
LETTER-OF-CREDIT RIGHTS AS PROVIDED IN SECTIONS 9-104, 9-105, 9-106 AND 9-107 OF
THE UCC; AND (IV) DELIVER TO LENDER EVIDENCE THAT ALL OTHER ACTION THAT LENDER
MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE
SECURITY INTEREST GRANTED OR PURPORTED TO BE GRANTED BY BORROWER UNDER THIS
AGREEMENT HAS BEEN TAKEN.  BORROWER GRANTS TO LENDER AN IRREVOCABLE POWER OF
ATTORNEY COUPLED WITH AN INTEREST FOR THE PURPOSE OF PROTECTING, PERFECTING,
PRESERVING AND REALIZING UPON THE INTERESTS GRANTED PURSUANT TO THIS AGREEMENT
AND TO EFFECT THE INTENT HEREOF, ALL AS FULLY AND EFFECTUALLY AS BORROWER MIGHT
OR COULD DO; AND BORROWER HEREBY RATIFIES ALL THAT LENDER SHALL LAWFULLY DO OR
CAUSE TO BE DONE BY VIRTUE HEREOF.  UPON RECEIPT OF AN AFFIDAVIT OF AN OFFICER
OF LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THE NOTE OR ANY
OTHER LOAN DOCUMENT WHICH IS NOT OF PUBLIC RECORD, AND, IN THE CASE OF ANY SUCH
MUTILATION, UPON SURRENDER AND CANCELLATION OF SUCH NOTE OR OTHER APPLICABLE
LOAN DOCUMENT, BORROWER WILL ISSUE, IN LIEU THEREOF, A REPLACEMENT NOTE OR OTHER
APPLICABLE LOAN DOCUMENT, DATED THE DATE OF SUCH LOST, STOLEN, DESTROYED OR
MUTILATED NOTE OR OTHER LOAN DOCUMENT IN THE SAME PRINCIPAL AMOUNT THEREOF AND
OTHERWISE OF LIKE TENOR.


SECTION 2.04.  RECORDING OF AGREEMENT, ETC.  BORROWER FORTHWITH UPON THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THEREAFTER, FROM TIME TO TIME,
WILL, AT THE REQUEST OF LENDER, CAUSE THIS AGREEMENT, AND ANY SECURITY
INSTRUMENT CREATING A LIEN OR SECURITY INTEREST OR EVIDENCING THE LIEN HEREOF
UPON THE COLLATERAL AND EACH INSTRUMENT OF FURTHER ASSURANCE TO BE FILED,
REGISTERED OR RECORDED IN SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY
ANY PRESENT OR FUTURE LAW IN ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE
LIEN OR SECURITY INTEREST HEREOF UPON, AND THE INTEREST OF LENDER IN, THE
COLLATERAL.  BORROWER WILL PAY ALL FILING, REGISTRATION OR RECORDING FEES, AND
ALL EXPENSES INCIDENT TO THE PREPARATION, EXECUTION AND ACKNOWLEDGMENT OF THIS
AGREEMENT, ANY ADDITIONAL SECURITY INSTRUMENT WITH RESPECT TO THE COLLATERAL AND
ANY INSTRUMENT OF FURTHER ASSURANCE, AND ALL FEDERAL, STATE, COUNTY AND
MUNICIPAL, TAXES, DUTIES, IMPOSTS, ASSESSMENTS AND CHARGES ARISING OUT OF OR IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND ANY SECURITY
AGREEMENT SUPPLEMENTAL HERETO, OR ANY INSTRUMENT OF FURTHER ASSURANCE, EXCEPT
WHERE PROHIBITED BY LAW TO DO SO, IN WHICH EVENT LENDER MAY DECLARE THE LOAN TO
BE IMMEDIATELY

16


--------------------------------------------------------------------------------





DUE AND PAYABLE.  BORROWER SHALL HOLD HARMLESS AND INDEMNIFY LENDER, AND ITS
SUCCESSORS AND ASSIGNS, AGAINST ANY LIABILITY INCURRED AS A RESULT OF THE
IMPOSITION OF ANY TAX ON THE MAKING AND RECORDING OF THIS AGREEMENT.


SECTION 2.05.  COST OF DEFENDING AND UPHOLDING LIEN.  IF ANY ACTION OR
PROCEEDING IS COMMENCED TO WHICH LENDER IS MADE A PARTY RELATING TO THE LOAN
DOCUMENTS AND/OR THE COLLATERAL OR LENDER’S INTEREST THEREIN OR IN WHICH IT
BECOMES NECESSARY TO DEFEND OR UPHOLD THE LIEN OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, BORROWER SHALL, ON DEMAND, REIMBURSE LENDER FOR ALL EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY LENDER IN CONNECTION THEREWITH, AND SUCH SUM, TOGETHER WITH INTEREST
THEREON AT THE DEFAULT RATE FROM AND AFTER SUCH DEMAND UNTIL FULLY PAID, SHALL
CONSTITUTE A PART OF THE LOAN.


SECTION 2.06.  FINANCIAL REPORTS.  BORROWER SHALL KEEP ACCURATE AND COMPLETE
BOOKS, RECORDS AND ACCOUNTS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) OR THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER ACCOUNTING
BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED WITH RESPECT TO THE
FINANCIAL AFFAIRS OF BORROWER, INCLUDING, BUT NOT LIMITED TO, THE FINANCIAL
AFFAIRS OF BORROWER WHICH RELATE TO THE COLLATERAL AND ALL SUMS DUE OR WHICH MAY
BECOME DUE THEREUNDER.  BORROWER SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER
REQUEST AND AT ITS SOLE COST AND EXPENSE, DELIVER TO LENDER ANY OF SUCH BOOKS
AND RECORDS AS MAY BE REQUESTED BY LENDER.  LENDER SHALL HAVE THE RIGHT FROM
TIME TO TIME AT ALL TIMES DURING NORMAL BUSINESS HOURS TO EXAMINE SUCH BOOKS,
RECORDS AND ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON MAINTAINING SUCH
BOOKS, RECORDS AND ACCOUNTS AND TO MAKE COPIES OR EXTRACTS THEREOF AS LENDER
SHALL DESIRE.  BORROWER SHALL, FROM TIME TO TIME, WITHIN THIRTY (30) DAYS AFTER
REQUEST AND AT ITS SOLE COST AND EXPENSE, DELIVER TO LENDER SUCH INFORMATION,
REPORTS AND ADDITIONAL FINANCIAL INFORMATION WITH RESPECT TO THE FINANCIAL
AFFAIRS OF BORROWER AS LENDER SHALL REASONABLY REQUEST.  BORROWER WILL FURNISH
LENDER ANNUALLY, WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH
FISCAL YEAR OF BORROWER, WITH A COMPLETE COPY OF BORROWER’S FINANCIAL STATEMENT
AUDITED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT THAT IS ACCEPTABLE TO
LENDER IN ACCORDANCE WITH GAAP OR THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER
ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED COVERING
(I) ALL OF THE FINANCIAL AFFAIRS OF BORROWER FOR SUCH FISCAL YEAR AND CONTAINING
A STATEMENT OF REVENUES AND EXPENSES, A STATEMENT OF ASSETS AND LIABILITIES AND
A STATEMENT OF BORROWER’S EQUITY.  TOGETHER WITH BORROWER’S ANNUAL FINANCIAL
STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE CERTIFYING
AS OF THE DATE THEREOF (I) THAT THE ANNUAL FINANCIAL STATEMENTS ACCURATELY
REPRESENT THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF BORROWER ALL IN
ACCORDANCE WITH GAAP OR THE UNIFORM SYSTEM OF ACCOUNTS (OR SUCH OTHER ACCOUNTING
BASIS REASONABLY ACCEPTABLE TO LENDER) CONSISTENTLY APPLIED, AND (II) WHETHER
THERE EXISTS AN EVENT OR CIRCUMSTANCE WHICH CONSTITUTES, OR WHICH UPON NOTICE OR
LAPSE OF TIME OR BOTH WOULD CONSTITUTE, A DEFAULT UNDER THE NOTE OR ANY OTHER
LOAN DOCUMENT EXECUTED AND DELIVERED BY BORROWER, AND IF SUCH EVENT OR
CIRCUMSTANCE EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND
THE ACTION THEN BEING TAKEN TO REMEDY SUCH EVENT OR CIRCUMSTANCE.  BORROWER
SHALL AT ALL TIMES, WHETHER OR NOT THE MORTGAGE LOAN IS OUTSTANDING, DELIVER OR
SHALL CAUSE OWNER TO DELIVER TO LENDER (X) A COPY OF ALL FINANCIAL STATEMENTS,
REPORTS, BOOKS, RECORDS AND ACCOUNTS REQUIRED TO BE DELIVERED TO MORTGAGE LENDER
PURSUANT TO THE TERMS OF THE MORTGAGE LOAN DOCUMENTS WITHIN THE TIME FRAMES SET
FORTH IN THE MORTGAGE LOAN DOCUMENTS FOR THE DELIVERY OF SUCH FINANCIAL
STATEMENTS, REPORTS, BOOKS, RECORDS AND ACCOUNTS (AND, WITH EACH MONTHLY
STATEMENT OF REVENUES AND EXPENSES DELIVERED OR REQUIRED TO BE

17


--------------------------------------------------------------------------------





DELIVERED UNDER THE MORTGAGE LOAN DOCUMENTS, A COMPARISON OF SUCH REVENUES AND
EXPENSES TO THE ANNUAL BUDGET) AND (Y) ANNUALLY, WITHIN THIRTY (30) DAYS
FOLLOWING THE END OF EACH CALENDAR YEAR, AND WITHIN THIRTY (30) DAYS AFTER
LENDER’S REQUEST THEREFOR, A TRUE, COMPLETE AND CORRECT RENT ROLL FOR THE
PREMISES, INCLUDING A LIST OF WHICH TENANTS ARE IN DEFAULT UNDER THEIR
RESPECTIVE LEASES, DATED AS OF THE END OF THE PRECEDING MONTH, IDENTIFYING EACH
TENANT, THE MONTHLY RENT AND ADDITIONAL RENT, IF ANY, PAYABLE BY SUCH TENANT,
THE EXPIRATION DATE OF SUCH TENANT’S LEASE, THE SECURITY DEPOSIT, IF ANY, HELD
BY OWNER UNDER THE LEASE, THE SPACE COVERED BY THE LEASE, EACH TENANT THAT HAS
FILED A BANKRUPTCY, INSOLVENCY, OR REORGANIZATION PROCEEDING SINCE DELIVERY OF
THE LAST SUCH RENT ROLL, AND THE ARREARAGES FOR SUCH TENANT, IF ANY, AND SUCH
RENT ROLL SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE, DATED AS OF THE DATE
OF THE DELIVERY OF SUCH RENT ROLL, CERTIFYING THAT SUCH RENT ROLL IS TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF ITS DATE.  BORROWER SHALL
FURNISH TO LENDER, WITHIN THIRTY (30) DAYS AFTER LENDER’S REQUEST THEREFOR, SUCH
FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PREMISES AND
THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER. 
BORROWER ACKNOWLEDGES THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN THE NOTE, ALL EXTENSION FEES AND EXIT FEES WILL BE TREATED AS
ADDITIONAL INTEREST.


SECTION 2.07.  LITIGATION.  BORROWER WILL GIVE PROMPT WRITTEN NOTICE TO LENDER
OF ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED (IN WRITING)
AGAINST BORROWER, OWNER OR GUARANTOR WHICH ARE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT AND OF ANY CLAIM, OPTION, LIEN OR ENCUMBRANCE UPON OR
AGAINST ALL OR A PORTION OF THE COLLATERAL.


SECTION 2.08.  ESTOPPEL CERTIFICATES.  BORROWER SHALL, OR SHALL CAUSE OWNER TO,
FROM TIME TO TIME, REQUEST FROM MORTGAGE LENDER SUCH CERTIFICATES OF ESTOPPEL
WITH RESPECT TO COMPLIANCE BY OWNER WITH THE TERMS OF THE MORTGAGE LOAN
DOCUMENTS AS MAY BE REQUESTED BY LENDER AND REQUIRED TO BE GIVEN BY MORTGAGE
LENDER PURSUANT TO THE MORTGAGE LOAN DOCUMENTS.


SECTION 2.09.  BUDGET.  BORROWER SHALL SUBMIT TO LENDER FOR LENDER’S WRITTEN
APPROVAL AN ANNUAL BUDGET (THE “ANNUAL BUDGET”) NOT LATER THAN FIFTEEN (15) DAYS
PRIOR TO THE COMMENCEMENT OF SUCH FISCAL YEAR, IN FORM REASONABLY SATISFACTORY
TO LENDER SETTING FORTH IN REASONABLE DETAIL BUDGETED MONTHLY OPERATING INCOME
AND MONTHLY OPERATING CAPITAL AND OTHER EXPENSES FOR THE PREMISES.  EACH ANNUAL
BUDGET SHALL CONTAIN, AMONG OTHER THINGS, MANAGEMENT FEES, THIRD PARTY SERVICE
FEES, AND OTHER EXPENSES AS BORROWER MAY REASONABLY DETERMINE.  LENDER SHALL
HAVE THE RIGHT TO APPROVE SUCH ANNUAL BUDGET WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, AND IN THE EVENT THAT LENDER OBJECTS TO THE PROPOSED
ANNUAL BUDGET SUBMITTED BY BORROWER, LENDER SHALL ADVISE BORROWER OF SUCH
OBJECTIONS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT THEREOF (AND DELIVER TO
BORROWER A REASONABLY DETAILED DESCRIPTION OF SUCH OBJECTIONS) AND BORROWER
SHALL, WITHIN TEN (10) DAYS AFTER RECEIPT OF NOTICE OF ANY SUCH OBJECTIONS,
REVISE SUCH ANNUAL BUDGET AND RESUBMIT THE SAME TO LENDER.  LENDER SHALL ADVISE
BORROWER OF ANY OBJECTIONS TO SUCH REVISED ANNUAL BUDGET WITHIN TEN (10) DAYS
AFTER RECEIPT THEREOF (AND DELIVER TO BORROWER A REASONABLY DETAILED DESCRIPTION
OF SUCH OBJECTIONS) AND BORROWER SHALL REVISE THE SAME IN ACCORDANCE WITH THE
PROCESS DESCRIBED HEREIN UNTIL LENDER APPROVES AN ANNUAL BUDGET, PROVIDED,
HOWEVER, THAT IF LENDER SHALL NOT ADVISE BORROWER OF ITS OBJECTIONS TO ANY
PROPOSED ANNUAL BUDGET WITHIN THE APPLICABLE TIME PERIOD SET FORTH IN THIS
SECTION, THEN SUCH PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED BY LENDER. 
UNTIL SUCH TIME THAT LENDER APPROVES A PROPOSED ANNUAL BUDGET, THE MOST RECENTLY
APPROVED ANNUAL BUDGET SHALL APPLY; PROVIDED THAT, SUCH APPROVED ANNUAL BUDGET
SHALL BE ADJUSTED TO REFLECT ACTUAL INCREASES IN BASIC CARRYING COSTS

18


--------------------------------------------------------------------------------





AND UTILITIES EXPENSES.  IN THE EVENT THAT OWNER MUST INCUR AN EXTRAORDINARY
EXPENSE OF THE TYPE DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF EXTRAORDINARY
EXPENSE, THEN BORROWER SHALL PROMPTLY DELIVER TO LENDER A REASONABLY DETAILED
EXPLANATION OF SUCH PROPOSED EXTRAORDINARY EXPENSE FOR LENDER’S APPROVAL, WHICH
APPROVAL MAY BE GRANTED OR DENIED IN LENDER’S REASONABLE DISCRETION.


SECTION 2.10.  INTENTIONALLY OMITTED.


SECTION 2.11.  TRANSFERS, ETC.  (A) BORROWER SHALL NOT, WITHOUT THE PRIOR
CONSENT OF LENDER, IN ANY MANNER ALLOW A TRANSFER TO OCCUR OR ENTER INTO ANY
AGREEMENT WHICH IN EITHER CASE EXPRESSLY RESTRICTS BORROWER FROM MAKING
AMENDMENTS, MODIFICATIONS OR WAIVERS TO THE LOAN DOCUMENTS.  WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF LENDER, BORROWER SHALL NOT, AND SHALL NOT CAUSE OR
PERMIT OWNER TO, ENTER INTO ANY CONSENSUAL SALE OR OTHER SIMILAR TRANSACTION
WITH RESPECT TO THE PREMISES OR IMPAIR OR OTHERWISE ADVERSELY AFFECT THE
INTERESTS OF LENDER IN THE COLLATERAL OR ANY PORTION THEREOF OR ANY INTEREST
THEREIN.


(B)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 2.11, SOLELY IN
CONNECTION WITH A SALE (AS DEFINED IN THE MORTGAGE) PERMITTED PURSUANT TO
SECTION 9.04 OF THE MORTGAGE A NEW BORROWER (“NEW BORROWER”), OWNING 100% OF THE
UNENCUMBERED EQUITY INTERESTS IN THE PROPOSED NEW OWNER OF THE PREMISES (THE
“NEW OWNER”) MAY ASSUME BORROWER’S OBLIGATIONS HEREUNDER (HEREINAFTER, A 
“PROPOSED LOAN ASSUMPTION”) OR A TRANSFER OTHERWISE PROHIBITED HEREUNDER SHALL
BE PERMITTED WITHOUT LENDER CONSENT OR APPROVAL PROVIDED THAT EACH OF THE
FOLLOWING TERMS AND CONDITIONS ARE SATISFIED:

(I)            NO EVENT OF DEFAULT IS THEN CONTINUING HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS;

(II)           LENDER SHALL HAVE, IN ITS REASONABLE DISCRETION, CONSENTED TO THE
PROPOSED LOAN ASSUMPTION;

(III)          BORROWER GIVES LENDER WRITTEN NOTICE OF THE TERMS OF THE PROPOSED
LOAN ASSUMPTION NOT LESS THAN SIXTY (60) DAYS BEFORE THE DATE ON WHICH SUCH
PROPOSED LOAN ASSUMPTION IS SCHEDULED TO CLOSE AND, CONCURRENTLY THEREWITH,
GIVES LENDER ALL SUCH INFORMATION CONCERNING THE NEW BORROWER AND THE NEW OWNER
AS LENDER WOULD REQUIRE IN EVALUATING AN INITIAL EXTENSION OF CREDIT TO A
BORROWER AND LENDER DETERMINES, IN ITS REASONABLE DISCRETION THAT THE NEW
BORROWER AND THE NEW OWNER ARE ACCEPTABLE TO LENDER IN ALL RESPECTS (IT BEING
ACKNOWLEDGED THAT ANY PERMITTED TRANSFEREE SHALL BE DEEMED ACCEPTABLE TO LENDER
PROVIDED THAT NOT MORE THAN 75% IN THE AGGREGATE OF THE DIRECT OR INDIRECT
INTERESTS IN BORROWER (BUT WITHOUT INCLUDING MORE THAN ONCE ONE OR MORE
TRANSFERS OF THE SAME INTEREST) HAS BEEN TRANSFERRED SUBSEQUENT TO THE CLOSING
DATE IN ONE OR MORE TRANSACTIONS AND BORROWER CONTINUES TO BE CONTROLLED BY THE
SAME PERSONS WHICH CONTROLLED BORROWER PRIOR TO SUCH TRANSFER (IT BEING
ACKNOWLEDGED THAT (X) ANY HOLDER OF MORE THAN FORTY PERCENT OF THE DIRECT OR
INDIRECT INTEREST IN BORROWER MAY HAVE VETO RIGHTS OVER MAJOR DECISIONS WHICH
ARE CUSTOMARY IN JOINT VENTURE AGREEMENTS BETWEEN TWO FIFTY PERCENT OWNERS OF A
PERSON AND THE SAME SHALL NOT CONSTITUTE A CHANGE IN CONTROL) AND (Y) IT FURTHER
BEING ACKNOWLEDGED THAT ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN MORGANS
GROUP LLC OTHERWISE REQUIRING APPROVAL HEREUNDER SHALL NOT BE SUBJECT TO THE
APPROVAL OF LENDER IF MORGANS GROUP LLC CONTINUES TO OWN AND MANAGE HOTEL ROOMS
LOCATED IN FULL SERVICE LUXURY OR FULL SERVICE UPSCALE PROPERTIES NUMBERING NOT
LESS THAN EIGHTY

19


--------------------------------------------------------------------------------




PERCENT (80%) OF THE NUMBER OF HOTEL ROOMS WHICH IT OWNS AND EIGHTY PERCENT
(80%) OF THE NUMBER OF HOTEL ROOMS IT MANAGES AS OF THE CLOSING DATE (AND SUCH
NUMBERS SHALL BE CALCULATED ON A PRO RATA BASIS, SO THAT, FOR EXAMPLE, IF
MORGANS GROUP LLC HAS A FIFTY PERCENT (50%) INTEREST IN A PERSON THAT OWNS TWO
HUNDRED (200) HOTEL ROOMS, MORGANS GROUP LLC SHALL BE DEEMED TO OWN ONE HUNDRED
(100) HOTEL ROOMS) AND THE CONDITIONS SET FORTH IN CLAUSES (A) AND (B) OF THE
DEFINITION OF PERMITTED TRANSFEREE ARE MET);

(IV)          IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW BORROWER
OWNING THE COLLATERAL, BORROWER PAYS LENDER, CONCURRENTLY WITH THE CLOSING OF
SUCH PROPOSED LOAN ASSUMPTION, A NON-REFUNDABLE ASSUMPTION FEE IN AN AMOUNT
EQUAL TO ONE PERCENT (1%) OF THE THEN OUTSTANDING LOAN AMOUNT (WHICH FEE SHALL
BE WAIVED IN THE EVENT OF A TRANSFER OF THE TYPE SET FORTH IN CLAUSE (Y) OF
SECTION 2.11((B)(III)) FOR EACH PROPOSED LOAN ASSUMPTION, TOGETHER WITH ALL
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES, INCURRED BY LENDER IN CONNECTION WITH THE PROPOSED LOAN
ASSUMPTION;

(V)           IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW BORROWER
OWNING THE COLLATERAL, NEW BORROWER ASSUMES ALL OF THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND, PRIOR TO OR CONCURRENTLY WITH THE CLOSING OF SUCH PROPOSED
LOAN ASSUMPTION, NEW BORROWER EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER,
SUCH DOCUMENTS AND AGREEMENTS AS LENDER SHALL REASONABLY REQUIRE TO EVIDENCE AND
EFFECTUATE SAID ASSUMPTION AND DELIVERS SUCH LEGAL OPINIONS AS LENDER MAY
REQUIRE SIMILAR TO THOSE DELIVERED AT THE CLOSING OF THE LOAN;

(VI)          IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW BORROWER
OWNING THE COLLATERAL, BORROWER AND NEW BORROWER EXECUTE, WITHOUT ANY COST OR
EXPENSE TO LENDER, NEW FINANCING STATEMENTS OR FINANCING STATEMENT AMENDMENTS
AND ANY ADDITIONAL DOCUMENTS REASONABLY REQUESTED BY LENDER AND NEW BORROWER
GRANTS TO LENDER A PERFECTED FIRST PRIORITY INTEREST IN 100% OF THE EQUITY
OWNERSHIP INTERESTS IN NEW OWNER (SUCH INTERESTS, ALONG WITH ANY OTHER
COLLATERAL SECURING THE LOAN, THE “NEW COLLATERAL”) AND GRANTS LENDER A
PERFECTED FIRST PRIORITY LIEN IN SUCH NEW COLLATERAL;

(VII)         IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW BORROWER
OWNING THE COLLATERAL, NEW BORROWER DELIVERS TO LENDER, WITHOUT ANY COST OR
EXPENSE TO LENDER, SUCH ENDORSEMENTS TO LENDER’S “EAGLE 9” (OR EQUIVALENT)
INSURANCE POLICY WHICH INSURES LENDER’S LIEN IN THE NEW COLLATERAL, HAZARD
INSURANCE POLICY ENDORSEMENTS OR CERTIFICATES AND OTHER SIMILAR MATERIALS AS
LENDER MAY DEEM NECESSARY AT THE TIME OF THE PROPOSED LOAN ASSUMPTION, ALL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER;

(VIII)        IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW BORROWER
OWNING THE COLLATERAL, BORROWER EXECUTES AND DELIVERS TO LENDER, WITHOUT ANY
COST OR EXPENSE TO LENDER, A RELEASE OF LENDER, ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS, FROM ALL CLAIMS AND LIABILITY RELATING TO THE TRANSACTIONS
EVIDENCED BY THE LOAN DOCUMENTS, THROUGH AND INCLUDING THE DATE OF THE CLOSING
OF THE PROPOSED LOAN ASSUMPTION, WHICH AGREEMENT SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER AND SHALL BE BINDING UPON NEW BORROWER;

(IX)           IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW
BORROWER OWNING THE COLLATERAL, SUBJECT TO THE PROVISIONS OF ARTICLE VIII
HEREOF, SUCH PROPOSED LOAN ASSUMPTION DOES NOT RELIEVE BORROWER OF ANY PERSONAL
LIABILITY UNDER THE NOTE OR ANY OF THE OTHER LOAN

20


--------------------------------------------------------------------------------




DOCUMENTS FOR ANY ACTS OR EVENTS OCCURRING OR OBLIGATIONS ARISING PRIOR TO OR
SIMULTANEOUSLY WITH THE CLOSING OF SUCH PROPOSED LOAN ASSUMPTION, AND BORROWER
EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER, SUCH DOCUMENTS AND AGREEMENTS
AS LENDER SHALL REASONABLY REQUIRE TO EVIDENCE AND EFFECTUATE THE RATIFICATION
OF SAID PERSONAL LIABILITY;

(X)            IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW
BORROWER OWNING THE COLLATERAL, SUCH PROPOSED LOAN ASSUMPTION DOES NOT RELIEVE
ANY GUARANTOR OF ITS OBLIGATIONS UNDER ANY GUARANTY OR INDEMNITY AGREEMENT
EXECUTED IN CONNECTION WITH THE LOAN AND EACH SUCH GUARANTOR EXECUTES, WITHOUT
ANY COST OR EXPENSE TO LENDER, SUCH DOCUMENTS AND AGREEMENTS AS LENDER SHALL
REASONABLY REQUIRE TO EVIDENCE AND EFFECTUATE THE RATIFICATION OF EACH SUCH
GUARANTY AGREEMENT, PROVIDED THAT IF NEW BORROWER OR A PARTY ASSOCIATED WITH NEW
BORROWER APPROVED BY LENDER IN ITS REASONABLE DISCRETION ASSUMES THE OBLIGATIONS
OF THE CURRENT GUARANTOR UNDER ITS GUARANTY AND NEW BORROWER OR SUCH PARTY
ASSOCIATED WITH NEW BORROWER, AS APPLICABLE, EXECUTES, WITHOUT ANY COST OR
EXPENSE TO LENDER, A NEW GUARANTY IN SIMILAR FORM AND SUBSTANCE TO THE EXISTING
GUARANTY AND OTHERWISE SATISFACTORY TO LENDER, THEN LENDER SHALL RELEASE THE
CURRENT GUARANTOR FROM ALL OBLIGATIONS ARISING UNDER ITS GUARANTY AFTER THE
CLOSING OF SUCH PROPOSED LOAN ASSUMPTION; AND

(XI)           IN THE EVENT THE APPLICABLE TRANSFER WILL RESULT IN A NEW
BORROWER OWNING THE COLLATERAL, NEW BORROWER IS A SINGLE PURPOSE ENTITY AND
LENDER RECEIVES A NON-CONSOLIDATION OPINION RELATING TO NEW BORROWER FROM NEW
BORROWER’S COUNSEL, WHICH OPINION IS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE
TO LENDER.


SECTION 2.12.  SUMS HELD IN TRUST.  TO THE EXTENT BORROWER RECEIVES ANY SUMS IT
IS NOT OTHERWISE ENTITLED TO RECEIVE PURSUANT TO THE TERMS OF THIS AGREEMENT,
BORROWER SHALL HOLD ALL SUCH SUMS SUFFICIENT TO DISCHARGE ALL SUMS DUE OR TO
BECOME DUE ON THE DEBT, IN TRUST FOR USE IN PAYMENT OF THE DEBT.


SECTION 2.13.  NOTIFICATION OF DEFAULTS.  BORROWER SHALL PROMPTLY (AND IN ALL
EVENTS WITHIN ONE (1) BUSINESS DAY OF OBTAINING KNOWLEDGE THEREOF) NOTIFY LENDER
OF THE OCCURRENCE OF ANY DEFAULT UNDER THE MORTGAGE LOAN OR OF THE OCCURRENCE OF
ANY EVENT, WHICH BUT FOR THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH,
WOULD CONSTITUTE A DEFAULT UNDER THE MORTGAGE LOAN.


SECTION 2.14.  COMPLIANCE WITH MORTGAGE LOAN DOCUMENTS.  BORROWER SHALL CAUSE
OWNER TO COMPLY WITH ALL OF THE TERMS, COVENANTS AND CONDITIONS SET FORTH IN THE
MORTGAGE LOAN DOCUMENTS, NOTWITHSTANDING ANY WAIVER OR FUTURE AMENDMENT OF SUCH
COVENANTS BY MORTGAGE LENDER.  BORROWER ACKNOWLEDGES THAT THE OBLIGATION TO
COMPLY WITH SUCH COVENANTS IS SEPARATE FROM, AND MAY BE ENFORCED INDEPENDENTLY
FROM, THE OBLIGATIONS OF OWNER UNDER THE MORTGAGE LOAN DOCUMENTS, AND, TO THE
EXTENT SUCH TERM, COVENANTS AND CONDITIONS REQUIRE ANY CONSENTS, APPROVALS OR
WAIVERS BY MORTGAGE LENDER, LENDER SHALL HAVE THE SAME RIGHTS TO CONSENT,
APPROVE OR WAIVE.  THE PROVISIONS OF SECTIONS 3.01, 4.01, 7.02(A) THROUGH (C)
AND 8.01 OF THE MORTGAGE ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY
RESTATED HEREIN AND SHALL CONSTITUTE THE DIRECT OBLIGATION OF BORROWER TO EITHER
PERFORM OR TO CAUSE OWNER TO PERFORM SUCH COVENANTS ON BEHALF OF LENDER.


SECTION 2.15.  NO CHANGE OF ACCOUNTS.  BORROWER SHALL NOT PERMIT OWNER TO CHANGE
THE RENT ACCOUNTS OR THE CENTRAL ACCOUNT (AS SUCH TERMS ARE DEFINED IN THE
MORTGAGE), WITHOUT THE

21


--------------------------------------------------------------------------------





PRIOR WRITTEN CONSENT OF LENDER AND MORTGAGE LENDER.


SECTION 2.16.  CONFIRMATION OF LOAN DOCUMENTS, ETC.  (A)  AFTER REQUEST BY
LENDER, BORROWER, WITHIN FIFTEEN (15) DAYS AND AT ITS EXPENSE, WILL FURNISH OR
WILL CAUSE OWNER TO FURNISH TO LENDER A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, SETTING FORTH WITH RESPECT TO THIS AGREEMENT, THE NOTE AND THE
MORTGAGE NOTE, AS APPLICABLE, (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT,
AND THE UNPAID PRINCIPAL AMOUNT, (II) THE RATE OF INTEREST, (III) THE DATE
PAYMENTS OF INTEREST AND/OR PRINCIPAL WERE LAST PAID, (IV) ANY OFFSETS OR
DEFENSES TO PAYMENT, AND IF ANY ARE ALLEGED, THE NATURE THEREOF, (V) THAT NO
MODIFICATIONS HAVE TAKEN PLACE, OR IF MODIFIED, GIVING PARTICULARS OF SUCH
MODIFICATION AND (VI) THAT THERE HAS OCCURRED AND IS THEN CONTINUING NO DEFAULT
OR IF SUCH DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS
EXISTED, AND THE ACTION BEING TAKEN TO REMEDY SUCH DEFAULT.


(B)           WITHIN FIFTEEN (15) DAYS AFTER WRITTEN REQUEST BY BORROWER, LENDER
SHALL FURNISH TO BORROWER A WRITTEN STATEMENT CONFIRMING THE PRINCIPAL AMOUNT OF
THE LOAN, THE MATURITY DATE OF THE NOTE AND THE DATE TO WHICH INTEREST HAS BEEN
PAID.


SECTION 2.17.  CORPORATE ACTIONS.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
BORROWER WILL NOT AND WILL NOT CAUSE OR ALLOW THE CORPORATIONS, LLCS OR
PARTNERSHIPS AT ANY TIME, TO (AND, WITHOUT LIMITING THE FOREGOING, WILL NOT VOTE
TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, THE CORPORATIONS, LLCS OR
PARTNERSHIPS TO):


(A)           PURCHASE OR REDEEM OR OBLIGATE ITSELF TO PURCHASE OR REDEEM ANY
EQUITY INTERESTS IN VIOLATION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; OR


(B)           REDEEM OR CANCEL ANY EQUITY INTERESTS OR AUTHORIZE TO BE ISSUED
ANY ADDITIONAL EQUITY INTERESTS; OR


(C)           MERGE INTO OR MERGE OR CONSOLIDATE WITH ANY CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY OR ENTITY OR CAUSE ITSELF TO DISSOLVE
OR LIQUIDATE ITS ASSETS; OR


(D)           ENTER INTO, OR CAUSE OR PERMIT ANY AFFILIATE OF ANY OF THE
CORPORATIONS, LLCS OR PARTNERSHIPS TO ENTER INTO, (X) ANY TRANSACTION WITH A
PERSON OR ENTITY AFFILIATED WITH OR RELATED TO ITSELF, EXCEPT UPON ARMS-LENGTH
TERMS AND CONDITIONS, OR (Y) ANY TRANSACTION WHICH IS MOTIVATED BY AN INTENT TO
EVADE THIS AGREEMENT; OR


(E)           BREACH ANY OF THE COVENANTS OR OBLIGATIONS OF THE CORPORATIONS,
LLCS OR PARTNERSHIPS PURSUANT TO THIS AGREEMENT.


SECTION 2.18.  CONDUCT OF OPERATIONS.  TO THE EXTENT THAT SUCH MATTERS ARE
WITHIN THE CONTROL OF BORROWER PURSUANT TO THE TERMS OF THE ORGANIZATIONAL
DOCUMENTS AND APPLICABLE LAWS, BORROWER SHALL CAUSE THE CORPORATIONS, LLCS AND
PARTNERSHIPS TO CONDUCT THEIR OPERATIONS AND TO MANAGE, PROTECT AND PRESERVE
THEIR ASSETS AND TO ACT IN A COMMERCIALLY REASONABLE MANNER TO PRESERVE THE
VALUE OF THE COLLATERAL.


SECTION 2.19.  VOTING RIGHTS; ETC.  (A) SO LONG AS AN EVENT OF DEFAULT SHALL NOT
HAVE OCCURRED AND BE CONTINUING, BORROWER SHALL BE PERMITTED (I) TO RECEIVE ANY
AND ALL REGULAR DISTRIBUTIONS AND DIVIDENDS PAID IN CASH AND IN THE ORDINARY
COURSE OF BUSINESS OF THE

22


--------------------------------------------------------------------------------





PARTNERSHIPS, THE LLCS AND THE CORPORATIONS WITH RESPECT TO THE EQUITY INTERESTS
AND (II) TO EXERCISE ALL VOTING AND OTHER RIGHTS WITH RESPECT TO THE EQUITY
INTERESTS AS LONG AS NO VOTE SHALL BE CAST, OR RIGHT EXERCISED OR OTHER ACTION
TAKEN WHICH WOULD, DIRECTLY OR INDIRECTLY, MATERIALLY IMPAIR THE VALUE OF ANY
COLLATERAL OR WHICH WOULD BE INCONSISTENT WITH OR RESULT IN A DEFAULT UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  UPON THE RECEIPT OF A WRITTEN
REQUEST FROM BORROWER, LENDER SHALL EXECUTE AND DELIVER (OR CAUSE TO BE EXECUTED
AND DELIVERED) TO BORROWER ALL SUCH PROXIES AND OTHER INSTRUMENTS AS BORROWER
MAY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING BORROWER TO EXERCISE THE
VOTING AND OTHER RIGHTS WHICH IT IS ENTITLED TO EXERCISE AND TO RECEIVE THE
DIVIDENDS OR INTEREST PAYMENTS WHICH IT IS AUTHORIZED TO RECEIVE AND RETAIN
PURSUANT TO THIS AGREEMENT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, THE AFORESAID RIGHTS SHALL IMMEDIATELY AND AUTOMATICALLY
VEST IN LENDER.


(B)           IF BORROWER SHALL RECEIVE, BY VIRTUE OF BORROWER’S BEING OR HAVING
BEEN AN OWNER OF ANY EQUITY INTEREST, (I) ANY DISTRIBUTIONS OR DIVIDENDS PAYABLE
IN CASH (EXCEPT SUCH DISTRIBUTIONS AND DIVIDENDS PERMITTED TO BE RETAINED BY
BORROWER PURSUANT TO SUB-SECTION (A) ABOVE) OR IN SECURITIES OR OTHER PROPERTY,
OR (II) ANY DISTRIBUTIONS OR DIVIDENDS IN CONNECTION WITH A PARTIAL OR TOTAL
LIQUIDATION OR DISSOLUTION OR A RECLASSIFICATION, INCREASE OR REDUCTION OF
CAPITAL, CAPITAL SURPLUS OR PAID-IN CAPITAL, BORROWER SHALL RECEIVE THE SAME IN
TRUST FOR LENDER, SEGREGATE THE SAME FROM ITS OTHER ASSETS AND PROMPTLY DELIVER
THE SAME TO LENDER IN THE EXACT FORM RECEIVED, WITH ANY NECESSARY ENDORSEMENT
AND/OR APPROPRIATE POWERS OR OTHER INSTRUMENTS OF ASSIGNMENT OR CONVEYANCE, TO
BE HELD BY LENDER AS COLLATERAL PURSUANT TO THIS AGREEMENT.


SECTION 2.20.  ADMISSION OF NEW EQUITY.  BORROWER WILL NOT AGREE TO ADMIT ANY
NEW OR SUBSTITUTE SHAREHOLDERS, MEMBERS OR PARTNERS INTO THE CORPORATIONS, LLCS
OR PARTNERSHIPS OR TRANSFER ITS INTERESTS IN THE CORPORATIONS, LLCS OR
PARTNERSHIPS UNLESS SUCH NEW SHAREHOLDER, MEMBER OR PARTNER EXECUTES AND
DELIVERS, AND AGREES TO BE BOUND BY, AN AGREEMENT, IN FORM AND CONTENT
SUBSTANTIALLY IDENTICAL TO THIS AGREEMENT, PURSUANT TO WHICH SUCH NEW
SHAREHOLDER, MEMBER OR PARTNER PLEDGES ITS INTERESTS IN THE CORPORATIONS, LLCS
OR PARTNERSHIPS TO LENDER AND SUCH ADMISSION IS OTHERWISE IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE ORGANIZATIONAL DOCUMENTS AND THE LOAN DOCUMENTS.


SECTION 2.21.  PROCEEDS OF COLLATERAL.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ALL PROCEEDS OF THE COLLATERAL RECEIVED BY
BORROWER SHALL BE PROMPTLY DELIVERED TO LENDER, IN THE SAME FORM AS RECEIVED,
WITH THE ADDITION ONLY OF SUCH ENDORSEMENTS AND ASSIGNMENTS AS MAY BE NECESSARY
TO TRANSFER TITLE TO LENDER, AND PENDING SUCH DELIVERY, SUCH PROCEEDS SHALL BE
HELD IN TRUST FOR LENDER; AND SUCH PROCEEDS SHALL BE APPLIED TO THE DEBT IN SUCH
ORDER AND MANNER AS LENDER SHALL DIRECT IN ITS SOLE DISCRETION.


SECTION 2.22.  ADMISSION OF LENDER AS SHAREHOLDER, MEMBER, PARTNER.  IN THE
EVENT THAT LENDER FORECLOSES ON THE COLLATERAL, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE ORGANIZATIONAL DOCUMENTS, THE PERSON THAT ACQUIRES THE
COLLATERAL IN CONNECTION WITH SUCH FORECLOSURE (WHETHER LENDER, A DESIGNEE OR
AFFILIATE OF LENDER OR ANY OTHER PERSON) SHALL AUTOMATICALLY BE ADMITTED AS A
SHAREHOLDER, MEMBER OR PARTNER OF THE CORPORATIONS, LLCS OR PARTNERSHIPS,
RESPECTIVELY, AND SHALL BE ENTITLED TO RECEIVE ALL BENEFITS AND EXERCISE ALL
RIGHTS IN CONNECTION THEREWITH PURSUANT TO THE ORGANIZATIONAL DOCUMENTS;
PROVIDED, HOWEVER, THAT SUCH PERSON (WHETHER LENDER, A DESIGNEE OR AFFILIATE OF
LENDER OR ANY OTHER PERSON) SHALL HAVE NO LIABILITY FOR MATTERS IN CONNECTION
WITH THE EQUITY INTERESTS ARISING OR OCCURRING, DIRECTLY OR

23


--------------------------------------------------------------------------------





INDIRECTLY, PRIOR TO SUCH PERSON’S BECOMING A SHAREHOLDER, MEMBER OR PARTNER OF
THE CORPORATIONS, LLCS OR PARTNERSHIPS.


SECTION 2.23.  PURCHASE OF MORTGAGE LOAN, ETC.  NEITHER BORROWER NOR ANY
AFFILIATE THEREOF OR ANY OTHER PERSON ACTING UPON THEIR DIRECTION OR REQUEST
SHALL, DIRECTLY OR INDIRECTLY, ACQUIRE OR AGREE TO ACQUIRE, OBTAIN, PURCHASE OR
CONTROL THE MORTGAGE LOAN, OR ANY PORTION THEREOF OR ANY INTEREST THEREIN, OR
ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN THE HOLDER OF, OR PARTICIPANT IN,
THE MORTGAGE LOAN IN ANY MANNER WHATSOEVER.  IF, SOLELY BY OPERATION OF
APPLICABLE SUBROGATION LAW, BORROWER OR ANY AFFILIATE THEREOF SHALL BE IN BREACH
OF OR FAIL TO COMPLY WITH THE FOREGOING, THEN SUCH BREACH OR FAILURE SHALL NOT
BE AN EVENT OF DEFAULT PROVIDED THAT BORROWER (A) SHALL IMMEDIATELY UPON
OBTAINING KNOWLEDGE THEREOF NOTIFY LENDER OF SUCH FAILURE OR BREACH, AND (B)
SHALL CAUSE BORROWER AND AFFILIATES THEREOF ACQUIRING ANY INTEREST IN THE
MORTGAGE LOAN DOCUMENTS (I) NOT TO ENFORCE THE MORTGAGE LOAN DOCUMENTS, AND (II)
UPON THE REQUEST OF LENDER, TO THE EXTENT ANY BORROWER OR SUCH AFFILIATE HAS THE
POWER OR AUTHORITY TO DO SO, TO PROMPTLY (A) CANCEL, RECONVEY AND RELEASE ITS
INTEREST IN THE MORTGAGE LOAN DOCUMENTS, (B) DISCONTINUE AND TERMINATE ANY
ENFORCEMENT PROCEEDING(S) UNDER THE MORTGAGE LOAN DOCUMENTS AND (C) ASSIGN AND
TRANSFER ITS INTEREST IN THE MORTGAGE LOAN DOCUMENTS TO LENDER.


SECTION 2.24.  DEED-IN-LIEU, ETC.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
BORROWER SHALL NOT, AND SHALL NOT CAUSE OR PERMIT OWNER TO, ENTER INTO ANY
DEED-IN-LIEU OR CONSENSUAL FORECLOSURE OR TRANSFER OR ASSIGNMENT WITH OR FOR THE
BENEFIT OF MORTGAGE LENDER OR ANY OF MORTGAGE LENDER’S AFFILIATES OR DESIGNEES. 
WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF LENDER, BORROWER SHALL NOT, AND
SHALL NOT CAUSE OR PERMIT OWNER TO, ENTER INTO ANY CONSENSUAL SALE OR TRANSFER
OR ASSIGNMENT OR OTHER SIMILAR TRANSACTION, IMPAIR OR OTHERWISE ADVERSELY AFFECT
THE INTERESTS OF LENDER IN THE COLLATERAL OR ANY PORTION THEREOF OR ANY INTEREST
THEREIN.


SECTION 2.25.  INTERCREDITOR AGREEMENT.  BORROWER ACKNOWLEDGES AND AGREES THAT
LENDER AND MORTGAGE LENDER HAVE ENTERED INTO AN INTERCREDITOR AGREEMENT
REGARDING THEIR RESPECTIVE RIGHTS UNDER THE MORTGAGE LOAN AND LOAN (THE
“INTERCREDITOR AGREEMENT”).  BORROWER ACKNOWLEDGES AND AGREES THAT:  (A) NO
PERSON OTHER THAN LENDER AND MORTGAGE LENDER HAS ANY RIGHTS WHATSOEVER, DIRECT
OR INDIRECT, BENEFICIAL OR OTHERWISE, UNDER THE INTERCREDITOR AGREEMENT AND
BORROWER IS NOT A THIRD PARTY BENEFICIARY THEREOF; (B) LENDER AND MORTGAGE
LENDER MAY AMEND, MODIFY, CANCEL, TERMINATE, SUPPLEMENT OR WAIVE THE
INTERCREDITOR AGREEMENT AT ANY TIME WITHOUT NOTICE TO, OR THE CONSENT OF
BORROWER, OWNER OR ANY OTHER PERSON, AND (C) EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, ANY RESTRICTION OR OTHER AGREEMENT BETWEEN LENDER AND MORTGAGE
LENDER SET FORTH IN THE INTERCREDITOR AGREEMENT IS PERSONAL BETWEEN LENDER, AND
MORTGAGE LENDER AND, AS BETWEEN LENDER, ON THE ONE HAND, AND BORROWER, ON THE
OTHER HAND, NO SUCH AGREEMENT OR RESTRICTION WILL BE DEEMED TO BENEFIT OR
OTHERWISE MODIFY ANY OF THE RIGHTS OF LENDER UNDER THE LOAN DOCUMENTS.


SECTION 2.26.  PAYMENT OF IMPOSITIONS.  BORROWER SHALL PAY AND DISCHARGE ALL
TAXES NOW OR HEREAFTER IMPOSED ON IT, OR ITS INCOME OR PROFITS, ON ANY OF ITS
PROPERTY OR UPON THE LIENS PROVIDED FOR HEREIN PRIOR TO THE DATE ON WHICH
PENALTIES ATTACH THERETO; PROVIDED THAT BORROWER SHALL HAVE THE RIGHT TO CONTEST
THE VALIDITY OR AMOUNT OF ANY SUCH TAX IN GOOD FAITH AND BY PROPER PROCEEDINGS. 
BORROWER SHALL PROMPTLY PAY ANY VALID, FINAL JUDGMENT ENFORCING ANY SUCH TAX AND
CAUSE THE SAME TO BE SATISFIED OF RECORD.

24


--------------------------------------------------------------------------------


Section 2.27.  Central Cash Management.  (a)  All amounts paid by the issuer of
the Rate Cap Agreement (the “Counterparty”) to Borrower or Lender, together with
all rents, issues, profits, insurance proceeds, condemnation proceeds,
refinancing proceeds and all other sums received with respect to the Premises or
distributed with respect to the Equity Interests after all sums which are then
due and payable have been paid to Mortgage Lender pursuant to the terms of the
Mortgage Loan Documents (collectively, “Remaining Rents”), shall be paid by
federal wire transfer or automatic clearing house funds (“ACH”) to Lender and
shall be deposited immediately into an Eligible Account located at a bank
satisfactory to Lender (the “Lockbox Account”).  Lender has established the
Lockbox Account in the name of Lender as secured party.  The Lockbox Account
shall be under the sole dominion and control of Lender.  The Lockbox Account
shall have a sub-account on a ledger basis entitled the “Debt Service Payment
Account” (the “Debt Service Sub-Account” and together with the other accounts
now or hereafter required to be established pursuant to this Section 2.27,
collectively, the “Accounts”) to which certain funds shall be allocated and from
which disbursements shall be made pursuant to the terms of the Lockbox
Agreement.  Borrower hereby irrevocably directs and authorizes Lender to
withdraw funds from the Lockbox Account, all in accordance with the terms and
conditions of the Lockbox Agreement.  Borrower shall have no right of withdrawal
in respect of the Lockbox Account.  Each transfer of funds to be made hereunder
shall be made only to the extent that funds are on deposit in the Lockbox
Account, and Lender shall have no responsibility to make additional funds
available in the event that funds on deposit are insufficient.  Borrower shall
enter into or shall cause Owner to enter into a substitute cash management
agreement and related lockbox agreement (collectively, the “Substitute CMA
Agreements”) with substantially the same terms as the agreements entered into as
of the date hereof  in connection with the Mortgage Loan as a condition to the
satisfaction of the Mortgage Loan or if Mortgage Lender is not requiring that
sums be deposited into any Sub-Accounts or Escrow Accounts.  Such substitute
agreements shall provide that all Remaining Rents shall be deposited into the
Lockbox Account for disbursement in accordance with the terms of the Substitute
CMA Agreements, the Lockbox Agreement (as amended to conform with the Substitute
CMA Agreements) and this Agreement.  Additionally, on or before the Closing
Date, Borrower shall establish or cause Owner to establish such escrow and
reserve accounts and deposit such amounts into such accounts as required
pursuant to the terms of the Mortgage Loan Documents.  After the occurrence and
during the continuance of an Event of Default, the funds on deposit in the
Lockbox Account, and all other funds received by Lender in respect of the Loan,
shall be disbursed and applied in such order and such manner as Lender shall
elect in its sole discretion.  If Borrower shall receive any Remaining Rents
other than in accordance with this Agreement, Borrower shall hold all such
payments in trust for Lender, will not co-mingle such payments with other funds
of Borrower, and will immediately pay and deliver in kind, all such payments
directly to Lender for application by Lender in accordance with this Agreement.


(B)           BORROWER SHALL MAINTAIN THE RATE CAP AGREEMENT AT ALL TIMES DURING
THE TERM OF THE LOAN AND PAY ALL FEES, CHARGES AND EXPENSES INCURRED IN
CONNECTION THEREWITH.  BORROWER SHALL COMPLY WITH ALL OF ITS OBLIGATIONS UNDER
THE TERMS OF THE RATE CAP AGREEMENT.  ALL AMOUNTS PAID BY THE COUNTERPARTY TO
BORROWER OR LENDER SHALL BE DEPOSITED IMMEDIATELY INTO THE LOCKBOX ACCOUNT. 
BORROWER SHALL TAKE ALL ACTIONS REASONABLY REQUESTED BY LENDER TO ENFORCE
LENDER’S RIGHTS UNDER THE RATE CAP AGREEMENT IN THE EVENT OF A DEFAULT BY THE
COUNTERPARTY.  IN THE EVENT THAT (A) THE LONG-TERM UNSECURED DEBT OBLIGATIONS OF
THE COUNTERPARTY ARE DOWNGRADED BY THE RATING AGENCY BELOW “A+” OR ITS
EQUIVALENT OR (B) THE COUNTERPARTY SHALL DEFAULT IN ANY OF ITS

25


--------------------------------------------------------------------------------





OBLIGATIONS UNDER THE RATE CAP AGREEMENT, BORROWER SHALL, AT THE REQUEST OF
LENDER, PROMPTLY BUT IN ALL EVENTS WITHIN FIVE (5) BUSINESS DAYS, REPLACE THE
RATE CAP AGREEMENT WITH AN AGREEMENT HAVING IDENTICAL PAYMENT TERMS AND MATURITY
AS THE RATE CAP AGREEMENT AND WHICH IS OTHERWISE IN FORM AND SUBSTANCE
SUBSTANTIALLY SIMILAR TO THE RATE CAP AGREEMENT AND OTHERWISE ACCEPTABLE TO
LENDER WITH A CAP PROVIDER, THE LONG-TERM UNSECURED DEBT OF WHICH IS RATED AT
LEAST “AA-” (OR ITS EQUIVALENT) BY EACH RATING AGENCY, OR WHICH WILL ALLOW EACH
RATING AGENCY TO REAFFIRM THEIR THEN CURRENT RATINGS OF ALL RATED CERTIFICATES
ISSUED IN CONNECTION WITH THE SECURITIZATION.  IN THE EVENT THAT BORROWER FAILS
TO MAINTAIN THE RATE CAP AGREEMENT AS PROVIDED IN THIS SECTION, LENDER MAY
PURCHASE THE RATE CAP AGREEMENT AND THE COST INCURRED BY LENDER IN CONNECTION
THEREWITH SHALL BE PAID BY BORROWER TO LENDER WITH INTEREST THEREON AT THE
DEFAULT RATE FROM THE DATE SUCH COST IS INCURRED UNTIL SUCH COST IS PAID BY
BORROWER TO LENDER.


(C)           AT ANY TIME THAT SUMS ARE NOT BEING DEPOSITED INTO THE
SUB-ACCOUNTS OR ESCROW ACCOUNTS PURSUANT TO THE TERMS OF THE MORTGAGE,  
BORROWER SHALL ESTABLISH AND MAINTAIN ONE OR MORE SUB-ACCOUNTS OF THE LOCKBOX
ACCOUNT INTO WHICH REMAINING RENTS SHALL BE DEPOSITED FOR THE PURPOSES OF PAYING
BASIC CARRYING COSTS, RECURRING REPLACEMENT EXPENDITURES AND OPERATING EXPENSES
(EACH AS DEFINED IN THE MORTGAGE).  IN CONNECTION THEREWITH, BORROWER AND LENDER
SHALL MODIFY THE LOCKBOX AGREEMENT TO PROVIDE THAT, IF SUMS ARE REQUIRED TO BE
DEPOSITED INTO THE LOCKBOX ACCOUNT PURSUANT TO THIS SECTION 2.27(C), SUCH FUNDS
SHALL BE ALLOCATED IN THE ORDER OF PRIORITY SET FORTH IN SECTION 5.05 OF THE
MORTGAGE AND BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS
ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO EXECUTE ANY SUCH AMENDMENT TO THE
LOCKBOX AGREEMENT.  THE AMOUNTS TO BE DEPOSITED IN SUCH SUB-ACCOUNTS SHALL EQUAL
THE AMOUNTS REQUIRED TO BE DEPOSITED IN THE SUB-ACCOUNTS AND ESCROW ACCOUNTS
PURSUANT TO THE TERMS OF THE MORTGAGE (AS IN EFFECT ON THE CLOSING DATE OR AS
AMENDED WITH LENDER’S APPROVAL) AND SUMS DEPOSITED INTO SUCH SUB-ACCOUNTS MAY BE
RELEASED ON THE SAME TERMS AND CONDITIONS AS SET FORTH IN THE MORTGAGE (AS IN
EFFECT ON THE CLOSING DATE OR AS AMENDED WITH LENDER’S APPROVAL).


(D)           BORROWER HEREBY AGREES FOR THE BENEFIT OF ITSELF AND OWNER THAT
ALL PAYMENTS ACTUALLY RECEIVED BY LENDER SHALL BE DEEMED PAYMENTS TO BORROWER BY
OWNER.  LENDER SHALL APPLY ANY AND ALL SUCH PAYMENTS ACTUALLY RECEIVED BY LENDER
FOR APPLICATION IN ACCORDANCE WITH THIS AGREEMENT.  AFTER PAYMENT OF ALL SUMS
DUE AND PAYABLE WITH RESPECT TO THE LOAN OR WHICH MAY BE RETAINED BY LENDER
PURSUANT TO THE OTHER PROVISIONS HEREOF, LENDER SHALL RETURN TO BORROWER THAT
PORTION OF ANY PAYMENTS ACTUALLY RECEIVED BY LENDER FROM BORROWER OR OWNER.


SECTION 2.28.  CERTAIN ADDITIONAL RIGHTS OF LENDER.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY WHICH MAY BE CONTAINED IN THIS AGREEMENT, LENDER SHALL HAVE:


(A)           THE RIGHT TO ROUTINELY CONSULT ON A REGULAR BASIS (NO LESS
FREQUENTLY THAN QUARTERLY) WITH AND ADVISE BORROWER’S MANAGEMENT REGARDING THE
SIGNIFICANT BUSINESS ACTIVITIES AND BUSINESS AND FINANCIAL DEVELOPMENTS OF
BORROWER, PROVIDED, HOWEVER, THAT SUCH CONSULTATIONS SHALL NOT INCLUDE
DISCUSSIONS OF ENVIRONMENTAL COMPLIANCE PROGRAMS OR DISPOSAL OF HAZARDOUS
SUBSTANCES, AND, PROVIDED, FURTHER, THAT LENDER SHALL HAVE THE RIGHT TO CALL
SPECIAL MEETINGS AT ANY REASONABLE TIMES;


(B)           THE RIGHT, WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER
THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT FINANCING TO BE
OBTAINED IN CONNECTION WITH FUTURE

26


--------------------------------------------------------------------------------





PROPERTY TRANSACTIONS, REFINANCING OF ANY ACQUISITION FINANCINGS, AND UNSECURED
DEBT UNLESS THE LOAN HAS BEEN PAID IN FULL OR AS OTHERWISE PERMITTED HEREUNDER;


(C)           THE RIGHT, WITHOUT RESTRICTING ANY OTHER RIGHT OF LENDER UNDER
THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT, UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT, BORROWER’S PAYMENTS OF MANAGEMENT CONSULTING, DIRECTOR
OR SIMILAR FEES TO AFFILIATES OF BORROWER (OR THEIR PERSONNEL) OTHER THAN
MANAGEMENT FEES DUE PURSUANT TO THE MANAGEMENT AGREEMENT WHICH WILL CONTINUE TO
BE PAID AS LONG AS MANAGER IS MANAGING THE PREMISES AND IS NOT IN DEFAULT
PURSUANT TO ITS MANAGEMENT AGREEMENT;


(D)           THE RIGHT, WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER
THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO APPROVE ANY ACQUISITION BY
BORROWER OF ANY OTHER SIGNIFICANT PROPERTY (OTHER THAN PERSONAL PROPERTY
REQUIRED FOR THE DAY TO DAY OPERATION OF THE PREMISES);


(E)           THE RIGHT, WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER
THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), IN THE EVENT OF AN EVENT OF
DEFAULT, TO VOTE THE OWNERS’ INTERESTS IN BORROWER PURSUANT TO IRREVOCABLE
PROXIES GRANTED, AT THE REQUEST OF BORROWER IN ADVANCE FOR THIS PURPOSE; AND


(F)            THE RIGHT, WITHOUT RESTRICTING ANY OTHER RIGHTS OF LENDER UNDER
THIS AGREEMENT (INCLUDING ANY SIMILAR RIGHT), TO RESTRICT THE TRANSFER OF VOTING
INTERESTS IN BORROWER HELD BY ITS MEMBERS, AND THE RIGHT TO RESTRICT THE
TRANSFER OF INTERESTS IN SUCH MEMBER, EXCEPT FOR ANY TRANSFER THAT IS A
PERMITTED TRANSFER.

The rights contained in this Section 2.28 may be exercised by any Person which
owns or Controls, directly or indirectly, substantially all of the interests in
Lender or the Loan.


SECTION 2.29.  REFINANCING, LIENS, ETC.  BORROWER SHALL NOT AND SHALL NOT PERMIT
OWNER TO, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE
WITHHELD, DELAYED OR CONDITIONED IN THE SOLE DISCRETION OF LENDER, GIVE ITS
CONSENT OR APPROVAL OR AGREE TO ANY OF THE FOLLOWING:


(A)           (I) ANY REFINANCING OF THE MORTGAGE LOAN, (II) ANY PREPAYMENT IN
FULL OF THE MORTGAGE LOAN, (III) ANY TRANSFER (FOR PURPOSES OF THIS SECTION
2.29(A) ONLY, AS DEFINED IN THE MORTGAGE (AS IN EFFECT ON THE CLOSING DATE OR AS
AMENDED WITH LENDER’S APPROVAL)) OF THE PREMISES EXCEPT PURSUANT TO SECTION 2.11
HEREOF, OR (IV) ANY ACTION IN CONNECTION WITH OR IN FURTHERANCE OF THE
FOREGOING;


(B)           PLACING OR PERMITTING TO ATTACH ANY ADDITIONAL LIENS OR
ENCUMBRANCES ON THE PREMISES (EXCEPT FOR LIENS AND ENCUMBRANCES PERMITTED  UNDER
THE MORTGAGE LOAN DOCUMENTS (AS IN EFFECT ON THE CLOSING DATE OR AS AMENDED WITH
LENDER’S APPROVAL) NOT REQUIRING THE CONSENT OF MORTGAGE LENDER); OR


(C)           ANY MODIFICATION, AMENDMENT, CONSOLIDATION, SPREAD, RESTATEMENT OR
WAIVER OF ANY PROVISION OF THE MORTGAGE LOAN DOCUMENTS.


SECTION 2.30.  INSURANCE.  (A) THE INSURANCE DESCRIBED IN SECTION 3.01 OF THE
MORTGAGE AND SECTION 2.30(C) HEREOF (EXCEPT POLICIES FOR WORKER’S COMPENSATION)
SHALL BE IN THE FORM

27


--------------------------------------------------------------------------------





(OTHER THAN WITH RESPECT TO SECTIONS 3.01(A)(VI) AND (VII) OF THE MORTGAGE WHEN
INSURANCE IN THOSE TWO SUB-SECTIONS IS PLACED WITH A GOVERNMENTAL AGENCY OR
INSTRUMENTALITY ON SUCH AGENCY’S FORMS) AND AMOUNT AND WITH DEDUCTIBLES AS, FROM
TIME TO TIME, SHALL BE REASONABLY ACCEPTABLE TO LENDER, UNDER VALID AND
ENFORCEABLE POLICIES ISSUED BY FINANCIALLY RESPONSIBLE INSURERS AUTHORIZED TO DO
BUSINESS IN THE STATE WHERE THE PREMISES IS LOCATED, WHICH SHALL HAVE A CLAIMS
PAYING ABILITY RATING AND/OR FINANCIAL STRENGTH RATING, AS APPLICABLE, OF NOT
LESS THAN “A-” (OR ITS EQUIVALENT), OR SUCH LOWER CLAIMS PAYING ABILITY RATING
AND/OR FINANCIAL STRENGTH RATING, AS APPLICABLE, AS LENDER SHALL, IN ITS
REASONABLE DISCRETION (TAKING INTO ACCOUNT THEN CURRENT RATING AGENCY
GUIDELINES), CONSENT TO, FROM A RATING AGENCY (ONE OF WHICH AFTER A
SECURITIZATION IN WHICH STANDARD & POOR’S RATES ANY SECURITIES ISSUED IN
CONNECTION WITH SUCH SECURITIZATION, SHALL BE STANDARD & POOR’S) AND BORROWER
SHALL CAUSE OWNER TO CARRY ALL SUCH INSURANCE (WHETHER OR NOT THE MORTGAGE LOAN
IS OUTSTANDING) FOR SO LONG AS ANY PORTION OF THE DEBT REMAINS OUTSTANDING.  ALL
SUCH POLICIES (EXCEPT POLICIES FOR WORKER’S COMPENSATION) SHALL NAME LENDER AS
AN ADDITIONAL NAMED INSURED (SUBJECT TO THE RIGHTS OF MORTGAGE LENDER), WITH
RESPECT TO THE INSURANCE REQUIRED PURSUANT TO SECTION 3.01(A)(III) OF THE
MORTGAGE, SHALL PROVIDE, SUBSEQUENT TO THE SATISFACTION OF THE MORTGAGE LOAN,
FOR LOSS PAYABLE TO LENDER AND SHALL CONTAIN (OR HAVE ATTACHED):  (I) STANDARD
“NON-CONTRIBUTORY MORTGAGEE” ENDORSEMENT OR ITS EQUIVALENT RELATING, INTER ALIA,
TO RECOVERY BY LENDER NOTWITHSTANDING THE NEGLIGENT OR WILLFUL ACTS OR OMISSIONS
OF BORROWER; (II) A WAIVER OF SUBROGATION ENDORSEMENT AS TO LENDER; (III) AN
ENDORSEMENT INDICATING THAT NEITHER LENDER NOR BORROWER SHALL BE OR BE DEEMED TO
BE A CO-INSURER WITH RESPECT TO ANY CASUALTY RISK INSURED BY SUCH POLICIES AND
SHALL PROVIDE FOR A DEDUCTIBLE PER LOSS OF AN AMOUNT NOT MORE THAN THAT WHICH IS
CUSTOMARILY MAINTAINED BY OWNERS OF SIMILAR PROPERTIES SIMILARLY SITUATED, AND
(IV) A PROVISION THAT SUCH POLICIES SHALL NOT BE CANCELED, TERMINATED, DENIED
RENEWAL OR AMENDED, INCLUDING, WITHOUT LIMITATION, ANY AMENDMENT REDUCING THE
SCOPE OR LIMITS OF COVERAGE, WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO LENDER IN EACH INSTANCE.  NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE
EXPIRATION DATES OF THE INSURANCE POLICIES OBTAINED PURSUANT TO THIS AGREEMENT,
ORIGINALS OR CERTIFIED COPIES OF RENEWALS OF SUCH POLICIES (OR CERTIFICATES
EVIDENCING SUCH RENEWALS) BEARING NOTATIONS EVIDENCING THE PAYMENT OF PREMIUMS
OR ACCOMPANIED BY OTHER REASONABLE EVIDENCE OF SUCH PAYMENT (WHICH PREMIUMS
SHALL NOT BE PAID BY BORROWER OR OWNER THROUGH OR BY ANY FINANCING ARRANGEMENT
WHICH WOULD ENTITLE AN INSURER TO TERMINATE A POLICY) PROVIDED, HOWEVER,
PREMIUMS FOR THE INSURANCE REQUIRED PURSUANT TO THIS SECTION MAY BE PAID
QUARTERLY IN ADVANCE OR AS OTHERWISE REASONABLY ACCEPTABLE TO LENDER, IT BEING
ACKNOWLEDGED THAT PAYING THE PREMIUM FOR SUCH POLICIES BY FINANCING THE SAME,
PAYING TWENTY PERCENT (20%) OF THE TOTAL ANNUAL PREMIUM (INCLUSIVE OF FINANCE
CHARGES) AT THE TIME OF THE APPLICABLE POLICY RENEWAL AND PAYING THE REMAINING
EIGHTY PERCENT (80%) OF THE TOTAL ANNUAL PREMIUM (INCLUSIVE OF FINANCE CHARGES)
IN NINE (9) EQUAL MONTHLY INSTALLMENTS IS ACCEPTABLE TO LENDER) SHALL BE
DELIVERED BY BORROWER TO LENDER.  BORROWER SHALL NOT CARRY SEPARATE INSURANCE,
CONCURRENT IN KIND OR FORM OR CONTRIBUTING IN THE EVENT OF LOSS, WITH ANY
INSURANCE REQUIRED UNDER SECTION 3.01 OF THE MORTGAGE OR SECTION 2.30(C) HEREOF.


(B)           IF BORROWER FAILS TO MAINTAIN AND DELIVER TO LENDER THE ORIGINAL
POLICIES OR CERTIFICATES OF INSURANCE REQUIRED BY THIS AGREEMENT, LENDER MAY, AT
ITS OPTION, PROCURE SUCH INSURANCE, AND BORROWER SHALL PAY, OR AS THE CASE MAY
BE, REIMBURSE LENDER FOR, ALL PREMIUMS THEREON PROMPTLY, UPON DEMAND BY LENDER,
WITH INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE PAID BY LENDER TO THE
DATE OF REPAYMENT AND SUCH SUM SHALL CONSTITUTE A PART OF THE DEBT.


(C)           BORROWER SHALL DELIVER, OR SHALL CAUSE OWNER TO DELIVER, TO LENDER
SUCH OTHER

28


--------------------------------------------------------------------------------





INSURANCE AS MAY FROM TIME TO TIME BE REQUIRED BY LENDER AND WHICH IS THEN
CUSTOMARILY REQUIRED BY INSTITUTIONAL LENDERS FOR SIMILAR PROPERTIES SIMILARLY
SITUATED, AGAINST OTHER INSURABLE HAZARDS, INCLUDING, BUT NOT LIMITED TO,
MALICIOUS MISCHIEF, VANDALISM, ACTS OF TERRORISM, WINDSTORM AND/OR EARTHQUAKE,
DUE REGARD TO BE GIVEN TO THE SIZE AND TYPE OF THE PREMISES, IMPROVEMENTS,
FIXTURES AND EQUIPMENT AND THEIR LOCATION, CONSTRUCTION AND USE.


SECTION 2.31.  CASUALTY.  BORROWER SHALL GIVE LENDER PROMPT NOTICE OF ANY LOSS
OR DAMAGE TO THE PREMISES AND, SUBJECT TO THE RIGHTS OF THE MORTGAGE LENDER
UNDER THE MORTGAGE LOAN DOCUMENTS (WHICH SHALL IN ALL RESPECTS SUPERSEDE THE
RIGHTS OF LENDER UNDER THIS SECTION 2.31);


(A)           AFTER THE MORTGAGE LOAN HAS BEEN PAID IN FULL, IN THE EVENT OF ANY
LOSS OR DAMAGE COVERED BY ANY INSURANCE, LENDER IS HEREBY AUTHORIZED (I) IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED OR, IF NO EVENT OF DEFAULT SHALL HAVE
OCCURRED BUT BORROWER OR OWNER FAILS TO SETTLE AND ADJUST ANY CLAIM WITHIN
NINETY (90) BUSINESS DAYS AFTER SUCH CASUALTY HAS OCCURRED, TO SETTLE AND ADJUST
ANY CLAIM UNDER SUCH INSURANCE WITHOUT THE CONSENT OF BORROWER OR OWNER, OR (II)
IF NO EVENT OF DEFAULT HAS OCCURRED, TO ALLOW BORROWER OR OWNER WITHIN NINETY
(90) BUSINESS DAYS AFTER SUCH CASUALTY TO SETTLE AND ADJUST SUCH CLAIM WITH, IF
ANY SETTLEMENT MAY REASONABLY BE ANTICIPATED TO RESULT IN PROCEEDS IN EXCESS OF
$250,000.00, THE CONSENT OF LENDER, NOT TO BE UNREASONABLY WITHHELD; PROVIDED,
HOWEVER, THAT IN EITHER CASE LENDER SHALL, AND IS HEREBY AUTHORIZED TO, COLLECT
AND RECEIVE ANY SUCH INSURANCE PROCEEDS, SUBJECT, HOWEVER, TO THE RIGHTS OF
MORTGAGE LENDER UNDER THE MORTGAGE LOAN DOCUMENTS.  THE EXPENSES INCURRED BY
LENDER IN THE ADJUSTMENT AND COLLECTION OF SUCH PROCEEDS OF INSURANCE SHALL BE
ADDITIONAL DEBT OF BORROWER, AND SHALL BE REIMBURSED TO LENDER UPON DEMAND OR,
AT LENDER’S OPTION, IN THE EVENT AND TO THE EXTENT SUFFICIENT PROCEEDS ARE
AVAILABLE, DEDUCTED BY LENDER FROM SUCH PROCEEDS OF INSURANCE PRIOR TO ANY OTHER
APPLICATION THEREOF.  IF THE MORTGAGE LOAN HAS BEEN PAID IN FULL, EACH INSURANCE
COMPANY WHICH HAS ISSUED INSURANCE IS HEREBY AUTHORIZED AND DIRECTED TO MAKE
PAYMENT FOR ALL LOSSES COVERED BY SUCH INSURANCE TO LENDER ALONE, AND NOT TO
LENDER AND BORROWER OR OWNER JOINTLY.  BORROWER AGREES TO EXECUTE AND CAUSE
OWNER TO EXECUTE ALL DOCUMENTS AND MAKE ALL DELIVERIES REQUIRED IN ORDER TO
PERMIT ADJUSTMENT AND PAYMENT OF INSURANCE PROCEEDS AS PROVIDED ABOVE.


(B)           BORROWER HEREBY ASSIGNS TO LENDER THE PROCEEDS OF ALL INSURANCE
(OTHER THAN WORKER’S COMPENSATION AND LIABILITY INSURANCE) OBTAINED PURSUANT TO
THIS AGREEMENT, ALL OF WHICH PROCEEDS SHALL BE PAYABLE TO LENDER AS COLLATERAL
AND FURTHER SECURITY FOR THE PAYMENT OF THE DEBT AND THE PERFORMANCE OF
BORROWER’S OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND
BORROWER HEREBY AUTHORIZES AND DIRECTS THE ISSUER OF ANY SUCH INSURANCE TO,
SUBJECT TO THE RIGHTS OF MORTGAGE LENDER UNDER THE MORTGAGE LOAN DOCUMENTS, MAKE
PAYMENT OF SUCH PROCEEDS DIRECTLY TO LENDER.  LENDER MAY, IN ITS SOLE
DISCRETION, APPLY THE PROCEEDS OF INSURANCE RECEIVED UPON ANY CASUALTY EITHER
(I) TO REDUCE THE DEBT, IN SUCH ORDER OR MANNER AS LENDER MAY ELECT; OR (II) AT
LENDER’S ELECTION, TO REIMBURSE BORROWER OR OWNER FOR OR TO PAY THE COSTS OF
RESTORING, REPAIRING, REPLACING OR REBUILDING (COLLECTIVELY, A “RESTORATION”)
THE LOSS OR DAMAGE CAUSED BY SUCH CASUALTY, IN ACCORDANCE WITH AND SUBJECT TO
SUCH CONDITIONS AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION.


SECTION 2.32.  MANAGEMENT OF PREMISES.  BORROWER SHALL CAUSE OWNER TO OPERATE
AND MANAGE THE PREMISES OR CAUSE THE PREMISES TO BE OPERATED AND MANAGED IN A
MANNER WHICH IS CONSISTENT WITH THE APPROVED MANAGER STANDARD.  BORROWER
COVENANTS AND AGREES WITH LENDER

29


--------------------------------------------------------------------------------





THAT (A) THE PREMISES WILL BE MANAGED AT ALL TIMES BY MANAGER PURSUANT TO THE
MANAGEMENT AGREEMENT APPROVED BY LENDER (THE “MANAGEMENT AGREEMENT”), (B) AFTER
BORROWER HAS KNOWLEDGE OF A FIFTY PERCENT (50%) OR MORE CHANGE IN CONTROL OF THE
OWNERSHIP OF MANAGER, BORROWER WILL PROMPTLY GIVE LENDER NOTICE THEREOF (A
“MANAGER CONTROL NOTICE”) AND (C) THE MANAGEMENT AGREEMENT MAY BE TERMINATED BY
LENDER AT ANY TIME FOR CAUSE (INCLUDING, BUT NOT LIMITED TO, MANAGER’S GROSS
NEGLIGENCE, MISAPPROPRIATION OF FUNDS, WILLFUL MISCONDUCT OR FRAUD) OR AT ANY
TIME FOLLOWING (A) THE OCCURRENCE OF AN EVENT OF DEFAULT, OR (B) THE RECEIPT OF
A MANAGER CONTROL NOTICE, AND A SUBSTITUTE MANAGING AGENT SHALL BE APPOINTED BY
BORROWER, SUBJECT TO LENDER’S PRIOR WRITTEN APPROVAL, WHICH, IN THE CASE OF
CLAUSE (A) ABOVE, MAY BE GIVEN OR WITHHELD IN LENDER’S SOLE DISCRETION AND IN
THE CASE OF CLAUSE (B) ABOVE, SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND
WHICH MAY BE CONDITIONED ON, INTER ALIA, A LETTER FROM THE RATING AGENCY
CONFIRMING THAT ANY RATING ISSUED BY THE RATING AGENCY IN CONNECTION WITH A
SECURITIZATION OR MORTGAGE SECURITIZATION WILL NOT, AS A RESULT OF THE PROPOSED
CHANGE OF MANAGER, BE DOWNGRADED FROM THE THEN CURRENT RATINGS THEREOF,
QUALIFIED OR WITHDRAWN.  BORROWER MAY FROM TIME TO TIME CAUSE OWNER TO APPOINT A
SUCCESSOR MANAGER TO MANAGE THE PREMISES WITH LENDER’S PRIOR WRITTEN CONSENT
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT ANY
SUCH SUCCESSOR MANAGER SHALL BE A REPUTABLE MANAGEMENT COMPANY WHICH MEETS THE
APPROVED MANAGER STANDARD AND EACH RATING AGENCY SHALL HAVE CONFIRMED IN WRITING
THAT ANY RATING ISSUED BY THE RATING AGENCY IN CONNECTION WITH A SECURITIZATION
OR IN CONNECTION WITH A MORTGAGE SECURITIZATION WILL NOT, AS A RESULT OF THE
PROPOSED CHANGE OF MANAGER, BE DOWNGRADED FROM THE THEN CURRENT RATINGS THEREOF,
QUALIFIED OR WITHDRAWN.  BORROWER FURTHER COVENANTS AND AGREES THAT BORROWER
SHALL CAUSE OWNER TO REQUIRE THE MANAGER (OR ANY SUCCESSOR MANAGERS) TO MAINTAIN
AT ALL TIMES DURING THE TERM OF THE LOAN WORKER’S COMPENSATION INSURANCE AS
REQUIRED BY GOVERNMENTAL AUTHORITIES.


SECTION 2.33.  POWER OF ATTORNEY.  BORROWER HEREBY IRREVOCABLY APPOINTS AND
INSTRUCTS LENDER AS ITS ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND
STEAD OF BORROWER AND IN THE NAME OF BORROWER, LENDER OR OTHERWISE, FROM TIME TO
TIME IN LENDER’S DISCRETION TO TAKE ANY AND ALL ACTIONS NECESSARY AND PROPER, TO
CARRY OUT THE INTENT OF THIS AGREEMENT AND (A) TO PERFECT AND PROTECT THE LIEN,
PLEDGE, ASSIGNMENT AND SECURITY INTEREST OF LENDER CREATED HEREUNDER, (B) FROM
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (I) TO ASK, DEMAND, COLLECT,
SUE FOR, RECOVER, COMPROMISE, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR
MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF ANY OF THE COLLATERAL, (II)
TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS FOR THE
COLLECTION OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF LENDER
WITH RESPECT TO ANY OF THE COLLATERAL, AND (III) IN CONNECTION WITH THE EXERCISE
OF ANY POWER, RIGHT, PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT, TO MAKE ALL
NECESSARY ASSIGNMENTS, TRANSFERS AND DELIVERIES OF THE COLLATERAL AND RIGHTS AND
TO EXECUTE ALL APPLICATIONS, CERTIFICATES, INSTRUMENTS, ASSIGNMENTS AND OTHER
DOCUMENTS AND PAPERS, (C) TO COLLECT AND RECEIVE ANY INSURANCE PROCEEDS PAID
WITH RESPECT TO ANY PORTION OF THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED
HEREUNDER, AND TO ENDORSE ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS REPRESENTING
ANY INSURANCE PROCEEDS WHETHER PAYABLE BY REASON OF LOSS THEREUNDER OR
OTHERWISE, (D) TO EXERCISE ANY OPTION TO EXTEND OR RENEW THE TERM OF THE GROUND
LEASE IN THE NAME OF AND ON BEHALF OF BORROWER OR OWNER AND (E) FROM AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, TO FILE AND PROSECUTE, TO THE EXCLUSION
OF BORROWER AND OWNER, ANY PROOFS OF CLAIM, COMPLAINTS, MOTIONS, APPLICATIONS,
NOTICES AND OTHER DOCUMENTS, IN ANY CASE IN RESPECT OF THE GROUND LESSOR UNDER
THE BANKRUPTCY CODE.  BORROWER HEREBY RATIFIES, APPROVES AND CONFIRMS ALL
ACTIONS TAKEN BY LENDER AND ITS ATTORNEYS-IN-FACT PURSUANT TO THIS SECTION
2.33.  NEITHER LENDER NOR ANY SAID LENDER OR

30


--------------------------------------------------------------------------------





ATTORNEY-IN-FACT WILL BE LIABLE FOR ANY ACTS OF COMMISSION OR OMISSION NOR FOR
ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW WITH RESPECT TO ITS DEALINGS
WITH THE COLLATERAL.  THIS POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE UNTIL THE DATE UPON WHICH THE DEBT HAS BEEN INDEFEASIBLY SATISFIED
IN FULL.  WITHOUT LIMITING THE FOREGOING, IF BORROWER FAILS TO PERFORM ANY
AGREEMENT OR OBLIGATION CONTAINED HEREIN, LENDER MAY ITSELF PERFORM, OR CAUSE
PERFORMANCE OF, WHERE NECESSARY OR ADVISABLE IN THE NAME OR ON BEHALF OF
BORROWER, AND AT THE EXPENSE OF BORROWER, AS APPLICABLE.


SECTION 2.34.  LEASES.  (A)  BORROWER COVENANTS AND AGREES THAT, FROM THE DATE
HEREOF AND UNTIL PAYMENT IN FULL OF THE DEBT, BORROWER SHALL, OR SHALL CAUSE
OWNER TO, COMPLY WITH THE TERMS AND PROVISIONS OF SECTION 7.02(A) THROUGH (C) OF
THE MORTGAGE AS PROVIDED IN SECTION 2.14 HEREOF, AND, TO THE EXTENT SUCH TERM,
COVENANTS AND CONDITIONS REQUIRE ANY CONSENTS, APPROVALS OR WAIVERS BY MORTGAGE
LENDER, LENDER SHALL HAVE THE SAME RIGHTS TO CONSENT, APPROVE OR WAIVE.

(B)           SUBJECT TO THE RIGHTS OF MORTGAGE LENDER IN RESPECT OF THE RENTS
UNDER THE MORTGAGE LOAN DOCUMENTS AT ANY TIME THAT (I) PAYMENTS ARE NOT BEING
MADE TO THE CENTRAL ACCOUNT, (II) FOLLOWING REPAYMENT OF THE MORTGAGE LOAN OR
(III) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, THEN LENDER SHALL HAVE
THE IMMEDIATE RIGHT TO NOTIFY ALL TENANTS AND OTHER THIRD PARTIES TO MAKE
PAYMENTS DIRECTLY TO THE LOCKBOX ACCOUNT.  BORROWER HEREBY AUTHORIZES AND
DIRECTS THE TENANTS AND OTHER THIRD PARTIES TO MAKE SUCH PAYMENTS DIRECTLY TO
THE LOCKBOX ACCOUNT UPON NOTICE BY LENDER.  SUBJECT TO THE RIGHTS OF MORTGAGE
LENDER UNDER THE MORTGAGE LOAN DOCUMENTS, SECURITY AND OTHER REFUNDABLE DEPOSITS
OF TENANTS, WHETHER HELD IN CASH OR ANY OTHER FORM, SHALL, AFTER AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BE TURNED OVER TO LENDER (TOGETHER WITH ANY
UNDISBURSED INTEREST EARNED THEREON) UPON LENDER’S REQUEST THEREFOR TO BE HELD
BY LENDER SUBJECT TO THE TERMS OF THE LEASES.  ANY LETTER OF CREDIT OR OTHER
INSTRUMENT WHICH BORROWER OR OWNER HOLDS IN LIEU OF CASH SECURITY DEPOSIT SHALL
BE MAINTAINED IN FULL FORCE AND EFFECT IN THE FULL AMOUNT OF SUCH DEPOSITS
UNLESS REPLACED BY CASH DEPOSITS AS HEREIN-ABOVE DESCRIBED AND SHALL IN ALL
RESPECTS COMPLY WITH ANY APPLICABLE LEGAL REQUIREMENTS AND OTHERWISE BE
SATISFACTORY TO LENDER.  BORROWER SHALL, UPON REQUEST, PROVIDE LENDER WITH
EVIDENCE SATISFACTORY TO LENDER OF BORROWER’S AND OWNER’S COMPLIANCE WITH THE
FOREGOING.

(c)           Borrower (i) shall cause Owner to observe and perform all of its
material obligations under the Leases pursuant to applicable Legal Requirements
and shall not do or permit to be done anything to impair the value of the
Leases; (ii) shall cause Owner to promptly send copies to Lender of all notices
of material default which Owner shall receive under the Leases; (iii) shall,
consistent with the Approved Manager Standard, enforce all of the terms,
covenants and conditions contained in the Leases to be observed or performed;
(iv) shall not permit Owner to collect any of the Rents under the Leases more
than one (1) month in advance (except that Owner may collect in advance such
security deposits as are permitted pursuant to applicable Legal Requirements and
are commercially reasonable in the prevailing market); (v) shall not permit
Owner to cancel or terminate any of the Leases or accept a surrender thereof in
any manner inconsistent with the Approved Manager Standard; (vi) shall not
permit Owner to alter, modify or change the terms of any guaranty of any Major
Space Lease or cancel or terminate any such guaranty; (vii) shall cause Owner,
in accordance with the Approved Manager Standard, to make all reasonable efforts
to seek lessees for space as it becomes vacant and enter into Leases in
accordance with the terms hereof; and (viii) shall not permit Owner to
materially modify, alter or amend any Major Space Lease or Premises Agreement
without Lender’s

31


--------------------------------------------------------------------------------




consent, which consent will not be unreasonably withheld or delayed.  In all
instances that Owner is required to obtain the consent of Mortgage Lender prior
to entering into any Lease, Lease amendment, modification or termination,
Borrower shall cause Owner to obtain Lender’s consent to such proposed Lease,
Lease amendment, modification or termination prior to permitting or causing
Owner to submit the proposed Lease, Lease amendment, modification or termination
to Mortgage Lender.  Borrower shall, and shall cause Owner to, promptly send
copies to Lender of all notices of material default which Owner shall receive
under the Leases.


SECTION 2.35.  CONDEMNATION.  IN THE EVENT THAT ALL OR ANY PORTION OF THE
PREMISES SHALL BE DAMAGED OR TAKEN THROUGH CONDEMNATION (WHICH TERM SHALL
INCLUDE ANY DAMAGE OR TAKING BY ANY GOVERNMENTAL AUTHORITY, QUASI-GOVERNMENTAL
AUTHORITY, ANY PARTY HAVING THE POWER OF CONDEMNATION, OR ANY TRANSFER BY
PRIVATE SALE IN LIEU THEREOF), OR ANY SUCH CONDEMNATION SHALL BE THREATENED,
BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER.  LENDER ACKNOWLEDGES THAT
OWNER’S RIGHTS TO ANY CONDEMNATION AWARD IS SUBJECT TO THE TERMS OF THE
MORTGAGE.  NOTWITHSTANDING THE FOREGOING, BORROWER MAY NOT AND SHALL NOT PERMIT
OWNER TO SETTLE OR COMPROMISE ANY CLAIM, ACTION OR PROCEEDING RELATING TO SUCH
DAMAGE OR CONDEMNATION WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR DENIED; PROVIDED, FURTHER, THAT OWNER
MAY SETTLE, ADJUST AND COMPROMISE ANY SUCH CLAIM, ACTION OR PROCEEDING WHICH IS
OF AN AMOUNT LESS THAN $250,000 PROVIDED NO EVENT OF DEFAULT HAS OCCURRED.  ANY
PROCEEDS REMAINING AFTER THE APPLICATION OF ANY AWARD TO RECONSTRUCT OR REPAIR
THE PREMISES OR TO THE PAYMENT OF THE MORTGAGE LOAN SHALL BE PAID TO LENDER AND
APPLIED TO THE PAYMENT OF THE DEBT WHETHER OR NOT THEN DUE.  IN THE EVENT THAT
OWNER IS PERMITTED PURSUANT TO THE TERMS OF THE MORTGAGE TO RECONSTRUCT, RESTORE
OR REPAIR THE PREMISES FOLLOWING A CONDEMNATION OF ANY PORTION OF THE PREMISES,
BORROWER SHALL CAUSE OWNER TO PROMPTLY AND DILIGENTLY REPAIR AND RESTORE THE
PREMISES IN THE MANNER AND WITHIN THE TIME PERIODS REQUIRED BY THE MORTGAGE, THE
LEASES AND ANY OTHER AGREEMENTS AFFECTING THE PREMISES.  IN THE EVENT THAT OWNER
IS PERMITTED PURSUANT TO THE TERMS OF THE MORTGAGE TO ELECT NOT TO RECONSTRUCT,
RESTORE OR REPAIR THE PREMISES FOLLOWING A CONDEMNATION OF ANY PORTION OF THE
PREMISES, BORROWER SHALL NOT PERMIT OWNER TO ELECT NOT TO RECONSTRUCT, RESTORE
OR REPAIR THE PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


SECTION 2.36.  GROUND LEASE.


(A)           BORROWER WILL, AND WILL CAUSE OWNER TO, COMPLY IN ALL MATERIAL
RESPECTS WITH THE TERMS AND CONDITIONS OF THE GROUND LEASE.  BORROWER WILL NOT,
AND WILL NOT PERMIT OWNER TO, DO OR PERMIT ANYTHING TO BE DONE, THE DOING OF
WHICH, OR REFRAIN FROM DOING ANYTHING, THE OMISSION OF WHICH, WILL IMPAIR OR
TEND TO IMPAIR THE SECURITY OF THE PREMISES UNDER THE GROUND LEASE OR WILL BE
GROUNDS FOR DECLARING A FORFEITURE OF THE GROUND LEASE.  BORROWER SHALL, AND
SHALL CAUSE OWNER TO, PROMPTLY SEND COPIES OF ALL NOTICES OF DEFAULT WHICH OWNER
MAY RECEIVE UNDER THE GROUND LEASE TO LENDER.


(B)           BORROWER SHALL, AND SHALL CAUSE OWNER TO, ENFORCE THE GROUND LEASE
AND NOT TERMINATE, MODIFY, CANCEL, CHANGE, SUPPLEMENT, ALTER OR AMEND THE GROUND
LEASE, OR WAIVE, EXCUSE, CONDONE OR IN ANY WAY RELEASE OR DISCHARGE GROUND
LESSOR OF OR FROM ANY OF THE MATERIAL COVENANTS AND CONDITIONS TO BE PERFORMED
OR OBSERVED BY GROUND LESSOR.


(C)           LENDER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO PERFORM
ANY OBLIGATIONS OF

32


--------------------------------------------------------------------------------





BORROWER OR OWNER UNDER THE TERMS OF THE GROUND LEASE DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT.  ALL COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND EXPENSES) SO INCURRED, SHALL BE TREATED AS AN
ADVANCE SECURED BY THIS AGREEMENT, SHALL BEAR INTEREST THEREON AT THE DEFAULT
RATE FROM THE DATE OF PAYMENT BY LENDER UNTIL PAID IN FULL AND SHALL BE PAID BY
BORROWER TO LENDER DURING THE CONTINUANCE OF AN EVENT OF DEFAULT ON DEMAND.  NO
PERFORMANCE BY LENDER OF ANY OBLIGATIONS OF BORROWER OR OWNER SHALL CONSTITUTE A
WAIVER OF ANY EVENT OF DEFAULT ARISING BY REASON OF BORROWER’S OR OWNER’S
FAILURE TO PERFORM THE SAME.  IF LENDER SHALL MAKE ANY PAYMENT OR PERFORM ANY
ACT OR TAKE ACTION IN ACCORDANCE WITH THIS SECTION 2.36(C), LENDER WILL NOTIFY
BORROWER OF THE MAKING OF ANY SUCH PAYMENT, THE PERFORMANCE OF ANY SUCH ACT, OR
THE TAKING OF ANY SUCH ACTION.


(D)           BORROWER SHALL CAUSE OWNER TO EXERCISE EACH INDIVIDUAL OPTION, IF
ANY, TO EXTEND OR RENEW THE TERM OF THE GROUND LEASE NOT LESS THAN THIRTY (30)
DAYS PRIOR TO THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED (AND IN
ALL EVENTS WITHIN FIVE (5) DAYS AFTER DEMAND BY LENDER MADE AT ANY TIME WITHIN
ONE (1) YEAR OF THE LAST DAY UPON WHICH ANY SUCH OPTION MAY BE EXERCISED), AND
BORROWER HEREBY EXPRESSLY AUTHORIZES AND APPOINTS LENDER ITS ATTORNEY-IN-FACT TO
EXERCISE ANY SUCH OPTION ON BEHALF OF OWNER TO SO EXERCISE SUCH OPTION IF
BORROWER FAILS TO CAUSE OWNER TO EXERCISE AS HEREIN REQUIRED, WHICH POWER OF
ATTORNEY SHALL BE IRREVOCABLE AND SHALL BE DEEMED TO BE COUPLED WITH AN
INTEREST.  BORROWER SHALL GIVE LENDER NOTICE OF OWNER’S EXERCISE OF ANY SUCH
OPTION TO EXTEND OR RENEW THE TERM OF THE GROUND LEASE WITHIN FIVE (5) DAYS OF
THE EXERCISE OF ANY SUCH OPTION.


(E)           SUBJECT TO MORTGAGE LENDER’S RIGHTS UNDER THE MORTGAGE LOAN,
BORROWER SHALL CAUSE OWNER TO ASSIGN, TRANSFER AND SET OVER TO LENDER ALL OF
BORROWER’S CLAIMS AND RIGHTS TO THE PAYMENT OF DAMAGES ARISING FROM ANY
REJECTION BY THE GROUND LESSOR OF THE GROUND LEASE UNDER THE BANKRUPTCY CODE. 
BORROWER SHALL NOTIFY LENDER PROMPTLY (AND IN ANY EVENT WITHIN TEN (10) DAYS) OF
ANY CLAIM, SUIT, ACTION OR PROCEEDING RELATING TO THE REJECTION OF THE GROUND
LEASE.  LENDER IS HEREBY IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT,
COUPLED WITH AN INTEREST, WITH EXCLUSIVE POWER TO FILE AND PROSECUTE, TO THE
EXCLUSION OF BORROWER, ANY PROOFS OF CLAIM, COMPLAINTS, MOTIONS, APPLICATIONS,
NOTICES AND OTHER DOCUMENTS, IN ANY CASE IN RESPECT OF THE GROUND LESSOR UNDER
THE BANKRUPTCY CODE DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  BORROWER MAY
MAKE ANY COMPROMISE OR SETTLEMENT IN CONNECTION WITH SUCH PROCEEDINGS (SUBJECT
TO LENDER’S REASONABLE APPROVAL); PROVIDED, HOWEVER, THAT LENDER SHALL BE
AUTHORIZED AND ENTITLED TO COMPROMISE OR SETTLE ANY SUCH PROCEEDING IF SUCH
COMPROMISE OR SETTLEMENT IS MADE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT.  BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO LENDER
ANY AND ALL INSTRUMENTS REASONABLY REQUIRED IN CONNECTION WITH ANY SUCH
PROCEEDING AFTER REQUEST THEREFOR BY LENDER.  EXCEPT AS SET FORTH ABOVE,
BORROWER SHALL NOT, NOR PERMIT OWNER TO, ADJUST, COMPROMISE, SETTLE OR ENTER
INTO ANY AGREEMENT WITH RESPECT TO SUCH PROCEEDINGS WITHOUT THE PRIOR WRITTEN
CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


(F)            BORROWER SHALL NOT PERMIT OWNER TO, WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, ELECT TO TREAT THE GROUND LEASE AS TERMINATED UNDER SECTION
365(H)(1) OF THE BANKRUPTCY CODE.  ANY SUCH ELECTION MADE WITHOUT LENDER’S PRIOR
WRITTEN CONSENT SHALL BE VOID.


(G)           IF PURSUANT TO SECTION 365(H)(2) OF THE BANKRUPTCY CODE, OWNER
SEEKS TO OFFSET AGAINST THE RENT RESERVED IN THE GROUND LEASE THE AMOUNT OF ANY
DAMAGES CAUSED BY THE NON-

33


--------------------------------------------------------------------------------





PERFORMANCE BY THE GROUND LESSOR OF ANY OF THE GROUND LESSOR’S OBLIGATIONS UNDER
THE GROUND LEASE AFTER THE REJECTION BY THE GROUND LESSOR OF THE GROUND LEASE
UNDER THE BANKRUPTCY CODE, BORROWER SHALL, PRIOR TO OWNER EFFECTING SUCH OFFSET,
NOTIFY LENDER OF ITS INTENTION TO DO SO, SETTING FORTH THE AMOUNTS PROPOSED TO
BE SO OFFSET AND THE BASIS THEREFOR.  IF LENDER HAS FAILED TO OBJECT AS
AFORESAID WITHIN TEN (10) DAYS AFTER NOTICE FROM BORROWER IN ACCORDANCE WITH THE
FIRST SENTENCE OF THIS SECTION 2.35(G), BORROWER MAY PERMIT OWNER TO PROCEED TO
EFFECT SUCH OFFSET IN THE AMOUNTS SET FORTH IN BORROWER’S NOTICE.  NEITHER
LENDER’S FAILURE TO OBJECT AS AFORESAID NOR ANY OBJECTION OR OTHER COMMUNICATION
BETWEEN LENDER AND BORROWER RELATING TO SUCH OFFSET SHALL CONSTITUTE AN APPROVAL
OF ANY SUCH OFFSET BY LENDER.  BORROWER SHALL INDEMNIFY AND SAVE LENDER HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, ACTIONS, SUITS, PROCEEDINGS,
DAMAGES, LOSSES, COSTS AND EXPENSES OF EVERY NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ARISING FROM
OR RELATING TO ANY SUCH OFFSET BY OWNER AGAINST THE RENT RESERVED IN THE GROUND
LEASE.


(H)           BORROWER SHALL IMMEDIATELY, AFTER OBTAINING KNOWLEDGE THEREOF,
NOTIFY LENDER OF ANY FILING BY OR AGAINST THE GROUND LESSOR OF A PETITION UNDER
THE BANKRUPTCY CODE.  BORROWER SHALL THEREAFTER FORTHWITH GIVE WRITTEN NOTICE OF
SUCH FILING TO LENDER, SETTING FORTH ANY INFORMATION AVAILABLE TO BORROWER OR
OWNER AS TO THE DATE OF SUCH FILING, THE COURT IN WHICH SUCH PETITION WAS FILED,
AND THE RELIEF SOUGHT THEREIN.  BORROWER SHALL PROMPTLY DELIVER TO LENDER
FOLLOWING RECEIPT ANY AND ALL NOTICES, SUMMONSES, PLEADINGS, APPLICATIONS AND
OTHER DOCUMENTS RECEIVED BY BORROWER OR OWNER IN CONNECTION WITH ANY SUCH
PETITION AND ANY PROCEEDINGS RELATING THERETO.


(I)            BORROWER SHALL, AND SHALL CAUSE OWNER TO, PERFORM ALL OTHER
COVENANTS WITH RESPECT TO THE GROUND LEASE AS SET FORTH IN THE MORTGAGE FOR SO
LONG AS ANY PORTION OF THE DEBT REMAINS OUTSTANDING (REGARDLESS OF WHETHER THE
MORTGAGE LOAN REMAINS OUTSTANDING).


ARTICLE III.  EVENTS OF DEFAULT/REMEDIES


SECTION 3.01.  EVENTS OF DEFAULT.  THE LOAN SHALL BECOME IMMEDIATELY DUE AT THE
OPTION OF LENDER UPON ANY ONE OR MORE OF THE FOLLOWING EVENTS (“EVENT OF
DEFAULT”):


(A)           IF THE FINAL PAYMENT OR PREPAYMENT PREMIUM, IF ANY, DUE UNDER THE
NOTE OR HEREUNDER SHALL NOT BE PAID ON MATURITY;


(B)           IF ANY MONTHLY PAYMENT OF INTEREST AND/OR PRINCIPAL DUE UNDER THE
NOTE (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE) SHALL NOT BE FULLY PAID ON THE
DATE UPON WHICH THE SAME IS DUE AND PAYABLE THEREUNDER;


(C)           IF PAYMENT OF ANY SUM (OTHER THAN THE SUMS DESCRIBED IN (A) ABOVE
OR (B) ABOVE) REQUIRED TO BE PAID PURSUANT TO THE NOTE, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL NOT BE PAID WITHIN FIVE (5) DAYS AFTER LENDER DELIVERS
WRITTEN NOTICE TO BORROWER THAT SAME IS DUE AND PAYABLE THEREUNDER OR HEREUNDER;


(D)           IF BORROWER, OWNER, GUARANTOR OR, IF BORROWER, OWNER OR GUARANTOR
IS A PARTNERSHIP, ANY GENERAL PARTNER OF BORROWER, OWNER OR GUARANTOR, OR, IF
BORROWER, OWNER OR GUARANTOR IS A LIMITED LIABILITY COMPANY, ANY MEMBER OF
BORROWER, OWNER OR GUARANTOR, SHALL INSTITUTE OR CAUSE TO BE INSTITUTED ANY
PROCEEDING FOR THE TERMINATION OR DISSOLUTION OF BORROWER,

34


--------------------------------------------------------------------------------





OWNER, GUARANTOR OR ANY SUCH GENERAL PARTNER OR MEMBER;


(E)           IF A DEFAULT BEYOND APPLICABLE NOTICE AND GRACE PERIODS SHALL
OCCUR UNDER ANY OF THE MORTGAGE LOAN DOCUMENTS OR ANY OTHER EVENT OR CONDITION
SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO ACCELERATE OR PERMIT
MORTGAGE LENDER TO ACCELERATE THE MATURITY OF ANY PORTION OF THE MORTGAGE LOAN;


(F)            IF BORROWER, OWNER OR GUARANTOR ATTEMPTS TO ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY INTEREST HEREIN OR
THEREIN, OR IF ANY TRANSFER OCCURS OTHER THAN IN EACH CASE AS PERMITTED
HEREUNDER;


(G)           IF ANY REPRESENTATION OR WARRANTY OF BORROWER, OWNER OR GUARANTOR
MADE HEREIN OR IN ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT,
FINANCIAL STATEMENT OR OTHER INSTRUMENT OR AGREEMENT FURNISHED TO LENDER SHALL
PROVE FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE MADE OR
FURNISHED;


(H)           IF BORROWER, OWNER, GUARANTOR OR, IF BORROWER, OWNER OR GUARANTOR
IS A PARTNERSHIP, ANY GENERAL PARTNER OF BORROWER, OWNER OR GUARANTOR, OR, IF
BORROWER, OWNER OR GUARANTOR IS A LIMITED LIABILITY COMPANY, ANY MEMBER OF
BORROWER OR OWNER OR MANAGING MEMBER OF GUARANTOR, SHALL MAKE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS
DEBTS GENERALLY AS THEY BECOME DUE;


(I)            IF A RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER, OWNER OR
GUARANTOR OR ANY GENERAL PARTNER OF BORROWER, OWNER OR GUARANTOR SHALL BE
APPOINTED OR IF BORROWER, OWNER OR GUARANTOR OR THEIR RESPECTIVE GENERAL
PARTNERS SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR
BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR
ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR
ACQUIESCED IN BY, BORROWER, OWNER, GUARANTOR OR THEIR RESPECTIVE GENERAL
PARTNERS OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER,
OWNER, GUARANTOR OR THEIR RESPECTIVE GENERAL PARTNERS SHALL BE INSTITUTED;
HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, OWNER, GUARANTOR OR THEIR
RESPECTIVE GENERAL PARTNERS, AS APPLICABLE, UPON THE SAME NOT BEING DISCHARGED,
STAYED OR DISMISSED WITHIN NINETY (90) DAYS OR IF BORROWER, OWNER, GUARANTOR OR
THEIR RESPECTIVE GENERAL PARTNERS SHALL GENERALLY NOT BE PAYING ITS DEBTS AS
THEY BECOME DUE;


(J)            IF BORROWER CONSUMMATES A TRANSACTION WHICH WOULD CAUSE THIS
AGREEMENT OR LENDER’S RIGHTS UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN
DOCUMENT TO CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR RESULT
IN A VIOLATION OF A STATE STATUTE REGULATING GOVERNMENT PLANS SUBJECTING LENDER
TO LIABILITY FOR A VIOLATION OF ERISA OR A STATE STATUTE;


(K)           IF A DEFAULT BEYOND APPLICABLE NOTICE AND GRACE PERIODS SHALL
OCCUR UNDER ANY LOAN AND SECURITY AGREEMENT EXECUTED BY BORROWER OR ANY
AFFILIATE OF BORROWER WHICH SECURES, IN WHOLE OR IN PART, THE DEBT;


(L)            IF ANY PLEDGE OR SECURITY INTEREST MADE OR GRANTED OR PURPORTED
TO BE MADE OR GRANTED PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL NOT BE ENFORCEABLE
OR SHALL NOT BE OF THE EFFECT OR HAVE THE PRIORITY STATED HEREIN OR THEREIN FOR
SUCH PLEDGE OR SECURITY INTEREST;

35


--------------------------------------------------------------------------------





(M)          IF A SALE OF THE PREMISES OCCURS PURSUANT TO SECTION 9.04 OF THE
MORTGAGE AND CONCURRENTLY THEREWITH A PROPOSED LOAN ASSUMPTION DOES NOT OCCUR
FOR ANY REASON; OR


(N)           IF A DEFAULT SHALL OCCUR UNDER ANY OF THE OTHER TERMS, COVENANTS
OR CONDITIONS OF THE NOTE, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OTHER THAN
AS SET FORTH IN (A) THROUGH (M) ABOVE, FOR TEN (10) DAYS AFTER NOTICE FROM
LENDER IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF
MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER
DEFAULT OR AN ADDITIONAL NINETY (90) DAYS IF BORROWER IS DILIGENTLY AND
CONTINUOUSLY EFFECTUATING A CURE OF A CURABLE NON-MONETARY DEFAULT, OTHER THAN
AS SET FORTH IN (A) THROUGH (M) ABOVE.


SECTION 3.02.  REMEDIES.  (A)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, LENDER MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES
AVAILABLE TO IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, AT LAW OR IN EQUITY,
TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, AS IT REASONABLY DEEMS ADVISABLE TO
PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE COLLATERAL,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING ACTIONS, EACH OF WHICH MAY BE
PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR OTHERWISE
AFFECTING ANY OTHER RIGHTS AND REMEDIES OF LENDER HEREUNDER, AT LAW OR IN
EQUITY:  (I) DECLARE ALL OR ANY PORTION OF THE UNPAID LOAN TO BE IMMEDIATELY DUE
AND PAYABLE; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF ANY OF THE EVENTS
SPECIFIED IN SECTION 3.01(I), THE ENTIRE LOAN WILL BE IMMEDIATELY DUE AND
PAYABLE WITHOUT NOTICE OR DEMAND OR ANY OTHER DECLARATION OF THE AMOUNTS DUE AND
PAYABLE; OR (II) BRING AN ACTION TO FORECLOSE THIS AGREEMENT AND THEREUPON
LENDER MAY (A) EXERCISE ALL RIGHTS AND POWERS OF BORROWER WITH RESPECT TO THE
COLLATERAL OR ANY PART THEREOF, WHETHER IN THE NAME OF BORROWER OR OTHERWISE AND
(B) APPLY THE RECEIPTS FROM THE COLLATERAL TO THE PAYMENT OF THE DEBT, AFTER
DEDUCTING THEREFROM ALL EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND ALL APPLICABLE TRANSFER TAXES) REASONABLY
INCURRED IN CONNECTION THEREWITH, AS WELL AS JUST AND REASONABLE COMPENSATION
FOR THE SERVICES OF LENDER’S THIRD-PARTY AGENTS; OR (III) SELL THE COLLATERAL OR
INSTITUTE PROCEEDINGS FOR THE COMPLETE FORECLOSURE OF THIS AGREEMENT, OR TAKE
SUCH OTHER ACTION AS MAY BE ALLOWED PURSUANT TO LEGAL REQUIREMENTS, AT LAW OR IN
EQUITY, FOR THE ENFORCEMENT OF THIS AGREEMENT; OR (IV) PURSUE ANY OR ALL SUCH
OTHER RIGHTS OR REMEDIES AS LENDER MAY HAVE UNDER APPLICABLE LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ALL RIGHTS AND REMEDIES TO A SECURED PARTY UNDER
THE UCC); PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION SHALL NOT BE
CONSTRUED TO EXTEND OR MODIFY ANY OF THE NOTICE REQUIREMENTS OR GRACE PERIODS
PROVIDED FOR HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS.


(B)           IN ADDITION TO THE REMEDIES DESCRIBED IN SUBSECTION (A) ABOVE, IF
ANY EVENT OF DEFAULT SHALL OCCUR, SO LONG AS SUCH EVENT OF DEFAULT SHALL BE
CONTINUING, (I) LENDER AND/OR ITS NOMINEES OR DESIGNEES SHALL HAVE THE RIGHT TO
RECEIVE ANY AND ALL DIVIDENDS, PAYMENTS OR DISTRIBUTIONS PAID WITH RESPECT TO
THE EQUITY INTERESTS AND THE OTHER COLLATERAL, AS APPLICABLE, AND MAKE
APPLICATION THEREOF IN ACCORDANCE WITH THIS AGREEMENT (AND ANY DIVIDENDS AND
OTHER PAYMENTS RECEIVED IN TRUST BY BORROWER FOR THE BENEFIT OF LENDER SHALL BE
SEGREGATED FROM THE OTHER FUNDS OF BORROWER) AND (II) AT LENDER’S ELECTION, ALL
EQUITY INTERESTS SHALL BE TRANSFERRED TO LENDER AND/OR ONE (1) OR MORE
NOMINEE(S) OR DESIGNEE(S) THEREOF, AND LENDER AND/OR SUCH NOMINEE(S) OR
DESIGNEE(S) MAY IN THE NAME OF BORROWER OR IN LENDER’S AND/OR SUCH NOMINEE’S(S’)
OR DESIGNEE’S(S’) OWN NAME, COLLECT ALL PAYMENTS AND ASSETS DUE BORROWER
PURSUANT TO THE EQUITY INTERESTS AND/OR THE APPLICABLE ORGANIZATIONAL DOCUMENTS,
AND LENDER

36


--------------------------------------------------------------------------------





AND/OR SUCH NOMINEE(S) OR DESIGNEE(S) MAY THEREAFTER EXERCISE (A) ALL VOTING AND
OTHER RIGHTS PERTAINING TO THE EQUITY INTERESTS AND/OR THE OTHER COLLATERAL
UNDER THE ORGANIZATIONAL DOCUMENTS, AND (II) ANY AND ALL RIGHTS OF CONVERSION,
EXCHANGE, SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO
THE EQUITY INTERESTS AS IF THEY WERE THE ABSOLUTE OWNERS THEREOF (INCLUDING THE
RIGHT TO EXCHANGE AT THEIR DISCRETION ANY AND ALL OF THE EQUITY INTERESTS UPON
THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER CHANGE IN
THE STRUCTURE OF ANY CORPORATION, LLC OR PARTNERSHIP), OR UPON THE EXERCISE BY
BORROWER OR LENDER AND/OR SUCH NOMINEE(S) OR DESIGNEE(S) OF ANY RIGHT, PRIVILEGE
OR OPTION PERTAINING TO SUCH EQUITY INTERESTS, AND, IN CONNECTION THEREWITH, THE
RIGHT TO DEPOSIT AND DELIVER EVIDENCES OF THE EQUITY INTERESTS WITH ANY
COMMITTEE, DEPOSITORY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY
(UPON SUCH TERMS AND CONDITIONS AS THEY MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY THEM, BUT NEITHER LENDER NOR
ANY SUCH NOMINEE OR DESIGNEE SHALL HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT,
PRIVILEGE OR OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR
DELAY IN SO DOING.  FURTHER, UNLESS AND UNTIL LENDER AND/OR SUCH NOMINEE(S) OR
DESIGNEE(S) SUCCEEDS TO ACTUAL OWNERSHIP THEREOF, PURSUANT TO THE EXERCISE OF
LENDER’S REMEDIES DESCRIBED IN SUBSECTION (A) ABOVE, NEITHER LENDER NOR ANY SUCH
NOMINEE OR DESIGNEE SHALL BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION,
DUTY OR LIABILITY IN CONNECTION WITH THE EQUITY INTERESTS OR THE OTHER
COLLATERAL.  THE RIGHTS OF LENDER HEREUNDER SHALL NOT BE CONDITIONED OR
CONTINGENT UPON THE PURSUIT BY LENDER OF ANY OTHER RIGHT OR REMEDY AGAINST 
BORROWER OR ANY GUARANTOR OF ANY OF THE DEBT, OR AGAINST ANY OTHER PERSON WHICH
MAY BE OR BECOME LIABLE IN RESPECT OF ALL OR ANY PART OF THE DEBT OR AGAINST ANY
OTHER COLLATERAL SECURITY THEREFOR, GUARANTEE THEREOF OR RIGHT OF OFFSET WITH
RESPECT THERETO.  NEITHER LENDER NOR ANY OF ITS NOMINEES OR DESIGNEES SHALL BE
LIABLE FOR ANY FAILURE TO DEMAND, COLLECT OR REALIZE UPON ALL OR ANY PART OF THE
COLLATERAL OR FOR ANY DELAY IN DOING SO, NOR SHALL THEY BE UNDER ANY OBLIGATION
TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF BORROWER OR
ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO THE
COLLATERAL OR ANY PART THEREOF.


(C)           FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER MAY, AT ITS ELECTION, AND IN ADDITION TO ANY OTHER REMEDIES
AVAILABLE HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, NO SUCH DUTY BEING
IMPOSED HEREBY, PAY, PURCHASE, CONTEST OR COMPROMISE ANY ENCUMBRANCE, CHARGE OR
LIEN WHICH IS PRIOR OR SUPERIOR TO ITS SECURITY INTEREST IN THE COLLATERAL AND
PAY ALL EXPENSES INCURRED THEREWITH (ANY PAYMENT OR EXPENSE SO INCURRED SHALL BE
DEEMED A PART OF THE DEBT AND SHALL BE IMMEDIATELY DUE AND PAYABLE AND SECURED
HEREBY), ALL OF WHICH SHALL BE DEEMED AUTHORIZED BY BORROWER.  ALL SUCH EXPENSES
NOT PAID WHEN DUE SHALL ACCRUE INTEREST AT THE DEFAULT RATE.


(D)           WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS
AGREEMENT, LENDER IS HEREBY AUTHORIZED BY BORROWER, BUT NOT OBLIGATED, IN THE
EVENT OF ANY EVENT OF DEFAULT HEREUNDER GIVING RISE TO LENDER’S RIGHTS TO SELL
OR OTHERWISE DISPOSE OF THE COLLATERAL, AND AFTER THE GIVING OF ANY NOTICES
REQUIRED HEREIN, TO SELL ALL OR ANY PART OF THE COLLATERAL AT PRIVATE SALE,
SUBJECT TO AN INVESTMENT LETTER OR IN ANY OTHER MANNER WHICH WILL NOT REQUIRE
THE COLLATERAL, OR ANY PART THEREOF, TO BE REGISTERED IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER APPLICABLE
RULES AND REGULATIONS PROMULGATED THEREUNDER, OR ANY OTHER LAW OR REGULATION, AT
THE BEST PRICE REASONABLY OBTAINABLE BY LENDER AT ANY SUCH PRIVATE SALE OR OTHER
DISPOSITION IN THE MANNER MENTIONED ABOVE, AND BORROWER SPECIFICALLY
ACKNOWLEDGES THAT ANY SUCH DISPOSITION SHALL BE COMMERCIALLY REASONABLE UNDER
THE UCC EVEN THOUGH ANY SUCH PRIVATE SALES MAY BE AT PRICES AND ON TERMS LESS
FAVORABLE THAN THOSE OBTAINABLE THROUGH A PUBLIC

37


--------------------------------------------------------------------------------





SALE WITHOUT SUCH RESTRICTIONS, AND AGREES THAT LENDER SHALL HAVE NO OBLIGATION
TO ENGAGE IN PUBLIC SALES AND NO OBLIGATION TO DELAY THE SALE OF ANY COLLATERAL
FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO REGISTER IT FOR
A FORM OF PUBLIC SALE REQUIRED BY REGISTRATION UNDER THE SECURITIES ACT OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD, OR SHOULD AGREE TO,
SO REGISTER IT.  LENDER IS ALSO HEREBY AUTHORIZED BY BORROWER, BUT NOT
OBLIGATED, TO TAKE SUCH ACTIONS, GIVE SUCH NOTICES, OBTAIN SUCH CONSENTS, AND DO
SUCH OTHER THINGS AS LENDER MAY DEEM REQUIRED OR APPROPRIATE IN THE EVENT OF A
SALE OR DISPOSITION OF ANY OF THE COLLATERAL.  IF LENDER DETERMINES TO EXERCISE
ITS RIGHT TO SELL ANY OR ALL OF THE COLLATERAL, UPON WRITTEN REQUEST, BORROWER
SHALL AND SHALL CAUSE EACH ISSUER OF ANY PLEDGED INTERESTS OR OTHER EQUITY
INTERESTS OWNED BY BORROWER TO BE SOLD HEREUNDER FROM TIME TO TIME TO FURNISH TO
LENDER ALL SUCH INFORMATION AS LENDER MAY REQUEST IN ORDER TO DETERMINE THE
NUMBER OF SHARES AND OTHER INSTRUMENTS INCLUDED IN THE COLLATERAL WHICH MAY BE
SOLD BY LENDER IN EXEMPT TRANSACTIONS UNDER THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AS THE SAME
ARE FROM TIME TO TIME IN EFFECT.  BORROWER CLEARLY UNDERSTANDS THAT LENDER MAY
AT ITS DISCRETION APPROACH A RESTRICTED NUMBER OF POTENTIAL PURCHASERS AND THAT
A SALE UNDER SUCH CIRCUMSTANCES MAY YIELD A LOWER PRICE FOR THE COLLATERAL, OR
ANY PART OR PARTS THEREOF, THAN WOULD OTHERWISE BE OBTAINABLE IF SAME WERE
REGISTERED AND SOLD IN THE OPEN MARKET.  BORROWER AGREES:  (I) IN THE EVENT
LENDER SHALL, UPON AN EVENT OF DEFAULT HEREUNDER, SELL THE COLLATERAL, OR ANY
PORTION THEREOF, AT SUCH PRIVATE SALE OR SALES, LENDER SHALL HAVE THE RIGHT TO
RELY UPON THE ADVICE AND OPINION OF ANY MEMBER FIRM OF THE NATIONAL SECURITY
EXCHANGE AS TO THE BEST PRICE REASONABLY OBTAINABLE UPON SUCH PRIVATE SALE
THEREOF; AND (II) THAT SUCH RELIANCE SHALL BE CONCLUSIVE EVIDENCE THAT LENDER
HANDLED SUCH MATTER IN A COMMERCIALLY REASONABLE MANNER UNDER THE UCC.


(E)           IN ORDER TO PERMIT LENDER TO EXERCISE THE VOTING AND OTHER
CONSENSUAL RIGHTS WHICH IT MAY BE ENTITLED TO EXERCISE PURSUANT TO THIS
AGREEMENT AND TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS WHICH IT MAY BE
ENTITLED TO RECEIVE UNDER THIS AGREEMENT, (I) BORROWER SHALL PROMPTLY EXECUTE
AND DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO LENDER ALL SUCH PROXIES,
DIVIDEND PAYMENT ORDERS AND OTHER INSTRUMENTS AS LENDER MAY FROM TIME TO TIME
REASONABLY REQUEST AND (II) WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY
PRECEDING CLAUSE (I), BORROWER HEREBY GRANTS TO LENDER AN IRREVOCABLE PROXY TO
VOTE THE PLEDGED INTERESTS AND OTHER EQUITY INTERESTS PLEDGED BY BORROWER AND TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED INTERESTS OR OTHER EQUITY INTERESTS WOULD BE ENTITLED (INCLUDING
WITHOUT LIMITATION GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
MEMBERS OR PARTNERS, AS APPLICABLE, CALLING SPECIAL MEETINGS OF SHAREHOLDERS,
MEMBERS OR PARTNERS, AS APPLICABLE, AND VOTING AT SUCH MEETINGS), WHICH PROXY
SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED INTERESTS ON THE RECORD BOOKS OF THE
ISSUER THEREOF) BY ANY OTHER PERSON (INCLUDING THE ISSUER OF THE PLEDGED
INTERESTS OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AND WHICH PROXY SHALL ONLY TERMINATE UPON THE
PAYMENT IN FULL OF THE DEBT OTHER THAN THE SURVIVING OBLIGATIONS (WHICH,
HOWEVER, SHALL REMAIN SUBJECT TO

38


--------------------------------------------------------------------------------





THE PREFERENTIAL PAYMENT PROVISIONS).


(F)            ANY TIME AFTER AN EVENT OF DEFAULT LENDER SHALL HAVE THE POWER TO
SELL THE COLLATERAL OR ANY PART THEREOF AT PUBLIC AUCTION, IN SUCH MANNER, AT
SUCH TIME AND PLACE, UPON SUCH TERMS AND CONDITIONS, AND UPON SUCH PUBLIC NOTICE
AS LENDER MAY DEEM BEST FOR THE INTEREST OF LENDER, OR AS MAY BE REQUIRED OR
PERMITTED BY APPLICABLE LAW, CONSISTING OF ADVERTISEMENT IN A NEWSPAPER OF
GENERAL CIRCULATION IN THE JURISDICTION AND FOR SUCH PERIOD AS APPLICABLE LAW
MAY REQUIRE AND AT SUCH OTHER TIMES AND BY SUCH OTHER METHODS, IF ANY, AS MAY BE
REQUIRED BY LAW TO CONVEY THE COLLATERAL TO AND AT THE COST OF THE PURCHASER,
WHO SHALL NOT BE LIABLE TO SEE TO THE APPLICATION OF THE PURCHASE MONEY. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT, THE PROCEEDS OR AVAILS OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS
SECTION, TOGETHER WITH ANY OTHER SUMS WHICH THEN MAY BE HELD BY LENDER UNDER
THIS AGREEMENT, WHETHER UNDER THE PROVISIONS OF THIS SECTION OR OTHERWISE, SHALL
BE APPLIED AS FOLLOWS:

First:  To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale (including, without limitation, any transfer
taxes) and to advances, fees and expenses, including, without limitation,
reasonable fees and expenses of Lender’s legal counsel as applicable, and of any
judicial proceedings wherein the same may be made, and of all expenses,
liabilities and advances reasonably made or incurred by Lender under this
Agreement, together with interest as provided herein on all such advances made
by Lender;

Second:  To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;

Third:  To the payment of any other portion of the Loan required to be paid by
Borrower pursuant to any provision of this Agreement, the Note, or any of the
other Loan Documents; and

Fourth:  The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.

Lender and any receiver or custodian of the Collateral or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits, as
applicable, actually received by it.


(G)           LENDER MAY ADJOURN FROM TIME TO TIME ANY SALE BY IT TO BE MADE
UNDER OR BY VIRTUE OF THIS AGREEMENT BY ANNOUNCEMENT AT THE TIME AND PLACE
APPOINTED FOR SUCH SALE OR FOR SUCH ADJOURNED SALE OR SALES AND, EXCEPT AS
OTHERWISE PROVIDED BY ANY APPLICABLE PROVISION OF LEGAL REQUIREMENTS, LENDER,
WITHOUT FURTHER NOTICE OR PUBLICATION, MAY MAKE SUCH SALE AT THE TIME AND PLACE
TO WHICH THE SAME SHALL BE SO ADJOURNED.


(H)           UPON THE COMPLETION OF ANY SALE OR SALES MADE BY LENDER UNDER OR
BY VIRTUE OF THIS SECTION, LENDER, OR ANY OFFICER OF ANY COURT EMPOWERED TO DO
SO, SHALL EXECUTE AND DELIVER TO THE ACCEPTED PURCHASER OR PURCHASERS A GOOD AND
SUFFICIENT INSTRUMENT, OR GOOD AND SUFFICIENT INSTRUMENTS, GRANTING, CONVEYING,
ASSIGNING AND TRANSFERRING ALL ESTATE, RIGHT, TITLE AND INTEREST IN AND TO THE
COLLATERAL.  LENDER IS HEREBY IRREVOCABLY APPOINTED THE TRUE AND LAWFUL
ATTORNEY-IN-FACT

39


--------------------------------------------------------------------------------





OF BORROWER (COUPLED WITH AN INTEREST), IN ITS NAME AND STEAD, TO MAKE ALL
NECESSARY CONVEYANCES, ASSIGNMENTS, TRANSFERS AND DELIVERIES AND FOR THAT
PURPOSE LENDER MAY EXECUTE ALL NECESSARY INSTRUMENTS OF CONVEYANCE, ASSIGNMENT,
TRANSFER AND DELIVERY, AND MAY SUBSTITUTE ONE OR MORE PERSONS WITH LIKE POWER,
BORROWER HEREBY RATIFYING AND CONFIRMING ALL THAT ITS SAID ATTORNEY-IN-FACT OR
SUCH SUBSTITUTE OR SUBSTITUTES SHALL LAWFULLY DO BY VIRTUE HEREOF. 
NEVERTHELESS, BORROWER, IF SO REQUESTED BY LENDER, SHALL RATIFY AND CONFIRM ANY
SUCH SALE OR SALES BY EXECUTING AND DELIVERING TO LENDER, OR TO SUCH PURCHASER
OR PURCHASERS ALL SUCH INSTRUMENTS AS MAY BE ADVISABLE, IN THE SOLE JUDGMENT OF
LENDER, FOR SUCH PURPOSE, AND AS MAY BE DESIGNATED IN SUCH REQUEST.  ANY SUCH
SALE OR SALES MADE UNDER OR BY VIRTUE OF THIS SECTION SHALL OPERATE TO DIVEST
ALL THE ESTATE, RIGHT, TITLE, INTEREST, CLAIM AND DEMAND WHATSOEVER, WHETHER AT
LAW OR IN EQUITY, OF BORROWER IN AND TO THE COLLATERAL, AND SHALL, TO THE
FULLEST EXTENT PERMITTED UNDER LEGAL REQUIREMENTS, BE A PERPETUAL BAR, BOTH AT
LAW AND IN EQUITY AGAINST BORROWER AND AGAINST ANY AND ALL PERSONS CLAIMING OR
WHO MAY CLAIM THE SAME, OR ANY PART THEREOF, FROM, THROUGH OR UNDER BORROWER.


(I)            IN THE EVENT OF ANY SALE MADE UNDER OR BY VIRTUE OF THIS SECTION,
THE ENTIRE LOAN IMMEDIATELY THEREUPON SHALL, ANYTHING IN THE LOAN DOCUMENTS TO
THE CONTRARY NOTWITHSTANDING, BECOME DUE AND PAYABLE.


(J)            UPON ANY SALE MADE UNDER OR BY VIRTUE OF THIS SECTION (WHETHER
MADE UNDER THE POWER OF SALE HEREIN GRANTED OR UNDER OR BY VIRTUE OF JUDICIAL
PROCEEDINGS OR A JUDGMENT OR DECREE OF FORECLOSURE AND SALE), LENDER MAY BID FOR
AND ACQUIRE THE COLLATERAL OR ANY PART THEREOF AND IN LIEU OF PAYING CASH
THEREFOR MAY MAKE SETTLEMENT FOR THE PURCHASE PRICE BY CREDITING UPON THE LOAN
THE NET SALES PRICE AFTER DEDUCTING THEREFROM THE EXPENSES OF THE SALE
(INCLUDING, WITHOUT LIMITATION, TRANSFER TAXES) AND THE COSTS OF THE ACTION.


(K)           NO RECOVERY OF ANY JUDGMENT BY LENDER AND NO LEVY OF AN EXECUTION
UNDER ANY JUDGMENT UPON THE COLLATERAL OR UPON ANY OTHER PROPERTY OF BORROWER
SHALL RELEASE THE LIEN OF THIS AGREEMENT UPON THE COLLATERAL OR ANY PART
THEREOF, OR ANY LIENS, RIGHTS, POWERS OR REMEDIES OF LENDER HEREUNDER, BUT SUCH
LIENS, RIGHTS, POWERS AND REMEDIES OF LENDER SHALL CONTINUE UNIMPAIRED UNTIL ALL
AMOUNTS DUE UNDER THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE PAID
IN FULL.


(L)            UPON THE EXERCISE BY LENDER OF ANY POWER, RIGHT, PRIVILEGE, OR
REMEDY PURSUANT TO THIS AGREEMENT WHICH REQUIRES ANY CONSENT, APPROVAL,
REGISTRATION, QUALIFICATION, OR AUTHORIZATION OF ANY GOVERNMENTAL AUTHORITY,
BORROWER AGREES TO EXECUTE AND DELIVER, OR WILL CAUSE THE EXECUTION AND DELIVERY
OF, ALL APPLICATIONS, CERTIFICATES, INSTRUMENTS, ASSIGNMENTS AND OTHER DOCUMENTS
AND PAPERS THAT LENDER OR ANY PURCHASER OF THE COLLATERAL MAY BE REQUIRED TO
OBTAIN FOR SUCH GOVERNMENTAL CONSENT, APPROVAL, REGISTRATION, QUALIFICATION, OR
AUTHORIZATION AND LENDER IS HEREBY IRREVOCABLY APPOINTED THE TRUE AND LAWFUL
ATTORNEY-IN-FACT OF BORROWER (COUPLED WITH AN INTEREST), IN ITS NAME AND STEAD,
TO EXECUTE ALL SUCH APPLICATIONS, CERTIFICATES, INSTRUMENTS, ASSIGNMENTS AND
OTHER DOCUMENTS AND PAPERS.


(M)          LENDER MAY COMPLY WITH ANY APPLICABLE LEGAL REQUIREMENTS IN
CONNECTION WITH THE DISPOSITION OF THE COLLATERAL, AND LENDER’S COMPLIANCE
THEREWITH WILL NOT BE CONSIDERED TO ADVERSELY AFFECT THE COMMERCIAL
REASONABLENESS OF ANY SALE OF THE COLLATERAL.

40


--------------------------------------------------------------------------------





(N)           LENDER MAY SELL THE COLLATERAL WITHOUT GIVING ANY WARRANTIES AS TO
THE COLLATERAL. LENDER MAY SPECIFICALLY DISCLAIM ANY WARRANTIES OF TITLE,
POSSESSION, QUIET ENJOYMENT OR THE LIKE.  THIS PROCEDURE WILL NOT BE CONSIDERED
TO ADVERSELY AFFECT THE COMMERCIAL REASONABLENESS OF ANY SALE OF THE COLLATERAL.


(O)           IF LENDER SELLS ANY OF THE COLLATERAL UPON CREDIT, BORROWER WILL
BE CREDITED ONLY WITH PAYMENTS ACTUALLY MADE BY THE PURCHASER, RECEIVED BY
LENDER AND APPLIED TO THE INDEBTEDNESS OF THE PURCHASER.  IN THE EVENT THE
PURCHASER OF THE COLLATERAL FAILS TO FULLY PAY FOR THE COLLATERAL, LENDER MAY
RESELL THE COLLATERAL AND BORROWER WILL BE CREDITED WITH THE PROCEEDS OF SUCH
SALE.


SECTION 3.03.  NO CONDITIONS PRECEDENT TO EXERCISE OF LENDER’S REMEDIES. 
BORROWER WAIVES ANY AND ALL LEGAL REQUIREMENTS THAT LENDER INSTITUTE ANY ACTION
OR PROCEEDING AT LAW OR IN EQUITY AGAINST BORROWER OR ANY OTHER PARTY OR EXHAUST
ITS REMEDIES AGAINST BORROWER OR ANY OTHER PARTY IN RESPECT OF ANY OTHER
SECURITY HELD BY LENDER FOR THE DEBT OR ANY PORTION THEREOF AS A CONDITION
PRECEDENT TO EXERCISING ITS RIGHT AND REMEDIES PURSUANT TO THIS AGREEMENT.


SECTION 3.04.  ADDITIONAL SECURITY.  BORROWER AUTHORIZES LENDER WITHOUT NOTICE
OR DEMAND AND WITHOUT AFFECTING ITS LIABILITY UNDER THIS AGREEMENT OR UNDER THE
NOTE (I) TO TAKE AND HOLD SECURITY IN ADDITION TO THE SECURITY INTEREST IN THE
COLLATERAL GRANTED BY BORROWER TO LENDER PURSUANT TO THIS AGREEMENT, FOR THE
PAYMENT OF THE DEBT OR ANY PART THEREOF, AND TO EXCHANGE, WAIVE OR RELEASE ANY
SUCH OTHER SECURITY AND (II) TO RELEASE OR SUBSTITUTE BORROWER.


SECTION 3.05.  RIGHTS AND REMEDIES CONTINUE.  UNTIL THE DEBT SHALL HAVE BEEN
PAID IN FULL, ALL RIGHTS, POWERS AND REMEDIES GRANTED TO LENDER UNDER THIS
AGREEMENT SHALL CONTINUE TO EXIST AND MAY BE EXERCISED BY LENDER AT ANY TIME AND
FROM TIME TO TIME IRRESPECTIVE OF THE FACT THAT THE DEBT OR ANY PART THEREOF MAY
HAVE BECOME BARRED BY ANY STATUTE OF LIMITATIONS OR THAT THE LIABILITY OF
BORROWER THEREFOR MAY HAVE CEASED.


SECTION 3.06.  RIGHT TO TERMINATE PROCEEDINGS.  LENDER MAY TERMINATE OR RESCIND
ANY PROCEEDING OR OTHER ACTION BROUGHT IN CONNECTION WITH ITS EXERCISE OF THE
REMEDIES PROVIDED IN SECTION 3.02 AT ANY TIME BEFORE THE CONCLUSION THEREOF, AS
DETERMINED IN LENDER’S SOLE DISCRETION AND WITHOUT PREJUDICE TO LENDER.


SECTION 3.07.  NO WAIVER OR RELEASE.  THE FAILURE OF LENDER TO EXERCISE ANY
RIGHT, REMEDY OR OPTION PROVIDED IN THE LOAN DOCUMENTS SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT, REMEDY OR OPTION OR OF ANY COVENANT OR OBLIGATION
CONTAINED IN THE LOAN DOCUMENTS.  NO ACCEPTANCE BY LENDER OF ANY PAYMENT AFTER
THE OCCURRENCE OF AN EVENT OF DEFAULT AND NO PAYMENT BY LENDER OF ANY PAYMENT OR
OBLIGATION FOR WHICH BORROWER IS LIABLE HEREUNDER SHALL BE DEEMED TO WAIVE OR
CURE ANY EVENT OF DEFAULT.  NO SALE OF ALL OR ANY PORTION OF THE COLLATERAL, NO
FORBEARANCE ON THE PART OF LENDER, AND NO EXTENSION OF TIME FOR THE PAYMENT OF
THE WHOLE OR ANY PORTION OF THE LOAN OR ANY OTHER INDULGENCE GIVEN BY LENDER TO
BORROWER OR ANY OTHER PERSON, SHALL OPERATE TO RELEASE OR IN ANY MANNER AFFECT
THE INTEREST OF LENDER IN THE COLLATERAL OR THE LIABILITY OF BORROWER TO PAY THE
LOAN.  NO WAIVER BY LENDER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND THEN
ONLY TO THE EXTENT SPECIFICALLY STATED.


SECTION 3.08.  PAYMENT OF DEBT AFTER DEFAULT.  IF FOLLOWING THE OCCURRENCE OF
ANY EVENT

41


--------------------------------------------------------------------------------





OF DEFAULT, BORROWER SHALL TENDER PAYMENT OF AN AMOUNT SUFFICIENT TO SATISFY THE
DEBT IN WHOLE OR IN PART AT ANY TIME PRIOR TO A UCC SALE OF THE COLLATERAL, AND
IF AT THE TIME OF SUCH TENDER PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE IS
NOT PERMITTED BY THE NOTE AND THIS AGREEMENT, BORROWER SHALL, IN ADDITION TO THE
ENTIRE DEBT, ALSO PAY TO LENDER A SUM EQUAL TO INTEREST WHICH WOULD HAVE ACCRUED
ON THE PRINCIPAL BALANCE OF THE NOTE AT AN INTEREST RATE EQUAL TO THE LIBOR
MARGIN FOR THE NOTE PLUS THE GREATER OF (X) THE THEN CURRENT LIBOR RATE AND (Y)
THE THEN CURRENT AVERAGE YIELD FOR “THIS WEEK” AS PUBLISHED BY THE FEDERAL
RESERVE BOARD DURING THE MOST RECENT FULL WEEK PRECEDING THE DATE ON WHICH
BORROWER TENDERS SUCH PAYMENT IN FEDERAL RESERVE STATISTICAL RELEASE H.15 (519)
FOR INSTRUMENTS HAVING A TEN (10) YEAR MATURITY, FROM THE DATE OF SUCH TENDER TO
THE EARLIER OF (A) THE MATURITY DATE OR (B) THE FIRST DAY OF THE PERIOD DURING
WHICH PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE WOULD HAVE BEEN PERMITTED
TOGETHER WITH A PREPAYMENT CONSIDERATION EQUAL TO THE PREPAYMENT CONSIDERATION
WHICH WOULD HAVE BEEN PAYABLE AS OF THE FIRST DAY OF THE PERIOD DURING WHICH
PREPAYMENT WOULD HAVE BEEN PERMITTED.  IF AT THE TIME OF SUCH TENDER, PREPAYMENT
OF THE PRINCIPAL BALANCE OF THE NOTE IS PERMITTED, SUCH TENDER BY BORROWER SHALL
BE DEEMED TO BE A VOLUNTARY PREPAYMENT OF THE PRINCIPAL BALANCE OF THE NOTE AND
BORROWER SHALL, IN ADDITION TO THE ENTIRE DEBT, ALSO PAY TO LENDER THE
APPLICABLE PREPAYMENT CONSIDERATION SPECIFIED IN THE NOTE AND THIS AGREEMENT.


SECTION 3.09.  NO IMPAIRMENT; NO RELEASES.  THE INTERESTS AND RIGHTS OF LENDER
UNDER THE LOAN DOCUMENTS SHALL NOT BE IMPAIRED BY ANY INDULGENCE, INCLUDING (A)
ANY RENEWAL, EXTENSION OR MODIFICATION WHICH LENDER MAY GRANT WITH RESPECT TO
ANY OF THE LOAN; (B) ANY SURRENDER, COMPROMISE, RELEASE, RENEWAL, EXTENSION,
EXCHANGE OR SUBSTITUTION WHICH LENDER MAY GRANT WITH RESPECT TO THE LOAN
DOCUMENTS OR ANY PORTION THEREOF; OR (C) ANY RELEASE OR INDULGENCE GRANTED TO
ANY MAKER, ENDORSER, OR SURETY OF ANY OF THE LOAN.


SECTION 3.10.  INTEREST AFTER DEFAULT.  IF ANY AMOUNT DUE UNDER THE NOTE, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS IS NOT PAID WITHIN ANY APPLICABLE
NOTICE AND GRACE PERIOD AFTER SAME IS DUE, WHETHER SUCH DATE IS THE STATED DUE
DATE, ANY ACCELERATED DUE DATE OR ANY OTHER DATE OR AT ANY OTHER TIME SPECIFIED
UNDER ANY OF THE TERMS HEREOF OR THEREOF, THEN, IN  SUCH EVENT, BORROWER SHALL
PAY INTEREST ON THE AMOUNT NOT SO PAID FROM AND AFTER THE DATE ON WHICH SUCH
AMOUNT FIRST BECOMES DUE AT THE DEFAULT RATE; AND SUCH INTEREST SHALL BE DUE AND
PAYABLE AT SUCH RATE UNTIL THE EARLIER OF THE CURE OF ALL EVENTS OF DEFAULT OR
THE PAYMENT OF THE ENTIRE AMOUNT DUE TO LENDER, WHETHER OR NOT ANY ACTION SHALL
HAVE BEEN TAKEN OR PROCEEDING COMMENCED TO RECOVER THE SAME OR TO FORECLOSE THIS
AGREEMENT.  ALL UNPAID AND ACCRUED INTEREST SHALL BE SECURED BY THIS AGREEMENT
AS PART OF THE DEBT.  NOTHING IN THIS SECTION OR IN ANY OTHER PROVISION OF THIS
AGREEMENT SHALL CONSTITUTE AN EXTENSION OF THE TIME FOR PAYMENT OF THE DEBT.


SECTION 3.11.  LATE PAYMENT CHARGE.  IF ANY PORTION OF THE DEBT IS NOT PAID IN
FULL ON OR BEFORE THE DATE ON WHICH IT IS DUE AND PAYABLE HEREUNDER (OTHER THAN
THE PRINCIPAL PORTION OF THE DEBT DUE ON THE MATURITY DATE), BORROWER SHALL PAY
TO LENDER AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF SUCH UNPAID PORTION OF THE
DEBT (“LATE CHARGE”) TO DEFRAY THE EXPENSE INCURRED BY LENDER IN HANDLING AND
PROCESSING SUCH DELINQUENT PAYMENT, AND SUCH AMOUNT SHALL CONSTITUTE A PART OF
THE DEBT.


SECTION 3.12.  RECOVERY OF SUMS REQUIRED TO BE PAID.  LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME TO TAKE ACTION TO RECOVER ANY SUM OR SUMS WHICH
CONSTITUTE A PART OF THE DEBT AS THE SAME BECOME DUE AND PAYABLE HEREUNDER
(AFTER THE EXPIRATION OF ANY GRACE PERIOD OR THE GIVING

42


--------------------------------------------------------------------------------





OF ANY NOTICE HEREIN PROVIDED, IF ANY), WITHOUT REGARD TO WHETHER OR NOT THE
BALANCE OF THE DEBT SHALL BE DUE, AND WITHOUT PREJUDICE TO THE RIGHT OF LENDER
THEREAFTER TO BRING AN ACTION OF FORECLOSURE, OR ANY OTHER ACTION, FOR A DEFAULT
OR DEFAULTS BY BORROWER EXISTING AT THE TIME SUCH EARLIER ACTION WAS COMMENCED.


SECTION 3.13.  CONTROL BY LENDER AFTER DEFAULT.  NOTWITHSTANDING THE APPOINTMENT
OF ANY CUSTODIAN, RECEIVER, LIQUIDATOR OR TRUSTEE OF BORROWER, OR OF ANY OF ITS
PROPERTY, OR OF THE COLLATERAL OR ANY PART THEREOF, TO THE EXTENT PERMITTED BY
LEGAL REQUIREMENTS, LENDER SHALL BE ENTITLED TO OBTAIN POSSESSION AND CONTROL OF
ALL COLLATERAL.


ARTICLE IV.  INDEMNIFICATION


SECTION 4.01.  INDEMNIFICATION COVERING PROPERTY.  IN ADDITION, AND WITHOUT
LIMITATION, TO ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
BORROWER SHALL PROTECT, INDEMNIFY AND SAVE HARMLESS LENDER AND ITS SUCCESSORS
AND ASSIGNS, AND EACH OF THEIR AGENTS, EMPLOYEES, OFFICERS, DIRECTORS,
STOCKHOLDERS, PARTNERS AND MEMBERS (COLLECTIVELY, “INDEMNIFIED PARTIES”) FOR,
FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE, WHETHER INCURRED OR IMPOSED WITHIN OR OUTSIDE
THE JUDICIAL PROCESS, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES
AND DISBURSEMENTS IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST ANY OF THE
INDEMNIFIED PARTIES BY REASON OF (A) OWNERSHIP OF THIS AGREEMENT OR THE
COLLATERAL; (B) ANY ACCIDENT, INJURY TO OR DEATH OF ANY PERSON OR LOSS OF OR
DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE PREMISES OR THE COLLATERAL OR
ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, PARKING AREAS, STREETS OR
WAYS; (C) ANY USE, NONUSE OR CONDITION IN, ON OR ABOUT, OR POSSESSION,
ALTERATION, REPAIR, OPERATION, MAINTENANCE OR MANAGEMENT OF, THE PREMISES OR ANY
PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, PARKING AREAS, STREETS OR
WAYS; (D) ANY FAILURE ON THE PART OF BORROWER TO PERFORM OR COMPLY WITH ANY OF
THE TERMS OF THIS AGREEMENT; (E) PERFORMANCE OF ANY LABOR OR SERVICES OR THE
FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN RESPECT OF THE PREMISES OR ANY
PART THEREOF; (F) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING TO
BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER TRANSACTION
INVOLVING THE PREMISES OR ANY PART THEREOF; (G) ANY IMPOSITION INCLUDING,
WITHOUT LIMITATION, ANY IMPOSITION ATTRIBUTABLE TO THE EXECUTION, DELIVERY,
FILING, OR RECORDING OF ANY LOAN DOCUMENT, LEASE OR MEMORANDUM THEREOF; (H) ANY
LIEN OR CLAIM ARISING ON OR AGAINST THE PREMISES OR ANY PART THEREOF UNDER ANY
LEGAL REQUIREMENT OR ANY LIABILITY ASSERTED AGAINST ANY OF THE INDEMNIFIED
PARTIES WITH RESPECT THERETO; (I) ANY CLAIM ARISING OUT OF OR IN ANY WAY
RELATING TO ANY TAX OR OTHER IMPOSITION ON THE MAKING AND/OR RECORDING OF THIS
AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN DOCUMENTS; (J) A DEFAULT UNDER
SECTIONS 2.02(F), 2.02(G), 2.02(K) OR 2.02(S) HEREOF, (K) THE FAILURE OF ANY
PERSON TO FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN ACCURATE FORM 1099-B,
STATEMENT FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE, BROKER AND BARTER
EXCHANGE TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION WITH THE LOAN, OR TO
SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE RECIPIENT OF THE PROCEEDS OF
THE LOAN; (L) THE CLAIMS OF ANY LESSEE OR ANY PERSON ACTING THROUGH OR UNDER ANY
LESSEE OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE; OR (M) THE
ACTUAL OR ALLEGED PRESENCE, DISPOSAL, ESCAPE, SEEPAGE, LEAKAGE, SPILLAGE,
DISCHARGE, EMISSION, RELEASE OR THREAT OF RELEASE OF ANY HAZARDOUS MATERIALS IN,
ON, OVER, UNDER, FROM OR AFFECTING THE PREMISES OR (N) THE FAILURE TO PAY ANY
INSURANCE PREMIUMS.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION TO
THE CONTRARY, BORROWER SHALL HAVE NO OBLIGATION TO INDEMNIFY THE INDEMNIFIED
PARTIES PURSUANT TO THIS SECTION FOR LIABILITIES,

43


--------------------------------------------------------------------------------





OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES
RELATIVE TO THE FOREGOING WHICH RESULT FROM LENDER’S, AND ITS SUCCESSORS’ OR
ASSIGNS’, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.  ANY AMOUNTS PAYABLE TO LENDER
BY REASON OF THE APPLICATION OF THIS SECTION SHALL CONSTITUTE A PART OF THE DEBT
SECURED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL BECOME
IMMEDIATELY DUE AND PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE
DATE THE LIABILITY, OBLIGATION, CLAIM, COST OR EXPENSE IS SUSTAINED BY LENDER,
AS APPLICABLE, UNTIL PAID.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT WHETHER BY REPAYMENT OF THE DEBT, FORECLOSURE OF
THIS AGREEMENT, ASSIGNMENT OR OTHERWISE.  IN CASE ANY ACTION, SUIT OR PROCEEDING
IS BROUGHT AGAINST ANY OF THE INDEMNIFIED PARTIES BY REASON OF ANY OCCURRENCE OF
THE TYPE SET FORTH IN (A) THROUGH (M) ABOVE, BORROWER SHALL, AT BORROWER’S
EXPENSE, RESIST AND DEFEND SUCH ACTION, SUIT OR PROCEEDING OR WILL CAUSE THE
SAME TO BE RESISTED AND DEFENDED BY COUNSEL AT BORROWER’S EXPENSE FOR THE
INSURER OF THE LIABILITY OR BY COUNSEL DESIGNATED BY BORROWER (UNLESS REASONABLY
DISAPPROVED BY LENDER PROMPTLY AFTER LENDER HAS BEEN NOTIFIED OF SUCH COUNSEL);
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL COMPROMISE THE RIGHT OF LENDER (OR
ANY OTHER INDEMNIFIED PARTY) TO APPOINT ITS OWN COUNSEL AT BORROWER’S EXPENSE
FOR ITS DEFENSE WITH RESPECT TO ANY ACTION WHICH, IN THE REASONABLE OPINION OF
LENDER OR SUCH OTHER INDEMNIFIED PARTY, AS APPLICABLE, PRESENTS A CONFLICT OR
POTENTIAL CONFLICT BETWEEN LENDER OR SUCH OTHER INDEMNIFIED PARTY THAT WOULD
MAKE SUCH SEPARATE REPRESENTATION ADVISABLE.  ANY INDEMNIFIED PARTY WILL GIVE
BORROWER PROMPT NOTICE AFTER SUCH INDEMNIFIED PARTY OBTAINS ACTUAL KNOWLEDGE OF
ANY POTENTIAL CLAIM BY SUCH INDEMNIFIED PARTY FOR INDEMNIFICATION HEREUNDER. 
THE INDEMNIFIED PARTIES SHALL NOT SETTLE OR COMPROMISE ANY ACTION, PROCEEDING OR
CLAIM AS TO WHICH IT IS INDEMNIFIED HEREUNDER WITHOUT NOTICE TO BORROWER. 
NOTWITHSTANDING THE FOREGOING, SO LONG AS NO DEFAULT HAS OCCURRED AND IS
CONTINUING AND BORROWER IS RESISTING AND DEFENDING SUCH ACTION, SUIT OR
PROCEEDING AS PROVIDED ABOVE IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER, IN
ORDER TO OBTAIN THE BENEFIT OF THIS SECTION WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING, LENDER AND THE INDEMNIFIED PARTIES AGREE THAT THEY SHALL NOT SETTLE
SUCH ACTION, SUIT OR PROCEEDING WITHOUT OBTAINING BORROWER’S CONSENT WHICH
BORROWER AGREES NOT TO UNREASONABLY WITHHOLD, CONDITION OR DELAY; PROVIDED,
HOWEVER, (X) IF  BORROWER IS NOT DILIGENTLY DEFENDING SUCH ACTION, SUIT OR
PROCEEDING IN A PRUDENT AND COMMERCIALLY REASONABLE MANNER AS PROVIDED ABOVE AND
LENDER HAS PROVIDED BORROWER WITH THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE, OR
SHORTER PERIOD IF MANDATED BY THE REQUIREMENTS OF THE APPLICABLE LAW, AND
BORROWER HAS FAILED TO CORRECT SUCH FAILURE, OR (Y) FAILURE TO SETTLE COULD, IN
LENDER’S REASONABLE JUDGMENT, EXPOSE LENDER TO CRIMINAL LIABILITY, LENDER MAY
SETTLE SUCH ACTION, SUIT OR PROCEEDING WITHOUT THE CONSENT OF BUT UPON NOTICE TO
BORROWER AND BE ENTITLED TO THE BENEFITS OF THIS SECTION WITH RESPECT TO THE
SETTLEMENT OF SUCH ACTION, SUIT OR PROCEEDING.


ARTICLE V.  SECURITY AGREEMENT


SECTION 5.01.  SECURITY AGREEMENT.  (A)  THIS AGREEMENT IS A “SECURITY
AGREEMENT” WITHIN THE MEANING OF THE UCC.  IF AN EVENT OF DEFAULT SHALL OCCUR,
LENDER, IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH IT MAY HAVE, SHALL
HAVE AND MAY EXERCISE IMMEDIATELY AND WITHOUT DEMAND, ANY AND ALL RIGHTS AND
REMEDIES GRANTED TO A SECURED PARTY UPON DEFAULT UNDER THE UCC, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE RIGHT TO TAKE POSSESSION
OF THE COLLATERAL OR ANY PART THEREOF, AND TO TAKE SUCH OTHER MEASURES AS LENDER
MAY DEEM NECESSARY FOR THE CARE, PROTECTION AND PRESERVATION OF THE COLLATERAL. 
UPON REQUEST OR DEMAND OF LENDER FOLLOWING AN EVENT OF DEFAULT, BORROWER SHALL,
AT ITS EXPENSE, ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO LENDER AT A
CONVENIENT PLACE ACCEPTABLE TO LENDER.  BORROWER SHALL PAY TO LENDER

44


--------------------------------------------------------------------------------





ON DEMAND ANY AND ALL EXPENSES, INCLUDING REASONABLE LEGAL EXPENSES AND
ATTORNEYS’ FEES AND ALL TRANSFER TAXES, INCURRED OR PAID BY LENDER IN PROTECTING
ITS INTEREST IN THE COLLATERAL AND IN ENFORCING ITS RIGHTS HEREUNDER WITH
RESPECT TO THE COLLATERAL.  ANY NOTICE OF SALE, DISPOSITION OR OTHER INTENDED
ACTION BY LENDER WITH RESPECT TO THE COLLATERAL GIVEN TO BORROWER IN ACCORDANCE
WITH THE PROVISIONS HEREOF AT LEAST TEN (10) DAYS PRIOR TO SUCH ACTION SHALL
CONSTITUTE REASONABLE NOTICE TO BORROWER.


(B)           BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS
ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST, TO FILE WITH THE APPROPRIATE PUBLIC
OFFICE ON ITS BEHALF ANY FINANCING OR OTHER STATEMENTS SIGNED ONLY BY LENDER, AS
SECURED PARTY, OR, TO THE EXTENT PERMITTED UNDER THE UCC, UNSIGNED, IN
CONNECTION WITH THE COLLATERAL COVERED BY THIS AGREEMENT.  SUCH FINANCING
STATEMENTS MAY, AT THE OPTION OF LENDER, DESCRIBE THE COLLATERAL AS “ALL ASSETS”
OR “ALL PERSONAL PROPERTY” OF BORROWER.


(C)           BORROWER WILL FURNISH TO LENDER FROM TIME TO TIME STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL AND SUCH OTHER
REPORTS IN CONNECTION WITH THE COLLATERAL AS LENDER MAY REASONABLY REQUEST, ALL
IN REASONABLE DETAIL.


(D)           THE POWERS CONFERRED ON LENDER HEREUNDER ARE SOLELY TO PROTECT
LENDER’S INTEREST IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO
EXERCISE ANY SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY COLLATERAL IN ITS
POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER,
LENDER SHALL HAVE NO DUTY (AND NEITHER LENDER NOR ANY OF ITS PARTNERS, MEMBERS,
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO BORROWER FOR
ANY ACT OR FAILURE TO ACT) AS TO ANY COLLATERAL, AS TO ASCERTAINING OR TAKING
ACTION WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR
OTHER MATTERS RELATING TO ANY COLLATERAL, WHETHER OR NOT LENDER HAS OR IS DEEMED
TO HAVE KNOWLEDGE OF SUCH MATTERS, OR AS TO THE TAKING OF ANY NECESSARY STEPS TO
PRESERVE RIGHTS AGAINST ANY PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY
COLLATERAL.  LENDER SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL
IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN
PROPERTY.


ARTICLE VI.  PREPAYMENT


SECTION 6.01.  PREPAYMENT.  (A) EXCEPT AS SET FORTH IN SECTION 6.01(B) HEREOF,
NO PREPAYMENT OF THE DEBT MAY BE MADE IN WHOLE OR IN PART.


(B)           BORROWER MAY VOLUNTARILY PREPAY THE LOAN, IN WHOLE OR IN PART, ON
ANY BUSINESS DAY, IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(I)            LENDER SHALL HAVE RECEIVED FROM BORROWER NOT LESS THAN THIRTY
(30) DAYS , NOR MORE THAN NINETY (90) DAYS, PRIOR WRITTEN NOTICE SPECIFYING THE
DATE PROPOSED FOR SUCH PREPAYMENT AND THE AMOUNT WHICH IS TO BE PREPAID (WHICH
NOTICE SHALL BE REVOCABLE BY BORROWER UP TO THREE (3) TIMES DURING THE TERM OF
THE LOAN BY GIVING LENDER NOT LESS THAN ONE (1) BUSINESS DAY PRIOR WRITTEN
NOTICE OF SUCH REVOCATION, PROVIDED THAT BORROWER SHALL REMAIN OBLIGATED TO PAY
LENDER’S COSTS AND EXPENSES INCLUDING, WITHOUT LIMITATION, BREAKAGE COSTS
INCURRED BY LENDER IN CONNECTION WITH SUCH REVOCATION).

45


--------------------------------------------------------------------------------




(II)           BORROWER SHALL ALSO PAY TO LENDER ALL INTEREST DUE THROUGH AND
INCLUDING THE LAST DAY OF THE INTEREST ACCRUAL PERIOD IN WHICH SUCH PREPAYMENT
IS BEING MADE, TOGETHER WITH ANY AND ALL OTHER AMOUNTS DUE AND OWING PURSUANT TO
THE TERMS OF THE NOTE, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, PROVIDED THAT
THE AMOUNT PREPAID SHALL BE DEPOSITED IN AN INTEREST-BEARING ACCOUNT UNTIL THE
FINAL PAYMENT DATE, AND ALL INTEREST ACCRUING THEREON THROUGH  THE DATE
IMMEDIATELY PRECEDING THE FINAL PAYMENT DATE SHALL BE REMITTED TO BORROWER,
PROVIDED THAT BORROWER ACKNOWLEDGES THAT LENDER MAKES NO REPRESENTATION OR
WARRANTY AS TO THE RATE OF RETURN.  FOR THE SAKE OF CLARITY, IF BORROWER SHALL
HAVE PAID INTEREST ON THE PAYMENT DATE IN THE MONTH IN WHICH THE REPAYMENT
OCCURS THROUGH THE THEN CURRENT INTEREST ACCRUAL PERIOD AND REPAYS THE DEBT IN
FULL ON OR BEFORE THE FINAL PAYMENT DATE, NO ADDITIONAL INTEREST SHALL BE DUE OR
PAYABLE BY BORROWER WITH RESPECT TO THE PERIOD SUBSEQUENT TO THE PAYMENT DATE.

(III)          ANY PARTIAL PREPAYMENT SHALL BE IN A MINIMUM AMOUNT OF NOT LESS
THAN $25,000 AND SHALL BE IN WHOLE MULTIPLES OF $1,000 IN EXCESS THEREOF.

(IV)          INTENTIONALLY OMITTED.

(V)           INTENTIONALLY OMITTED.

(VI)          IN THE EVENT THAT THE LOAN IS PREPAID IN WHOLE OR IN PART PRIOR TO
THE FIRST (1ST) ANNIVERSARY OF THE DATE HEREOF, BORROWER SHALL PAY TO LENDER,
TOGETHER WITH SUCH PREPAYMENT AND ALL OTHER AMOUNTS DUE IN CONNECTION THEREWITH,
A NON-REFUNDABLE AMOUNT WHICH SHALL BE DEEMED EARNED BY LENDER UPON THE FUNDING
OF THE LOAN AND SHALL NOT COUNT TO OR BE CREDITED TO PAYMENT OF THE PRINCIPAL
AMOUNT, ANY INTEREST THEREON OR ANY OTHER AMOUNTS PAYABLE UNDER THE NOTE, THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EQUAL TO THE SPREAD MAINTENANCE
PREMIUM.  THEREAFTER, ALL PREPAYMENTS OF THE LOAN SHALL BE WITHOUT ANY
PREPAYMENT FEE OR CHARGE OF ANY KIND.

(VII)         NO PREPAYMENTS SHALL BE MADE ON THE MORTGAGE LOAN UNTIL THE LOAN
SHALL HAVE BEEN PAID IN FULL.


ARTICLE VII.  MISCELLANEOUS


SECTION 7.01.  NOTICES.  ANY NOTICE, DEMAND, STATEMENT, REQUEST OR CONSENT MADE
HEREUNDER SHALL BE IN WRITING AND DELIVERED PERSONALLY OR SENT TO THE PARTY TO
WHOM THE NOTICE, DEMAND OR REQUEST IS BEING MADE BY OVERNIGHT DELIVERY BY
FEDERAL EXPRESS OR OTHER NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE, AS
FOLLOWS AND SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR ONE (1) BUSINESS
DAY AFTER BEING DEPOSITED WITH FEDERAL EXPRESS OR SUCH OTHER NATIONALLY
RECOGNIZED DELIVERY SERVICE:

If to Lender:                          Wachovia Bank, National Association
Commercial Real Estate Services
8739 Research Drive URP-4
NC 1075
Charlotte, NC 28262
Loan Number:  509850398
Attention:  Portfolio Management
Fax No.: (704) 715-0036

46


--------------------------------------------------------------------------------




with a copy to:                      Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attn:  David J. Weinberger, Esq.

Facsimile No.:  (212) 969-2900

If to Borrower:                      To Borrower, at the address first written
above, to the attention of Chief Financial Officer, Facsimile No. (212)
277-4268,

with a copy to:                      Sullivan & Cromwell LLP
125 Broad Street
New York, New York  10004
Attn:  Arthur Adler, Esq.

Facsimile No.:  (212) 558-3588,

or such other address as Borrower or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof. 
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.


SECTION 7.02.  EXHIBITS INCORPORATED.  THE INFORMATION SET FORTH ON THE COVER
HEREOF, AND THE EXHIBITS ANNEXED HERETO, ARE HEREBY INCORPORATED HEREIN AS A
PART OF THIS AGREEMENT WITH THE SAME EFFECT AS IF SET FORTH IN THE BODY HEREOF.


SECTION 7.03.  SEVERABLE PROVISIONS.  IF ANY TERM, COVENANT OR CONDITION OF THE
LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE NOTE OR THIS AGREEMENT, IS
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH LOAN DOCUMENT
SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


SECTION 7.04.  CUMULATIVE RIGHTS.  THE RIGHTS, POWERS AND REMEDIES OF LENDER
UNDER THIS AGREEMENT SHALL BE SEPARATE, DISTINCT AND CUMULATIVE AND NONE SHALL
BE GIVEN EFFECT TO THE EXCLUSION OF THE OTHERS.  NO ACT OF LENDER SHALL BE
CONSTRUED AS AN ELECTION TO PROCEED UNDER ANY ONE PROVISION HEREIN TO THE
EXCLUSION OF ANY OTHER PROVISION.  LENDER SHALL NOT BE LIMITED EXCLUSIVELY TO
THE RIGHTS AND REMEDIES HEREIN STATED BUT SHALL BE ENTITLED, SUBJECT TO THE
TERMS OF THIS AGREEMENT, TO EVERY RIGHT AND REMEDY NOW OR HEREAFTER AFFORDED BY
LAW.


SECTION 7.05.  DUPLICATE ORIGINALS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF DUPLICATE ORIGINALS AND EACH SUCH DUPLICATE ORIGINAL SHALL BE DEEMED
TO CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

47


--------------------------------------------------------------------------------



SECTION 7.06.  WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES
OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH
THIS AGREEMENT SPECIFICALLY AND EXPRESSLY PROVIDES FOR THE GIVING OF NOTICE BY
LENDER TO BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH BORROWER IS NOT,
PURSUANT TO APPLICABLE LEGAL REQUIREMENTS PERMITTED TO WAIVE THE GIVING OF
NOTICE.


SECTION 7.07.  JOINT AND SEVERAL LIABILITY.  IF BORROWER CONSISTS OF MORE THAN
ONE PERSON, THE OBLIGATIONS AND LIABILITIES OF EACH SUCH PERSON HEREUNDER SHALL
BE JOINT AND SEVERAL.


SECTION 7.08.  NO ORAL CHANGE.  THE TERMS OF THIS AGREEMENT, TOGETHER WITH THE
TERMS OF THE NOTE AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS BETWEEN BORROWER AND LENDER WITH
RESPECT TO THE LOAN.  THIS AGREEMENT, AND ANY PROVISIONS HEREOF, MAY NOT BE
MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED ORALLY OR
BY ANY ACT ON THE PART OF BORROWER OR LENDER, BUT ONLY BY AN AGREEMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION,
AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


SECTION 7.09.  WAIVER OF COUNTERCLAIMS, ETC.  BORROWER HEREBY WAIVES THE RIGHT
TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER OR
IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY
BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE
DEBT.


SECTION 7.10.  HEADINGS; CONSTRUCTION OF DOCUMENTS, ETC.  THE HEADINGS AND
CAPTIONS OF VARIOUS PARAGRAPHS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT TO BE CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY,
THE SCOPE OR INTENT OF THE PROVISIONS HEREOF.  BORROWER ACKNOWLEDGES THAT IT WAS
REPRESENTED BY COMPETENT COUNSEL IN CONNECTION WITH THE NEGOTIATION AND DRAFTING
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT NEITHER THIS AGREEMENT
NOR THE OTHER LOAN DOCUMENTS SHALL BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THE
MEANING AGAINST THE PERSON WHO DRAFTED SAME.


SECTION 7.11.  SOLE DISCRETION OF LENDER.  WHENEVER LENDER EXERCISES ANY RIGHT
GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE
SATISFACTORY TO LENDER, THE DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO
DECIDE THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL BE
IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND CONCLUSIVE, EXCEPT AS
MAY BE OTHERWISE SPECIFICALLY PROVIDED HEREIN.


SECTION 7.12.  APPLICABLE LAW.  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK
AND THE PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING

48


--------------------------------------------------------------------------------





TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.  THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA.


SECTION 7.13.  ACTIONS AND PROCEEDINGS.  LENDER HAS THE RIGHT TO APPEAR IN AND
DEFEND ANY ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THE COLLATERAL IN ITS
OWN NAME OR, IF REQUIRED BY LEGAL REQUIREMENTS OR, IF IN LENDER’S REASONABLE
JUDGMENT, IT IS NECESSARY, IN THE NAME AND ON BEHALF OF BORROWER, WHICH LENDER
BELIEVES WILL ADVERSELY AFFECT THE COLLATERAL OR THIS AGREEMENT AND TO BRING ANY
ACTION OR PROCEEDINGS, IN ITS NAME OR IN THE NAME AND ON BEHALF OF BORROWER,
WHICH LENDER, IN ITS DISCRETION, DECIDES SHOULD BE BROUGHT TO PROTECT ITS
INTEREST IN THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 7.14.  USURY LAWS.  THIS AGREEMENT AND THE NOTE ARE SUBJECT TO THE
EXPRESS CONDITION, AND IT IS THE EXPRESSED INTENT OF THE PARTIES, THAT AT NO
TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE PRINCIPAL
BALANCE DUE UNDER THE NOTE AT A RATE WHICH COULD SUBJECT THE HOLDER OF THE NOTE
TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE
MAXIMUM INTEREST RATE WHICH BORROWER IS PERMITTED BY LAW TO CONTRACT OR AGREE TO
PAY.  IF BY THE TERMS OF THIS AGREEMENT OR THE NOTE, BORROWER IS AT ANY TIME
REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE UNDER THE
NOTE AT A RATE IN EXCESS OF SUCH MAXIMUM RATE, SUCH RATE OF INTEREST SHALL BE
DEEMED TO BE IMMEDIATELY REDUCED TO SUCH  MAXIMUM RATE AND THE INTEREST PAYABLE
SHALL BE COMPUTED AT SUCH MAXIMUM RATE AND ALL PRIOR INTEREST PAYMENTS IN EXCESS
OF SUCH MAXIMUM RATE SHALL BE APPLIED AND SHALL BE DEEMED TO HAVE BEEN PAYMENTS
IN REDUCTION OF THE PRINCIPAL BALANCE OF THE NOTE.  NO APPLICATION TO THE
PRINCIPAL BALANCE OF THE NOTE PURSUANT TO THIS SECTION SHALL GIVE RISE TO ANY
REQUIREMENT TO PAY ANY PREPAYMENT FEE OR CHARGE OF ANY KIND DUE HEREUNDER, IF
ANY.


SECTION 7.15.  REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR ADJUDICATION
IS MADE THAT LENDER HAS ACTED UNREASONABLY OR UNREASONABLY DELAYED ACTING IN ANY
CASE WHERE BY LAW OR UNDER THE NOTE, THIS AGREEMENT OR THE LOAN DOCUMENTS, IT
HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, LENDER SHALL NOT BE LIABLE FOR
ANY MONETARY DAMAGES, AND BORROWER’S REMEDIES SHALL BE LIMITED TO INJUNCTIVE
RELIEF OR DECLARATORY JUDGMENT.


SECTION 7.16.  OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF THIS
AGREEMENT AND THE NOTE SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS,
COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO THE NOTE OR THIS AGREEMENT
WHICH BORROWER MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR OF THIS AGREEMENT AND THE
NOTE AND NO SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR
ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE
UPON THIS AGREEMENT OR THE NOTE AND ANY SUCH RIGHT TO INTERPOSE OR ASSERT ANY
SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING
IS HEREBY EXPRESSLY WAIVED BY BORROWER.


SECTION 7.17.  RESTORATION OF RIGHTS.  IN CASE LENDER SHALL HAVE PROCEEDED TO
ENFORCE ANY RIGHT UNDER THIS AGREEMENT AND SUCH PROCEEDINGS SHALL HAVE BEEN
DISCONTINUED OR ABANDONED FOR

49


--------------------------------------------------------------------------------





ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY, THEN, IN EVERY SUCH CASE,
BORROWER AND LENDER SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS
HEREUNDER WITH RESPECT TO THE COLLATERAL SUBJECT TO THE LIEN HEREOF.


SECTION 7.18.  WAIVER OF STATUTE OF LIMITATIONS.  THE PLEADINGS OF ANY STATUTE
OF LIMITATIONS AS A DEFENSE TO ANY AND ALL OBLIGATIONS SECURED BY THIS AGREEMENT
ARE HEREBY WAIVED TO THE FULL EXTENT PERMITTED BY LEGAL REQUIREMENTS.


SECTION 7.19.  ADVANCES.  THIS AGREEMENT SHALL COVER ANY AND ALL ADVANCES MADE
PURSUANT TO THE LOAN DOCUMENTS, REARRANGEMENTS AND RENEWALS OF THE LOAN AND ALL
EXTENSIONS IN THE TIME OF PAYMENT THEREOF, EVEN THOUGH SUCH ADVANCES, EXTENSIONS
OR RENEWALS BE EVIDENCED BY NEW PROMISSORY NOTES OR OTHER INSTRUMENTS HEREAFTER
EXECUTED AND IRRESPECTIVE OF WHETHER FILED OR RECORDED.  LIKEWISE, THE EXECUTION
OF THIS AGREEMENT SHALL NOT IMPAIR OR AFFECT ANY OTHER SECURITY WHICH MAY BE
GIVEN TO SECURE THE PAYMENT OF THE LOAN, AND ALL SUCH ADDITIONAL SECURITY SHALL
BE CONSIDERED AS CUMULATIVE.  THE TAKING OF ADDITIONAL SECURITY, EXECUTION OF
PARTIAL RELEASES OF THE SECURITY, OR ANY EXTENSION OF TIME OF PAYMENT OF THE
LOAN SHALL NOT DIMINISH THE FORCE, EFFECT OR LIEN OF THIS AGREEMENT AND SHALL
NOT AFFECT OR IMPAIR THE LIABILITY OF BORROWER AND SHALL NOT AFFECT OR IMPAIR
THE LIABILITY OF ANY MAKER, SURETY, OR ENDORSER FOR THE PAYMENT OF THE LOAN.


SECTION 7.20.  APPLICATION OF DEFAULT RATE NOT A WAIVER.  APPLICATION OF THE
DEFAULT RATE SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT OR ANY RIGHTS OR REMEDIES OF LENDER UNDER THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR APPLICABLE LEGAL REQUIREMENTS, OR A CONSENT TO ANY EXTENSION OF
TIME FOR THE PAYMENT OR PERFORMANCE OF ANY OBLIGATION WITH RESPECT TO WHICH THE
DEFAULT RATE MAY BE INVOKED.


SECTION 7.21.  INTERVENING LIEN.  TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AGREEMENT HEREAFTER MADE PURSUANT TO THIS AGREEMENT SHALL BE SUPERIOR TO THE
RIGHTS OF THE HOLDER OF ANY INTERVENING LIEN.


SECTION 7.22.  NO JOINT VENTURE OR PARTNERSHIP.  BORROWER AND LENDER INTEND THAT
THE RELATIONSHIP CREATED HEREUNDER BE SOLELY THAT OF PLEDGOR AND PLEDGEE OR
BORROWER AND LENDER, AS THE CASE MAY BE.  NOTHING HEREIN IS INTENDED TO CREATE A
JOINT VENTURE OR PARTNERSHIP RELATIONSHIP BETWEEN BORROWER AND LENDER NOR TO
GRANT LENDER ANY INTEREST IN THE COLLATERAL OTHER THAN THAT OF PLEDGEE OR
LENDER.


SECTION 7.23.  TIME OF THE ESSENCE.  TIME SHALL BE OF THE ESSENCE IN THE
PERFORMANCE OF ALL OBLIGATIONS OF BORROWER HEREUNDER.


SECTION 7.24.  BORROWER’S OBLIGATIONS ABSOLUTE.  BORROWER ACKNOWLEDGES THAT
LENDER AND/OR CERTAIN AFFILIATES OF LENDER ARE ENGAGED IN THE BUSINESS OF
FINANCING, OWNING, OPERATING, LEASING, MANAGING, AND BROKERING REAL ESTATE AND
IN OTHER BUSINESS VENTURES WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH
THE BUSINESS, PROSPECT, PROFITS, OPERATIONS OR CONDITION (FINANCIAL OR
OTHERWISE) OF BORROWER.  EXCEPT AS SET FORTH TO THE CONTRARY IN THE LOAN
DOCUMENTS, ALL SUMS PAYABLE BY BORROWER HEREUNDER SHALL BE PAID WITHOUT NOTICE
OR DEMAND, COUNTERCLAIM, SET-OFF, DEDUCTION OR DEFENSE AND WITHOUT ABATEMENT,
SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION, AND THE OBLIGATIONS AND
LIABILITIES OF BORROWER HEREUNDER SHALL IN NO WAY BE RELEASED, DISCHARGED, OR
OTHERWISE AFFECTED (EXCEPT AS EXPRESSLY PROVIDED HEREIN) BY REASON OF:  (A) ANY

50


--------------------------------------------------------------------------------





BANKRUPTCY PROCEEDING RELATING TO OWNER, BORROWER, ANY GENERAL PARTNER, OR ANY
GUARANTOR OR INDEMNITOR, OR ANY ACTION TAKEN WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT BY ANY TRUSTEE OR RECEIVER OF OWNER, BORROWER OR ANY
SUCH GENERAL PARTNER, GUARANTOR OR INDEMNITOR, OR BY ANY COURT, IN ANY SUCH
PROCEEDING; (B) ANY CLAIM WHICH BORROWER HAS OR MIGHT HAVE AGAINST LENDER; (C)
ANY DEFAULT OR FAILURE ON THE PART OF LENDER TO PERFORM OR COMPLY WITH ANY OF
THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH BORROWER; OR (D) ANY OTHER
OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE FOREGOING, WHETHER
OR NOT BORROWER SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE FOREGOING.


SECTION 7.25.  PUBLICITY.  ALL PROMOTIONAL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH
THE GENERAL PUBLIC SHALL NOT REFER TO THE LOAN DOCUMENTS OR THE FINANCING
EVIDENCED BY THE LOAN DOCUMENTS, OR TO LENDER OR TO ANY OF ITS AFFILIATES
WITHOUT THE PRIOR WRITTEN APPROVAL OF LENDER OR SUCH AFFILIATE, AS APPLICABLE,
IN EACH INSTANCE, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR DELAYED. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BORROWER SHALL BE AUTHORIZED TO
PROVIDE INFORMATION RELATING TO THE LOAN DOCUMENTS OR THE FINANCING EVIDENCED BY
THE LOAN DOCUMENTS, OR TO LENDER OR TO ANY OF ITS AFFILIATES, TO RATING
AGENCIES, UNDERWRITERS, POTENTIAL SECURITIES INVESTORS, AUDITORS, REGULATORY
AUTHORITIES AND TO ANY PERSONS WHICH MAY BE ENTITLED TO SUCH INFORMATION BY
OPERATION OF LAW AND WITHOUT LIMITING THE FOREGOING TO ISSUE PRESS RELEASES AND
MAKE FORM 8-K AND OTHER SECURITIES FILINGS CONTAINING THE ABOVE-DESCRIBED
INFORMATION AS IT OR ITS COUNSEL REASONABLY DEEMS REQUIRED BY LAW.  LENDER SHALL
BE AUTHORIZED TO PROVIDE INFORMATION RELATING TO THE COLLATERAL, THE LOAN AND
MATTERS RELATING THERETO TO RATING AGENCIES, UNDERWRITERS, POTENTIAL SECURITIES
INVESTORS, AUDITORS, REGULATORY AUTHORITIES AND TO ANY PERSONS WHICH MAY BE
ENTITLED TO SUCH INFORMATION BY OPERATION OF LAW AND MAY USE BASIC TRANSACTION
INFORMATION (INCLUDING, WITHOUT LIMITATION, THE NAME OF BORROWER, THE NAME AND
ADDRESS OF THE PREMISES AND THE LOAN AMOUNT) IN PRESS RELEASES OR OTHER
MARKETING MATERIALS.


SECTION 7.26.  SECURITIZATION OPINIONS.  IN THE EVENT THE LOAN IS INCLUDED AS AN
ASSET OF A SECURITIZATION BY LENDER OR ANY OF ITS AFFILIATES, BORROWER SHALL,
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER LENDER’S WRITTEN REQUEST THEREFOR, AT
LENDER’S SOLE COST AND EXPENSE, DELIVER OPINIONS IN FORM AND SUBSTANCE AND
DELIVERED BY COUNSEL REASONABLY ACCEPTABLE TO LENDER AND THE RATING AGENCY, AS
MAY BE REASONABLY REQUIRED BY LENDER AND/OR THE RATING AGENCY IN CONNECTION WITH
SUCH SECURITIZATION.  BORROWER’S FAILURE TO DELIVER THE OPINIONS REQUIRED HEREBY
WITHIN SUCH FIFTEEN (15) BUSINESS DAY PERIOD SHALL CONSTITUTE AN “EVENT OF
DEFAULT” HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL BORROWER
BE REQUIRED TO DELIVER A “10B-5 OPINION” IN CONNECTION WITH ANY SECURITIZATION.


SECTION 7.27.  SALE OF LOAN, PARTICIPATIONS, SECURITIZATION.  (A) NOTHING
CONTAINED IN THIS AGREEMENT SHALL BE CONSTRUED AS PREVENTING LENDER, AT ANY TIME
AFTER THE DATE HEREOF, FROM SELLING, PLEDGING, ASSIGNING OR TRANSFERRING THE
NOTE AND IN CONNECTION WITH ANY SUCH SALE, PLEDGE, ASSIGNMENT OR TRANSFER FROM
ASSIGNING THIS AGREEMENT AND TRANSFERRING POSSESSION OF THE COLLATERAL, IF ANY,
IN LENDER’S POSSESSION, TO THE PURCHASER OF THE NOTE.  UPON ANY SALE, PLEDGE,
ASSIGNMENT OR TRANSFER OF THE NOTE AND UPON ASSIGNMENT OF THIS AGREEMENT AND A
TRANSFER IN CONNECTION THEREWITH OF POSSESSION OF THE COLLATERAL, IF ANY, IN
LENDER’S POSSESSION TO THE PURCHASER OF THE NOTE, LENDER SHALL BE RELEASED AND
DISCHARGED FROM ANY LIABILITY OR RESPONSIBILITY WITH RESPECT TO THE LOAN
DOCUMENTS AND REFERENCES TO “LENDER” IN THIS AGREEMENT SHALL, WITH RESPECT TO
ANY MATTERS THEREAFTER OCCURRING, BE DEEMED TO BE REFERENCES TO THE

51


--------------------------------------------------------------------------------





PURCHASER OF THE NOTE.  BORROWER OR ANY AGENT OF BORROWER ACTING ON ITS BEHALF
SHALL MAINTAIN AT ITS OFFICES A COPY OF EACH NOTICE OF A SALE, PLEDGE,
ASSIGNMENT OR OTHER TRANSFER OF THE LOAN OR A PORTION THEREOF AS A WHOLE LOAN
DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF EACH LENDER AND THE PRINCIPAL AMOUNT OF THE LOAN OR PORTION
THEREOF OWING TO EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR, AND BORROWER MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE LOAN OR
PORTION THEREOF RECORDED THEREIN, HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT. 
A SALE, PLEDGE, ASSIGNMENT OR OTHER TRANSFER OF THE LOAN OR A PORTION THEREOF AS
A WHOLE LOAN, WHETHER OR NOT EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON
APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN THE REGISTER (AND, IF
APPLICABLE, EACH NOTE SHALL EXPRESSLY SO PROVIDE).  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY EACH LENDER AT ANY REASONABLE TIME AND FROM TIME TO
TIME UPON REASONABLE PRIOR NOTICE.  BORROWER HEREBY APPOINTS LENDER AS ITS AGENT
TO MAINTAIN THE REGISTER AND LENDER HEREBY ACCEPTS SUCH APPOINTMENT.  LENDER
SHALL INDEMNIFY AND HOLD HARMLESS BORROWER FOR ANY LOSSES RESULTING FROM
LENDER’S FAILURE TO MAINTAIN THE REGISTER AND NO FAILURE BY LENDER, AS
BORROWER’S AGENT (SOLELY FOR THE PURPOSES OF MAINTAINING THE REGISTER), SHALL
RESULT IN A DEFAULT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR OTHERWISE
SUBJECT BORROWER TO ANY LIABILITY.


(B)           BORROWER ACKNOWLEDGES THAT LENDER MAY ON OR AFTER THE CLOSING DATE
SELL AND ASSIGN PARTICIPATION INTERESTS IN AND TO THE LOAN, OR PLEDGE,
HYPOTHECATE OR ENCUMBER, OR SELL AND ASSIGN ALL OR ANY PORTION OF THE LOAN, TO
OR WITH SUCH DOMESTIC OR FOREIGN BANKS, INSURANCE COMPANIES, PENSION FUNDS,
TRUSTS OR OTHER INSTITUTIONAL LENDERS OR OTHER PERSONS, PARTIES OR INVESTORS
(INCLUDING, WITHOUT LIMITATION, GRANTOR TRUSTS, OWNER TRUSTS, SPECIAL PURPOSE
CORPORATIONS, REAL ESTATE INVESTMENT TRUSTS OR OTHER SIMILAR OR COMPARABLE
INVESTMENT VEHICLES) AS MAY BE SELECTED BY LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION AND ON TERMS AND CONDITIONS SATISFACTORY TO LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.  BORROWER AND ALL AFFILIATES OF BORROWER SHALL COOPERATE IN
ALL RESPECTS WITH LENDER IN CONNECTION WITH THE SALE OF PARTICIPATION INTERESTS
IN, OR THE PLEDGE, HYPOTHECATION OR ENCUMBRANCE OR SALE OF ALL OR ANY PORTION
OF, THE LOAN, AND SHALL, IN CONNECTION THEREWITH, AT LENDER’S SOLE COST AND
EXPENSE, EXECUTE AND DELIVER SUCH ESTOPPELS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY LENDER.  BORROWER GRANTS TO LENDER
THE RIGHT TO DISTRIBUTE FINANCIAL AND OTHER INFORMATION CONCERNING BORROWER,
OWNER, THE PREMISES, THE COLLATERAL, AND ALL OTHER PERTINENT INFORMATION WITH
RESPECT TO THE LOAN TO ANY PERSON WHO HAS PURCHASED A PARTICIPATION INTEREST IN
THE LOAN, OR WHO HAS PURCHASED THE LOAN, OR WHO HAS MADE A LOAN TO LENDER
SECURED BY THE LOAN OR WHO HAS EXPRESSED AN INTEREST IN PURCHASING A
PARTICIPATION INTEREST IN THE LOAN, OR EXPRESSED AN INTEREST IN PURCHASING THE
LOAN OR THE MAKING OF A LOAN TO LENDER SECURED BY THE LOAN.  IF REQUESTED BY
LENDER, BORROWER SHALL EXECUTE AND DELIVER, AND SHALL CAUSE EACH AFFILIATE OF
BORROWER TO EXECUTE AND DELIVER, AT NO COST OR EXPENSE TO BORROWER, SUCH
DOCUMENTS AND INSTRUMENTS AS MAY BE NECESSARY TO SPLIT THE LOAN INTO TWO OR MORE
LOANS EVIDENCED BY SEPARATE SETS OF NOTES AND SECURED BY SEPARATE SETS OF OTHER
RELATED LOAN DOCUMENTS TO THE FULL EXTENT REQUIRED BY LENDER TO FACILITATE THE
SALE OF PARTICIPATION INTERESTS IN THE LOAN OR THE SALE OF THE LOAN OR THE
MAKING OF A LOAN TO LENDER SECURED BY THE LOAN, IT BEING AGREED THAT (A) ANY
SUCH SPLITTING OF THE LOAN WILL NOT ADVERSELY AFFECT OR DIMINISH THE RIGHTS OF
BORROWER AS PRESENTLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS AND WILL
NOT INCREASE THE RESPECTIVE OBLIGATIONS AND LIABILITIES OF BORROWER OR ANY OTHER
PERSON ASSOCIATED OR CONNECTED WITH THE LOAN OR THE COLLATERAL, (B) THE LOAN
DOCUMENTS SECURING THE LOAN AS SO SPLIT WILL HAVE SUCH PRIORITY OF LIEN AS MAY
BE SPECIFIED BY LENDER, AND (C) THE RETAINED INTEREST OF LENDER IN THE LOAN AS
SO SPLIT SHALL BE ALLOCATED TO OR

52


--------------------------------------------------------------------------------





AMONG ONE OR MORE OF SUCH SEPARATE LOANS IN A MANNER SPECIFIED BY LENDER IN ITS
SOLE AND ABSOLUTE DISCRETION.  FROM AND AFTER THE EFFECTIVE DATE OF ANY
ASSIGNMENT OF ALL OR ANY PORTION OF THE LOAN TO ANY PERSON (AN “ASSIGNEE”) (A)
SUCH ASSIGNEE SHALL BE A PARTY HERETO AND TO EACH OF THE OTHER LOAN DOCUMENTS TO
THE EXTENT OF THE APPLICABLE PERCENTAGE OR PERCENTAGES ASSIGNED TO SUCH ASSIGNEE
AND, EXCEPT AS OTHERWISE SPECIFIED HEREIN, SHALL SUCCEED TO THE RIGHTS AND
OBLIGATIONS OF LENDER HEREUNDER IN RESPECT OF SUCH APPLICABLE PERCENTAGE OR
PERCENTAGES AND (B) LENDER SHALL RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND UNDER THE LOAN DOCUMENTS TO THE EXTENT OF SUCH
APPLICABLE PERCENTAGE OR PERCENTAGES.  THE LIABILITIES OF LENDER AND EACH OF THE
OTHER ASSIGNEES SHALL BE SEPARATE AND NOT JOINT AND SEVERAL.  NEITHER LENDER NOR
ANY ASSIGNEE SHALL BE RESPONSIBLE FOR THE OBLIGATIONS OF ANY OTHER ASSIGNEE. 
BORROWER ACKNOWLEDGES THAT THE INFORMATION PROVIDED BY BORROWER TO LENDER MAY BE
INCORPORATED INTO THE OFFERING DOCUMENTS FOR A SECURITIZATION AND TO THE FULLEST
EXTENT PERMITTED, BORROWER IRREVOCABLY WAIVES ALL RIGHTS, IF ANY, TO PROHIBIT
SUCH DISCLOSURES INCLUDING, WITHOUT LIMITATION, ANY RIGHT OF PRIVACY.  LENDER
AND EACH RATING AGENCY SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY,
OR ON BEHALF OF, BORROWER AND BORROWER INDEMNIFIES LENDER AS TO ANY LIABILITIES,
OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES,
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES AND EXPENSES, WHETHER
INCURRED WITHIN OR OUTSIDE THE JUDICIAL PROCESS) THAT ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED IN SUCH INFORMATION OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN SUCH
INFORMATION OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN SUCH INFORMATION, OR
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


(C)           LENDER, AT ITS OPTION, MAY ELECT TO EFFECT A SECURITIZATION BY
MEANS OF THE ISSUANCE OF CERTIFICATES OF INTEREST THEREIN OR NOTES SECURED
THEREBY (THE “SECURITIES”) RATED BY ONE OR MORE RATING AGENCIES.  IN SUCH EVENT
AND UPON REQUEST BY LENDER TO SEEK TO EFFECT SUCH A SECURITIZATION, BORROWER, AT
NO COST AND EXPENSE TO BORROWER SHALL PROMPTLY THEREAFTER COOPERATE IN ALL
REASONABLE RESPECTS WITH LENDER IN THE SECURITIZATION INCLUDING, WITHOUT
LIMITATION, PROVIDING SUCH INFORMATION AS MAY BE REQUESTED IN CONNECTION WITH
THE PREPARATION OF A PRIVATE PLACEMENT MEMORANDUM OR REGISTRATION STATEMENT
REQUIRED TO PRIVATELY PLACE OR PUBLICLY DISTRIBUTE THE SECURITIES IN A MANNER
WHICH DOES NOT CONFLICT WITH FEDERAL OR STATE SECURITIES LAWS.


SECTION 7.28.  EXPENSES.  BORROWER SHALL REIMBURSE LENDER UPON RECEIPT OF NOTICE
FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED THEREBY (OTHER THAN, EXCEPT AS SPECIFICALLY SET
FORTH HEREIN, PARTICIPATIONS, ASSIGNMENTS BY LENDER OR A SECURITIZATION); (II)
BORROWER’S, ITS AFFILIATES’ AND LENDER’S ONGOING PERFORMANCE UNDER AND
COMPLIANCE WITH THE LOAN DOCUMENTS, INCLUDING CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) UNLESS OTHERWISE SET FORTH
HEREIN, THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF
ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS OF OR UNDER ANY LOAN
DOCUMENT AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY LENDER; (IV) FILING AND
RECORDING OF ANY LOAN DOCUMENTS; (V) SURVEYS, INSPECTIONS AND APPRAISALS; (VI)
ENFORCING OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE
PROSECUTING OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN
EACH CASE AGAINST, UNDER OR AFFECTING BORROWER, OWNER, THE LOAN DOCUMENTS, THE
COLLATERAL, THE PREMISES, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VII)
ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER, OR

53


--------------------------------------------------------------------------------





OWNER UNDER ANY LOAN DOCUMENT OR WITH RESPECT TO THE COLLATERAL, THE PREMISES OR
IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE LOAN IN THE NATURE OF
A “WORK-OUT”, OR ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS.  ANY COSTS AND
EXPENSES DUE AND PAYABLE TO LENDER HEREUNDER WHICH ARE NOT PAID BY BORROWER
WITHIN TEN (10) DAYS AFTER DEMAND MAY BE PAID FROM ANY AMOUNTS IN THE LOCKBOX
ACCOUNT.  THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS SECTION SHALL
SURVIVE THE MATURITY DATE AND THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR
REMEDIES UNDER THE LOAN DOCUMENTS.


SECTION 7.29.  MORTGAGE LOAN DEFAULTS.


(A)           WITHOUT LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS
AGREEMENT, AND WITHOUT WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS
HEREUNDER, IF THERE SHALL OCCUR ANY EVENT OF DEFAULT UNDER THE MORTGAGE LOAN
DOCUMENTS (WITHOUT REGARD TO ANY OTHER DEFENSES OR OFFSET RIGHTS OWNER MAY HAVE
AGAINST MORTGAGE LENDER), BORROWER HEREBY EXPRESSLY AGREES THAT LENDER SHALL
HAVE THE IMMEDIATE RIGHT, WITHOUT NOTICE TO OR DEMAND ON BORROWER OR OWNER, BUT
SHALL BE UNDER NO OBLIGATION:  (I) TO PAY ALL OR ANY PART OF THE MORTGAGE LOAN,
AND ANY OTHER SUMS, THAT ARE THEN DUE AND PAYABLE AND TO PERFORM ANY ACT OR TAKE
ANY ACTION ON BEHALF OF OWNER, AS MAY BE APPROPRIATE, TO CAUSE ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THE MORTGAGE LOAN DOCUMENTS ON THE PART OF OWNER TO
BE PERFORMED OR OBSERVED THEREUNDER TO BE PROMPTLY PERFORMED OR OBSERVED; AND
(II) TO PAY ANY OTHER AMOUNTS AND TAKE ANY OTHER ACTION AS LENDER, IN ITS SOLE
AND ABSOLUTE DISCRETION, SHALL DEEM ADVISABLE TO PROTECT OR PRESERVE THE RIGHTS
AND INTERESTS OF LENDER IN THE LOAN AND/OR THE COLLATERAL.  LENDER SHALL HAVE NO
OBLIGATION TO COMPLETE ANY CURE OR ATTEMPTED CURE UNDERTAKEN OR COMMENCED BY
LENDER.  ALL SUMS SO PAID AND THE THIRD PARTY COSTS AND EXPENSES ACTUALLY
INCURRED BY LENDER IN EXERCISING RIGHTS UNDER THIS SECTION (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ AND OTHER PROFESSIONAL FEES), WITH INTEREST AT
THE DEFAULT RATE, FOR THE PERIOD FROM THE DATE OF DEMAND BY LENDER TO BORROWER
FOR SUCH PAYMENTS TO THE DATE OF PAYMENT TO LENDER, SHALL CONSTITUTE A PORTION
OF THE DEBT, SHALL BE SECURED BY THIS AGREEMENT AND SHALL BE DUE AND PAYABLE TO
LENDER WITHIN TWO (2) BUSINESS DAYS FOLLOWING DEMAND THEREFOR.  IN THE EVENT
THAT LENDER MAKES ANY PAYMENT IN RESPECT OF THE MORTGAGE LOAN, LENDER SHALL BE
SUBROGATED TO ALL OF THE RIGHTS OF MORTGAGE LENDER UNDER THE MORTGAGE LOAN
DOCUMENTS AGAINST THE PREMISES AND OWNER IN ADDITION TO ALL OTHER RIGHTS LENDER
MAY HAVE UNDER THE LOAN DOCUMENTS OR APPLICABLE LAW.


(B)           SUBJECT TO THE RIGHTS OF TENANTS, BORROWER HEREBY GRANTS, AND
SHALL CAUSE OWNER TO GRANT, LENDER AND ANY PERSON DESIGNATED BY LENDER THE RIGHT
TO ENTER UPON THE PREMISES AT ANY TIME FOR THE PURPOSE OF CARRYING OUT THE
RIGHTS GRANTED TO LENDER UNDER THIS SECTION 7.29.  BORROWER SHALL NOT, AND SHALL
NOT CAUSE OR PERMIT OWNER OR ANY OTHER PERSON TO IMPEDE, INTERFERE WITH, HINDER
OR DELAY, ANY EFFORT OR ACTION ON THE PART OF LENDER TO CURE ANY EVENT OF
DEFAULT UNDER THE MORTGAGE LOAN AS PERMITTED BY THIS SECTION 7.29, OR TO
OTHERWISE PROTECT OR PRESERVE LENDER’S INTERESTS IN THE LOAN AND THE COLLATERAL,
INCLUDING THE PREMISES IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


(C)           BORROWER HEREBY INDEMNIFIES LENDER FROM AND AGAINST ALL
OUT-OF-POCKET LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ASSESSMENTS,
ACTIONS, OR CAUSES OF ACTION, JUDGMENTS, SUITS, CLAIMS, DEMANDS, COSTS, EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ AND OTHER PROFESSIONAL
FEES, WHETHER OR NOT SUIT IS BROUGHT, AND SETTLEMENT COSTS), AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST

54


--------------------------------------------------------------------------------





LENDER AS A RESULT OF THE FOREGOING ACTIONS DESCRIBED IN SECTION 7.29(A) OR (B)
OTHER THAN AS A RESULT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER. 
LENDER SHALL HAVE NO OBLIGATION TO BORROWER, OWNER OR ANY OTHER PARTY TO MAKE
ANY SUCH PAYMENT OR PERFORMANCE.


(D)           IF LENDER SHALL RECEIVE A COPY OF ANY NOTICE OF DEFAULT UNDER THE
MORTGAGE LOAN DOCUMENTS SENT BY MORTGAGE LENDER TO OWNER, SUCH NOTICE SHALL
CONSTITUTE FULL PROTECTION TO LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
BY LENDER, IN GOOD FAITH, IN RELIANCE THEREON.  AS A MATERIAL INDUCEMENT TO
LENDER’S MAKING THE LOAN, BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND WAIVES ALL CLAIMS AGAINST LENDER ARISING OUT OF LENDER’S EXERCISE
OF ITS RIGHTS AND REMEDIES PROVIDED IN THIS SECTION OTHER THAN CLAIMS ARISING
OUT OF THE FRAUD, ILLEGAL ACTS, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LENDER.


SECTION 7.30.  DISCUSSIONS WITH MORTGAGE LENDER; ETC.  IN CONNECTION WITH THE
EXERCISE OF ITS RIGHTS SET FORTH IN THE LOAN DOCUMENTS, LENDER SHALL HAVE THE
RIGHT AT ANY TIME TO DISCUSS THE PREMISES, THE MORTGAGE LOAN, THE LOAN OR ANY
OTHER MATTER DIRECTLY WITH MORTGAGE LENDER OR MORTGAGE LENDER’S CONSULTANTS,
AGENTS OR REPRESENTATIVES WITHOUT NOTICE TO OR PERMISSION FROM BORROWER, NOR
SHALL LENDER HAVE ANY OBLIGATION TO DISCLOSE SUCH DISCUSSIONS OR THE CONTENTS
THEREOF WITH BORROWER.


SECTION 7.31.  INDEPENDENT APPROVAL RIGHTS.  IF ANY ACTION, PROPOSED ACTION OR
OTHER DECISION IS CONSENTED TO OR APPROVED BY MORTGAGE LENDER, SUCH CONSENT OR
APPROVAL SHALL NOT BE BINDING OR CONTROLLING ON LENDER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT (A) THE RISKS OF MORTGAGE LENDER IN MAKING THE
MORTGAGE LOAN ARE DIFFERENT FROM THE RISKS OF LENDER IN MAKING THE LOAN, (B) IN
DETERMINING WHETHER TO GRANT, DENY, WITHHOLD OR CONDITION ANY REQUESTED CONSENT
OR APPROVAL MORTGAGE LENDER AND LENDER MAY REASONABLY REACH DIFFERENT
CONCLUSIONS, AND (C) LENDER HAS AN ABSOLUTE INDEPENDENT RIGHT TO GRANT, DENY,
WITHHOLD OR CONDITION ANY REQUESTED CONSENT OR APPROVAL BASED ON ITS OWN POINT
OF VIEW IN ACCORDANCE WITH  THE TERMS HEREOF.  FURTHER, THE DENIAL BY LENDER OF
A REQUESTED CONSENT OR APPROVAL IN ACCORDANCE WITH THE LOAN DOCUMENTS SHALL NOT
CREATE ANY LIABILITY OR OTHER OBLIGATION OF LENDER IF THE DENIAL OF SUCH CONSENT
OR APPROVAL RESULTS DIRECTLY OR INDIRECTLY IN A DEFAULT UNDER THE MORTGAGE LOAN,
AND BORROWER HEREBY WAIVES ANY CLAIM OF LIABILITY AGAINST LENDER ARISING FROM
ANY SUCH DENIAL.


SECTION 7.32.  REINSTATEMENT.  THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT AND PERFORMANCE OF THE DEBT OR ANY PART THEREOF, IS, PURSUANT TO
APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR
RETURNED BY BORROWER, WHETHER AS A “VOIDABLE PREFERENCE”, “FRAUDULENT
CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT
BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS RESCINDED,
REDUCED, RESTORED OR RETURNED, THE DEBT SHALL BE REINSTATED AND DEEMED REDUCED
ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.


SECTION 7.33.  REALLOCATION OF LOAN AMOUNTS.  LENDER, WITHOUT IN ANY WAY
LIMITING ITS OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL
HAVE THE RIGHT TO REALLOCATE THE AMOUNT OF THE LOAN AND THE MORTGAGE LOAN AND/OR
ADJUST THE INTEREST RATE RATES THEREON PROVIDED THAT (I) THE AGGREGATE PRINCIPAL
AMOUNT OF THE LOAN AND THE MORTGAGE LOAN IMMEDIATELY FOLLOWING SUCH REALLOCATION
SHALL EQUAL THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND THE MORTGAGE LOAN
IMMEDIATELY PRIOR TO SUCH REALLOCATION, AND (II) THE INITIAL WEIGHTED AVERAGE

55


--------------------------------------------------------------------------------





INTEREST RATE OF THE NOTE AND THE NOTE EVIDENCING THE MORTGAGE LOAN IMMEDIATELY
FOLLOWING SUCH REALLOCATION SHALL EQUAL THE WEIGHTED AVERAGE INTEREST RATE WHICH
WAS APPLICABLE TO THE NOTE AND THE NOTE EVIDENCING THE MORTGAGE LOAN IMMEDIATELY
PRIOR TO SUCH REALLOCATION.  BORROWER SHALL COOPERATE WITH ALL REASONABLE
REQUESTS OF LENDER IN ORDER TO REALLOCATE THE AMOUNT OF THE LOAN AND THE
MORTGAGE LOAN AND SHALL EXECUTE AND DELIVER SUCH DOCUMENTS AS SHALL REASONABLY
BE REQUIRED BY LENDER IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION,
AMENDMENTS TO THE LOAN DOCUMENTS AND THE DOCUMENTS EVIDENCING OR SECURING THE
MORTGAGE LOAN, AND ENDORSEMENTS TO THE TITLE POLICY AND THE UCC TITLE INSURANCE
POLICY, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, AND LENDER
SHALL PAY ALL COSTS AND EXPENSES IN CONNECTION WITH SUCH REALLOCATION PURSUANT
TO THIS SECTION, INCLUDING, WITHOUT LIMITATION, ANY ADDITIONAL TITLE INSURANCE
AND UCC INSURANCE PREMIUMS AND ANY ADDITIONAL MORTGAGE, MORTGAGE RECORDING,
STAMP, INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY AMENDMENTS OF THE LOAN DOCUMENTS OR THE DOCUMENTS EVIDENCING
OR SECURING THE MORTGAGE LOAN IN CONNECTION WITH THE REALLOCATION.


ARTICLE VIII.  EXCULPATION


SECTION 8.01.  EXCULPATION.  NOTWITHSTANDING ANYTHING HEREIN OR IN ANY OTHER
LOAN DOCUMENT TO THE CONTRARY, EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION
8.01 TO THE CONTRARY, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER AND (A) IF BORROWER IS A PARTNERSHIP, ITS CONSTITUENT PARTNERS OR ANY
OF THEIR RESPECTIVE PARTNERS, (B) IF BORROWER IS A TRUST, ITS BENEFICIARIES OR
ANY OF THEIR RESPECTIVE PARTNERS (AS HEREINAFTER DEFINED), (C) IF BORROWER IS A
CORPORATION, ANY OF ITS SHAREHOLDERS, DIRECTORS, PRINCIPALS, OFFICERS OR
EMPLOYEES, OR (D) IF BORROWER IS A LIMITED LIABILITY COMPANY, ANY OF ITS MEMBERS
AND THEIR RESPECTIVE LEGAL, EQUITABLE AND BENEFICIAL OWNER (THE PERSONS
DESCRIBED IN THE FOREGOING CLAUSES (A) - (D), AS THE CASE MAY BE, ARE
HEREINAFTER REFERRED TO AS THE “PARTNERS”) TO PERFORM AND OBSERVE THE
OBLIGATIONS CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS BY
ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST
BORROWER OR THE PARTNERS, EXCEPT THAT LENDER MAY BRING A UCC SALE, ACTION FOR
SPECIFIC PERFORMANCE, OR OTHER APPROPRIATE ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, AN ACTION TO OBTAIN A DEFICIENCY JUDGMENT) SOLELY FOR THE
PURPOSE OF ENABLING LENDER TO REALIZE UPON (I) BORROWER’S INTEREST IN THE
COLLATERAL AND (II) ANY OTHER COLLATERAL GIVEN TO LENDER UNDER THE LOAN
DOCUMENTS (THE “DEFAULT COLLATERAL”); PROVIDED, HOWEVER, THAT ANY JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST BORROWER AND THE
PARTNERS ONLY TO THE EXTENT OF ANY SUCH DEFAULT COLLATERAL.  THE PROVISIONS OF
THIS SECTION SHALL NOT, HOWEVER, (A) IMPAIR THE VALIDITY OF THE DEBT EVIDENCED
BY THE NOTE OR IN ANY WAY AFFECT OR IMPAIR THE LIEN OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE RIGHT OF LENDER TO ENFORCE THIS AGREEMENT
FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT; (B) IMPAIR THE RIGHT OF LENDER
TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR JUDICIAL
FORECLOSURE AND SALE UNDER THIS AGREEMENT; (C) AFFECT THE VALIDITY OR
ENFORCEABILITY OF THE NOTE, THIS AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS,
OR IMPAIR THE RIGHT OF LENDER TO SEEK A PERSONAL JUDGMENT AGAINST THE GUARANTOR;
(D) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A RECEIVER; (E)
IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A

56


--------------------------------------------------------------------------------





MONETARY JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY LENDER RESULTING FROM
FRAUD OR INTENTIONAL MISREPRESENTATION BY BORROWER, OR ANY OTHER PERSON IN
CONNECTION WITH THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, AND THE
FOREGOING PROVISIONS SHALL NOT MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF
BORROWER OR THE PARTNERS WITH RESPECT TO SAME; (F) IMPAIR THE RIGHT OF LENDER TO
BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO BORROWER’S MISAPPROPRIATION
OF TENANT SECURITY DEPOSITS OR RENT, AND THE FOREGOING PROVISIONS SHALL NOT
MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER OR THE PARTNERS WITH
RESPECT TO SAME; (G) IMPAIR THE RIGHT OF LENDER TO OBTAIN INSURANCE PROCEEDS DUE
TO LENDER PURSUANT TO THIS AGREEMENT; (H) IMPAIR THE RIGHT OF LENDER TO ENFORCE
THE PROVISIONS OF SECTION 2.02(G) OF THIS AGREEMENT, EVEN AFTER REPAYMENT IN
FULL BY BORROWER OF THE DEBT; (I) PREVENT OR IN ANY WAY HINDER LENDER FROM
EXERCISING, OR CONSTITUTE A DEFENSE, OR COUNTERCLAIM, OR OTHER BASIS FOR RELIEF
IN RESPECT OF THE EXERCISE OF, ANY OTHER REMEDY AGAINST ANY OR ALL OF THE
COLLATERAL SECURING THE NOTE AS PROVIDED IN THE LOAN DOCUMENTS; (J) IMPAIR THE
RIGHT OF LENDER TO BRING SUIT FOR A MONETARY JUDGMENT WITH RESPECT TO DAMAGES
INCURRED BY LENDER RESULTING FROM ANY MISAPPLICATION OR CONVERSION OF LOSS
PROCEEDS (AS DEFINED IN THE MORTGAGE), AND THE FOREGOING PROVISIONS SHALL NOT
MODIFY, DIMINISH OR DISCHARGE THE LIABILITY OF BORROWER OR THE PARTNERS WITH
RESPECT TO SAME; (K) IMPAIR THE RIGHT OF LENDER TO SUE FOR, SEEK OR DEMAND A
DEFICIENCY JUDGMENT AGAINST BORROWER SOLELY FOR THE PURPOSE OF FORECLOSING THE
PREMISES OR ANY PART THEREOF, OR REALIZING UPON THE DEFAULT COLLATERAL;
PROVIDED, HOWEVER, THAT ANY SUCH DEFICIENCY JUDGMENT REFERRED TO IN THIS CLAUSE
(K) SHALL BE ENFORCEABLE AGAINST BORROWER AND THE PARTNERS ONLY TO THE EXTENT OF
ANY OF THE DEFAULT COLLATERAL; (L) IMPAIR THE ABILITY OF LENDER TO BRING SUIT
FOR MONETARY JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY LENDER RESULTING FROM
ARSON OR WASTE TO OR OF THE PREMISES AND/OR THE COLLATERAL OR DAMAGE TO THE
PREMISES COMMITTED BY BORROWER OR ITS AFFILIATES; (M) IMPAIR THE RIGHT OF LENDER
TO BRING A SUIT FOR A MONETARY JUDGMENT IN THE EVENT OF THE EXERCISE OF ANY
RIGHT OR REMEDY UNDER ANY FEDERAL, STATE OR LOCAL FORFEITURE LAWS RESULTING IN
THE LOSS OF THE LIEN OF THIS AGREEMENT, OR THE PRIORITY THEREOF, AGAINST THE
COLLATERAL; (N) BE DEEMED A WAIVER OF ANY RIGHT WHICH LENDER MAY HAVE UNDER
SECTIONS 506(A), 506(B), 1111(B) OR ANY OTHER PROVISION OF THE BANKRUPTCY CODE
TO FILE A CLAIM FOR THE FULL AMOUNT OF THE DEBT OR TO REQUIRE THAT ALL
COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE DEBT; (O) IMPAIR THE RIGHT OF
LENDER TO BRING SUIT FOR MONETARY JUDGMENT WITH RESPECT TO DAMAGES INCURRED BY
LENDER RESULTING FROM ANY LOSSES RESULTING FROM ANY CLAIMS, ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER (OR ANY AFFILIATE OF BORROWER) ALLEGING THAT
THE RELATIONSHIP OF BORROWER AND LENDER IS THAT OF JOINT VENTURERS, PARTNERS,
TENANTS IN COMMON, JOINT TENANTS OR ANY RELATIONSHIP OTHER THAN THAT OF DEBTOR
AND CREDITOR; (P) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY
JUDGMENT FOR DAMAGES INCURRED BY LENDER IN THE EVENT OF A TRANSFER IN VIOLATION
OF THE PROVISIONS OF SECTION 2.11 HEREOF, INCLUDING, WITHOUT LIMITATION, THE
FAILURE TO OBTAIN LENDER’S CONSENT TO A TRANSFER AS, WHEN AND TO THE EXTENT
REQUIRED THEREUNDER; (Q) IMPAIR THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY
JUDGMENT IN THE EVENT THAT BORROWER MOVES ITS PRINCIPAL PLACE OF BUSINESS OR ITS
BOOKS AND RECORDS RELATING TO THE COLLATERAL WHICH ARE GOVERNED BY THE UCC, OR
CHANGES ITS NAME, ITS JURISDICTION OF ORGANIZATION, TYPE OF ORGANIZATION OR
OTHER LEGAL STRUCTURE OR, IF IT HAS ONE, ORGANIZATIONAL IDENTIFICATION NUMBER,
WITHOUT FIRST GIVING LENDER THIRTY (30) DAYS PRIOR WRITTEN NOTICE OR (R) IMPAIR
THE RIGHT OF LENDER TO BRING SUIT FOR A MONETARY JUDGMENT IN THE EVENT THAT
BORROWER CHANGES ITS NAME OF OTHERWISE DOES ANYTHING WHICH WOULD MAKE THE
INFORMATION SET FORTH IN ANY UCC FINANCING STATEMENTS RELATING TO THE COLLATERAL
MATERIALLY MISLEADING WITHOUT GIVING LENDER THIRTY (30) DAYS PRIOR WRITTEN
NOTICE THEREOF.  THE PROVISIONS OF THIS SECTION SHALL BE INAPPLICABLE TO
BORROWER IF (A) ANY PROCEEDING, ACTION, PETITION OR FILING UNDER THE BANKRUPTCY
CODE, OR ANY SIMILAR STATE OR FEDERAL LAW NOW OR HEREAFTER IN EFFECT RELATING TO
BANKRUPTCY, REORGANIZATION OR INSOLVENCY, OR THE ARRANGEMENT OR ADJUSTMENT OF
DEBTS, SHALL BE FILED BY, CONSENTED TO OR ACQUIESCED IN BY OR WITH RESPECT TO
BORROWER, OR IF BORROWER SHALL INSTITUTE ANY PROCEEDING FOR ITS DISSOLUTION OR
LIQUIDATION, OR SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (B)
LENDER OBTAINS A JUDGMENT THAT BORROWER OR ANY AFFILIATE OF BORROWER

57


--------------------------------------------------------------------------------





HAS, OTHER THAN IN GOOD FAITH, CONTESTED OR IN ANY MATERIAL WAY INTERFERED WITH,
DIRECTLY OR INDIRECTLY (COLLECTIVELY, A “CONTEST”) ANY UCC SALE OR OTHER
MATERIAL REMEDY EXERCISED BY LENDER UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
WHETHER BY MAKING ANY MOTION, BRINGING ANY COUNTERCLAIM, CLAIMING ANY DEFENSE,
SEEKING ANY INJUNCTION OR OTHER RESTRAINT, COMMENCING ANY ACTION, OR OTHERWISE
OR (C) BORROWER (I) FAILS TO CAUSE OWNER TO DELIVER NOTICE OF DEFAULT UNDER THE
GROUND LEASE TO LENDER OR ANY OTHER PERSON DESIGNATED IN WRITING BY LENDER OR
(II) FAILS TO PREVENT OWNER FROM AMENDING OR MODIFYING THE GROUND LEASE WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, IN WHICH EVENT LENDER SHALL HAVE RECOURSE
AGAINST ALL OF THE ASSETS OF BORROWER INCLUDING, WITHOUT LIMITATION, ANY RIGHT,
TITLE AND INTEREST OF BORROWER IN AND TO THE PREMISES, AND ANY PARTNERSHIP
INTERESTS IN BORROWER (BUT EXCLUDING THE OTHER ASSETS OF SUCH PARTNERS TO THE
EXTENT LENDER WOULD NOT HAVE HAD RECOURSE THERETO OTHER THAN IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION).

*  *  *  *  *

58


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower has duly executed this Agreement the day and year
first above written.

 

Borrower’s Organizational Identification

 

HENRY HUDSON SENIOR MEZZ LLC,

Number: 4218604

 

Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Marc S. Gordon

 

 

 

 

Name: Marc S. Gordon

 

 

 

Title: Authorized Signatory

 


--------------------------------------------------------------------------------




EXHIBIT C

CERTAIN DEFINED TERMS

“Accounts” shall have the meaning set forth in Section 2.27.

“ACH” shall have the meaning set forth in Section 2.27.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

“Agreement” shall have the meaning set forth in  the recitals hereto.

“Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time to
time.

“Borrower” shall mean Borrower named herein and its successors and assigns.

“Business Day” shall mean any day other than (a) a Saturday or Sunday, or (b) a
day on which banking and savings and loan institutions in the State of New York
or the State of North Carolina are authorized or obligated by law or executive
order to be closed, or at any time during which the Loan is an asset of a
Securitization, the cities, states and/or commonwealths used in the comparable
definition of “Business Day” in the Securitization documents.

“Closing Date” shall mean the date of the Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.

“Collateral” shall mean (a) all Equity Interests, (b) all additional Equity
Interests acquired by Borrower, including all rights, options, subscriptions
and/or warrants acquired by Borrower with respect to additional Equity Interests
in any Pledged Entity, (c) all rights to payment of all monetary obligations
owed to Borrower, if any, by a Pledged Entity, (d) the Lockbox Account,
including any and all funds from time to time credited to the Lockbox Account;
(e) the Accounts and all cash, checks, drafts, securities entitlements,
securities, securities accounts, funds or deposit accounts maintained or
deposited with Lender and other investment property, certificates, instruments
and other property, including, without limitation, all deposits and/or wire
transfers from time to time deposited or held in, credited to or made to any of
the foregoing; (f) all interest, dividends, cash, instruments, securities,
securities entitlements and other investment property, and other property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing or purchased with funds from the
Accounts; (g) all of Borrower’s rights in the Rate Cap Agreement; (h) all rights
of Borrower in, to and under Owner’s certificate of formation, limited liability
company agreement and all other organizational documents of Owner (collectively,
the “Owner Organizational Documents”), or any other agreement or instrument
relating to the Pledged Interests, including, without limitation, (i) all rights
of Borrower to receive moneys due and to become due under or pursuant to Owner
Organizational Documents, (ii) all rights of Borrower to receive proceeds of


--------------------------------------------------------------------------------




any insurance, indemnity, warranty or guaranty with respect to Owner
Organizational Documents, (iii) all claims of Borrower for damages arising out
of or for breach of or default under Owner Organizational Documents, and (iv)
any right of Borrower to perform thereunder and to compel performance and
otherwise exercise all rights and remedies thereunder; and (i) all Proceeds.

“Condemnation Proceeds” shall mean all of the proceeds in respect of any Taking
or purchase in lieu thereof.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.

“Control” means, when used with respect to any specific Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities, beneficial interests, by contract or otherwise.  The definition is
to be construed to apply equally to variations of the word “Control” including
“Controlled,” “Controlling” or “Controlled by.”

“Corporations” shall mean the corporations identified on Schedule 1 hereto, and
each being a “Corporation”.

“Counterparty” shall have the meaning set forth in Section 2.27.

“Debt” shall have the meaning set forth in the recitals hereto.

“Default” shall mean any Event of Default or event which would constitute an
Event of Default if all requirements in connection therewith for the giving of
notice, the lapse of time, and the happening of any further condition, event or
act, had been satisfied.

“Default Rate” shall mean the lesser of (a) the highest rate allowable at law
and (b) five percent (5%) above the interest rate set forth in the Note.

“Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on (a)
the principal amount of the Loan which is outstanding from time to time and (b)
any accrued but unpaid interest, if the Default Rate was not applicable.

“Distributions” shall mean all dividends, distributions, liquidation proceeds,
cash, profits, instruments and other property and economic benefits to which
Borrower is entitled with respect to any one or more Equity Interests, whether
or not received by or otherwise distributed to Borrower, in each case whether
cash or non-cash and whether such dividends, distributions, liquidation
proceeds, cash, profits, instruments and other property and economic benefits
are paid or distributed by the Pledged Entities in respect of operating profits,
sales, exchanges, refinancings, condemnations or insured losses of the relevant
Pledged Entity’s assets, the liquidation of such Pledge Entity’s assets and
affairs, management fees, guaranteed payments,


--------------------------------------------------------------------------------




repayment of loans, or reimbursement of expenses or otherwise in respect of or
in exchange for any or all of the Equity Interests.

“DTC” shall have the meaning set forth in Section 2.01.

“Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a depository institution or trust company
the long term unsecured debt obligations of which are rated by each of the
Rating Agencies (or, if not rated by Fitch, Inc. (“Fitch”), otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) in its
highest rating category at all times by each of the Rating Agencies (or, if not
rated by Fitch, otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) or, if the funds in such account are to be
held in such account for less than thirty (30) days, the short term obligations
of which are rated by each of the Rating Agencies (or, if not rated by Fitch,
otherwise acceptable to Fitch, as confirmed in writing that such account would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
then current ratings assigned to any certificates issued in connection with a
Securitization) in its highest rating category at all times or (b) a segregated
trust account or accounts maintained with a federal or state chartered
depository institution or trust company acting in its fiduciary capacity which,
in the case of a state chartered depository institution is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $100,000,000 and subject to
supervision or examination by federal and state authority, or otherwise
acceptable (as evidenced by a written confirmation from each Rating Agency that
such account would not, in and of itself, cause a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) to each Rating Agency, which may be an account
maintained by Lender or its agents.  Eligible Accounts may bear interest.  The
title of each Eligible Account shall indicate that the funds held therein are
held in trust for the uses and purposes set forth herein.

“Equity Interests” shall mean the LLC Interests, the Partnership Interests and
the Pledged Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, an subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Borrower is a
member.

“Event of Default” shall have the meaning set forth in Section 3.01.


--------------------------------------------------------------------------------




“Fiscal Year” shall mean the twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender, which consent shall not be unreasonably
withheld.

“General Partner” shall mean, if Borrower is a partnership, each general partner
of Borrower and, if Borrower is a limited liability company, each managing
member of Borrower and in each case, if applicable, each general partner or
managing member of such general partner or managing member.  In the event that
Borrower or any General Partner is a single member limited liability company,
the term “General Partner” shall include such single member.

“Governmental Authority” shall mean, with respect to any Person, any federal or
State government or other political subdivision thereof and any entity,
including any regulatory or administrative authority or court, exercising
executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.

“Guarantor” shall mean Morgans Group LLC, a Delaware limited liability company.

“Independent” shall mean, when used with respect to any Person, a Person who (a)
is in fact independent, (b) does not have any direct financial interest or any
material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above.  Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.

“Insurance Proceeds” shall mean all of the proceeds received under the insurance
policies required to be maintained by Owner pursuant to Article III of the
Mortgage.

“Interest Shortfall” shall mean any shortfall in the amount of interest required
to be paid with respect to the Loan on any Payment Date.

“Late Charge” shall have the meaning set forth in Section 3.11 hereof.

“Lease” means all leases and other agreements or arrangements affecting the use,
enjoyment or occupancy of all or any portion of the Premises now in effect or
hereafter entered into (including, without limitation, all lettings, subleases,
licenses, concessions, tenancies and other occupancy agreements covering or
encumbering all or any portion of the Premises), whether before or after the
filing by or against Owner of any petition for relief under the Bankruptcy Code,
together with any guarantees, supplements, amendments, modifications, extensions
and renewals of the same, and all additional remainders, reversions, and other
rights and estates appurtenant thereto.


--------------------------------------------------------------------------------




“Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organizational or governing documents of such Person, and
any law, statute, order, ordinance, judgment, decree, injunction, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority and all covenants, agreements, restrictions and encumbrances contained
in any instruments, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

“Lender” shall mean Lender named herein and its successors and assigns.

“LIBOR Rate” shall have the meaning set forth in the Note.

“LLC Interests” shall mean, with respect to Borrower, all membership, equity or
ownership and/or other interests now or hereafter owned by Borrower in the LLCs,
and including all of Borrower’s right, title and interest in and to: (a) any and
all now existing and hereafter acquired membership, equity or ownership interest
of Borrower in the LLCs, whether in capital, profits or otherwise; (b) any and
all now existing and hereafter arising rights of Borrower to receive
Distributions or payments from the LLCs, whether in cash or in kind and whether
such Distributions or payments are on account of Borrower’s interest as owner of
a membership, equity or ownership interest of the LLCs or as a creditor in the
LLCs or otherwise, and all other economic rights and interests of any nature of
Borrower in the LLCs; (c) any and all now existing and hereafter acquired
management and voting rights of Borrower of, in, or with respect to the LLCs,
whether as an owner of a membership, equity or ownership interest in the LLCs or
otherwise, and whether provided for under the Operating Agreements and/or
applicable law, and all other rights of and benefits to Borrower of any nature
arising or accruing under the Operating Agreements; (d) any and all now existing
and hereafter acquired rights of Borrower to any specific property owned by the
LLCs; (e) if the LLC Interests are evidenced in certificate form, the LLC
Interests shall include all such certificates, delivered to Lender accompanied
by Powers duly executed in blank; and (f) all Proceeds of the foregoing
Collateral.

“LLCs” shall mean the limited liability companies identified on Schedule 1
hereto, and each being a “LLC”.

“Loan” shall have the meaning set forth in the recitals hereto.

“Loan Documents” shall have the meaning set forth in the recitals hereto.

“Loan Year” shall mean each 365 day period (or 366 day period if the month of
February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).

“Lockbox Account” shall mean account number 5000000145012 established with
Wachovia Bank, National Association in the name “Wachovia Bank, National
Association, as secured party of Henry Hudson Senior Mezz”.

“Lockbox Agreement” shall mean that certain mezzanine lockbox agreement dated as
of the date hereof between Borrower, Lender and Wachovia Bank, National
Association.


--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the Collateral or the Premises, (b) the business,
prospects, profits, management, operations or condition (financial or otherwise)
of Borrower or Owner, (c) the enforceability, validity, perfection or priority
of the lien of any Loan Document or (d) the ability of Borrower to perform any
obligations under any Loan Document.

“Maturity” shall mean the Maturity Date set forth in the Note or such other date
pursuant to the Loan Documents on which the final payment of principal, and
premium, if any, on the Note becomes due and payable as therein or herein
provided, whether at stated maturity or by declaration of acceleration, or
otherwise.

“Maturity Date” shall have the meaning set forth in the Note.

“Mortgage” shall have the meaning set forth in the recitals hereto.

“Mortgage Lender” shall have the meaning set forth in the recitals hereto.

“Mortgage Loan” shall have the meaning set forth in the recitals hereto.

“Mortgage Note” shall have the meaning set forth in the recitals hereto.

“Mortgage Securitization” shall mean a public or private offering of securities
by Mortgage Lender or any of its Affiliates or their respective successors and
assigns which are collateralized, in whole or in part, by the Mortgage Loan.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Borrower, Guarantor or any ERISA Affiliate and which is covered by Title
IV of ERISA.

“Net Proceeds” shall mean the excess of (a)(i) the purchase price actually
received by Lender with respect to the Collateral as a result of the exercise by
Lender of its rights, powers, privileges and other remedies after the occurrence
of an Event of Default, or (ii) in the event that Lender (or Lender’s nominee)
is the purchaser of the Collateral by credit bid, then the amount of such credit
bid, in either case, over (b) all costs and expenses, including, without
limitation, all attorneys’ fees and  disbursements and any brokerage fees, if
applicable, incurred by Lender in connection with the exercise of such remedies,
including the sale of the Collateral after the acquiring by Lender of the
Collateral.

“Note” shall have the meaning set forth in the recitals hereto.

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed on behalf of Borrower by an authorized representative of
Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.


--------------------------------------------------------------------------------




“Operating Agreements” shall mean all operating agreements and articles of
organization, certificates of formation or other formation documents and all
other agreements, certificates and other documents which govern the existence,
operation and ownership of any LLC, as the same are in effect as of the date
hereof and as the same hereafter may be modified from time to time.

“Organizational Documents” shall mean (i) all articles or certificate of
incorporation (including any amendments thereto or restatements thereof), bylaws
and any certificate or statement of designation of any Corporation, (ii) the
Operating Agreements and (iii) the Partnership Agreements.

“Owner” shall have the meaning set for in the recitals hereto.

“Partnership Agreements” shall mean any and all partnership agreements, together
with all agreements, certificates and other documents which govern the
existence, operation and ownership of any Partnership.

“Partnership Interests” shall mean all partnership, equity or ownership and/or
other interests now or hereafter owned by Borrower in the Partnerships, and
including all of Borrower’s right, title and interest in and to: (a) any and all
now existing and hereafter acquired membership, equity or ownership interest of
Borrower in the Partnerships whether in capital, profits or otherwise; (b) any
and all now existing and hereafter arising rights of Borrower to receive
Distributions or payments from the Partnerships, whether in cash or in kind and
whether such Distributions or payments are on account of Borrower’s interest as
an owner of a partnership, equity or ownership interest in the Partnerships or
as a creditor of the Partnerships or otherwise, and all other economic rights
and interests of any nature of Borrower in the Partnerships; (c) any and all now
existing and hereafter acquired management and voting rights of Borrower of, in,
or with respect to the Partnerships, whether as an owner of a partnership,
equity or ownership interest in the Partnerships or otherwise, and whether
provided for under the Partnership Agreements and/or applicable law, and all
other rights of and benefits to Borrower of any nature arising or accruing under
the Partnership Agreements; (d) any and all now existing and hereafter acquired
rights of Borrower to any specific property owned by the Partnerships; (e) if
the Partnership Interests are evidenced in certificate form, the Partnership
Interests shall include all such certificates, delivered to Lender accompanied
by Powers duly executed in blank; and (f) all Proceeds of the foregoing.

“Partnerships” shall mean the partnerships identified on Schedule 1 attached
hereto, and each being a “Partnership”.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
ERISA, or any successor thereto.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.


--------------------------------------------------------------------------------




“Plan” shall mean an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate during the five-year period ended prior to the
date of this Agreement or to which Borrower or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions (whether or not covered by
Title IV of ERISA or Section 302 of ERISA or Section 401(a) or 412 of the Code),
other than a Multiemployer Plan.

“Pledged Entities” shall mean the Corporations, the LLCs and the Partnerships.

“Pledged Interests” shall mean with respect to Borrower, (a) all shares of
capital stock of the Corporations, now owned or hereafter acquired by Borrower,
and the certificates representing the shares of such capital stock and any
interest of Borrower in the entries on the books of any securities intermediary
pertaining to such shares (such now-owned shares being identified on Schedule 1
attached hereto), and all options and warrants for the purchase of shares of the
stock of the Corporations now or hereafter held in the name of Borrower, (b) all
certificated LLC Interests or Partnership Interests, now owned or hereafter
acquired by Borrower, and the certificates representing such interests and any
interest of Borrower in the entries on the books of any securities intermediary
pertaining to such certificated interests (such now-owned certificated interests
being identified on Schedule 1 attached hereto), and all options and warrants
for the purchase of certificated interests in such LLCs or Partnership now or
hereafter held in the name of Borrower, (c) all additional shares of stock or
certificated interests of the Corporations, LLCs, or Partnerships from time to
time acquired by Borrower in any manner, and the certificates representing such
additional shares and any interest of Borrower in the entries on the books of
any securities intermediary pertaining to such shares and interests, and all
securities convertible into and options, warrants, dividends, cash, instruments
and other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
(including all rights to request or cause the issuer thereof to register any or
all of the Collateral under federal and state securities laws to the maximum
extent possible under any agreement for such registration rights, and all put
rights, tag-along rights or other rights pertaining to the sale or other
transfer of such Collateral, together in each case with all rights under any
agreements, articles or certificates of incorporation or otherwise pertaining to
such rights; and (d) all voting rights and rights to cash and non-cash
dividends, securities, securities entitlements and other investment property,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing Collateral, and (e) all Proceeds of the foregoing Collateral.

“Powers” shall mean transfer powers in the form of Schedule 4 attached hereto.

“Premises” shall have the meaning set forth in the recitals hereto.

“Principal Amount” shall mean the Loan Amount as such amount may be reduced from
time to time pursuant to the terms of this Agreement, the Note or the other Loan
Documents.

“Proceeds” shall mean (a) all “proceeds” (as such term is defined in the UCC)
and “products” (as such term is defined in the UCC) with respect to the
Collateral and (b) includes, without limitation:  whatever is receivable or
received when Collateral is sold, collected,


--------------------------------------------------------------------------------




exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary; all rights to payment, including return premiums, with respect to
any insurance relating thereto; all interest, dividends and other property
receivable or received on account of the Collateral or proceeds thereof,
(including all Distributions or other income from the Equity Interests, all
collections thereon or all Distributions with respect thereto); and proceeds of
any indemnity or guaranty payable to Borrower or Lender from time to time with
respect to any Collateral.

“Prohibited Person” shall mean any Person identified on the OFAC List or any
other Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States of America.

“Rate Cap Agreement” shall mean that certain interest rate protection agreement
(together with the confirmation and schedules relating thereto) with a notional
amount which shall not at any time be less than the Principal Amount and a LIBOR
strike price equal to seven percent (7%) entered into by Borrower in accordance
with the terms hereof or of the other Loan Documents and any similar interest
rate cap or collar agreements subsequently entered into in replacement or
substitution therefor by Borrower with respect to the Loan.

“Rating Agency” shall mean each of Standard & Poor’s Ratings Services, Inc., a
division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch, Inc. and
Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of them;
provided, however, that at any time after a Securitization, “Rating Agency”
shall mean those of the foregoing rating agencies that from time to time rate
the securities issued in connection with such Securitization.

“Register” shall have the meaning set forth in Section 7.27(a).

“Remaining Rents” shall have the meaning set forth in Section 2.27.

“Securities Act” shall have the meaning set forth in Section 3.02(d).

“Securitization” shall mean a public or private offering of securities by Lender
or any of its Affiliates or their respective successors and assigns which are
collateralized, in whole or in part, by this Agreement.

“Single Purpose Entity” shall mean a corporation, partnership, joint venture,
limited liability company, trust or unincorporated association, which is formed
or organized solely for the purpose of holding, directly, an ownership interest
in the Collateral, does not engage in any business unrelated to the Collateral,
does not have any assets other than those related to its interest in the
Collateral or any indebtedness other than as permitted by this Agreement or the
other Loan Documents, has its own separate books and records and has its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, holds itself out as being a Person separate
and apart from any other Person and which otherwise satisfies the criteria of
the Rating Agency for a special-purpose bankruptcy-remote entity.

“Solvent” shall mean, as to any Person, that (a) the sum of the assets of such
Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond


--------------------------------------------------------------------------------




its ability to pay such debts as they mature.  For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured.  With respect to any
such contingent liabilities, such liabilities shall be computed in accordance
with GAAP at the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can reasonably be expected to
become an actual or matured liability.

“Spread Maintenance Premium” shall mean (a) the amount of the prepayment,
multiplied by (b) the LIBOR Margin (as defined in the Note) multiplied by (c) a
fraction, the numerator of which is the number of full and partial months from
such prepayment date through the end of the first (1st) Loan Year and the
denominator of which is 12.

“Substitute CMA Agreement” shall have the meaning set forth in Section 2.27.

“Transfer” shall mean any conveying, assigning, selling, mortgaging,
encumbering, pledging, hypothecating, granting of a security interest in,
granting of options with respect to or other disposition (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise and
whether or not for consideration or of record) of all or any portion of any
legal or beneficial interest in the Collateral, Borrower, Owner, the Premises or
any other portion of the Property (as defined in the Mortgage), provided that
transfers of direct or indirect interests in Borrower that, together with all
other direct or indirect interests in Borrower previously transferred (but
without counting more than once one or more transfers of such interests),
aggregate 49% or less of the membership interest in Borrower (such that any
Person who, as of the Closing Date, did not own, directly or indirectly, 49% or
more of the membership interest in Borrower, will not subsequent to such
transfer own, directly or indirectly, 49% or more of the membership interest in
Borrower) will not constitute a Transfer; provided, further, however,
notwithstanding the foregoing or anything to the contrary contained in any other
Loan Document, “Transfer” shall not include (a) transfers of publicly traded
stock on a national stock exchange or on the NASDAQ Stock Market in the normal
course of business and not in connection with a tender offer or a sale of
Morgans Hotel Group Co. or substantially all of the assets of such Person or (b)
pledges (but not the transfer of any direct or indirect interest in Borrower in
connection with the realization of such pledged interests) of direct or indirect
interests in Borrower to Qualified Transferees in connection with a financing
secured by pledges of direct or indirect interests in all or substantially all
of the assets of Morgans Group LLC, provided that the Net Operating Income at
the time of the origination of the financing constitutes ten percent (10%) or
less of the net operating income of the assets with respect to which the pledged
interests which secure such debt relate or (c) any Transfer which does not
result in (i) a change of Control of Borrower (it being acknowledged that any
holder of more than forty percent of the direct or indirect interest in Borrower
may have veto rights over major decisions which are customary in joint venture
agreements between two fifty percent owners of a Person and the same shall not
constitute a change of Control) or (ii) a Transfer of more than 49% of any
direct or indirect interest in Borrower.


--------------------------------------------------------------------------------




“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unscheduled Payments” shall mean insurance proceeds that have been applied to
the repayment of the Debt, any funds representing a voluntary or involuntary
principal prepayment and proceeds of any foreclosure action or UCC sale.

“Welfare Plan” shall mean an employee welfare benefit plan as defined in Section
3(1) of ERISA established or maintained by Borrower, Guarantor or any ERISA
Affiliate or that covers any current or former employee of Borrower, Guarantor
or any ERISA Affiliate.


--------------------------------------------------------------------------------